    Case 2:13-cv-20000-RDP Document 2616 Filed 11/02/20 Page 1 of 142            FILED
                                                                        2020 Nov-02 PM 01:11
                                                                        U.S. DISTRICT COURT
                                                                            N.D. OF ALABAMA


                IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF ALABAMA
                         SOUTHERN DIVISION


GALACTIC FUNK TOURING, INC.;
AMERICAN       ELECTRIC      MOTOR      CLASS ACTION COMPLAINT
SERVICES, INC.; CB ROOFING, LLC;
PEARCE, BEVILL, LEESBURG, MOORE,
P.C.; PETTUS PLUMBING & PIPING,
INC.;     CONSUMER       FINANCIAL      MDL No. 2406
EDUCATION        FOUNDATION      OF
AMERICA, INC.; FORT MCCLELLAN
CREDIT UNION; ROLISON TRUCKING          JURY TRIAL DEMANDED
CO., LLC; CONRAD WATSON AIR
CONDITIONING, INC.; LINDA MILLS;
FRANK     CURTIS;   JENNIFER    RAY
DAVIDSON; PETE MOORE CHEVROLET,         Master File No. 2:13-CV-20000-RDP
INC.;   JEWELERS     TRADE    SHOP;
SACCOCCIO & LOPEZ; ANGEL FOSTER;        This document relates to:
MONIKA BHUTA; MICHAEL E. STARK;         Subscriber Track cases
G&S          TRAILER         REPAIR
INCORPORATED;        CHELSEA      L.
HORNER; MONTIS, INC.; RENEE E.
ALLIE;     JOHN    G.   THOMPSON;
AVANTGARDE AVIATION, INC.; HESS,
HESS & DANIEL, P.C.; BETSY JANE
BELZER;     BARTLETT,   INC.   D/B/A
ENERGY SAVERS; MATTHEW ALLAN
BOYD; GASTON CPA FIRM; ROCHELLE
MCGILL; BRIAN MCGILL; SADLER
ELECTRIC; JEFFREY S. GARNER; AMY
MACRAE; VAUGHAN POOLS, INC.;
CASA BLANCA, LLC; JENNIFER D.
CHILDRESS;      CLINT    JOHNSTON;
JANEEN GOODIN; MARLA S. SHARP;
ERIK BARSTOW; GC/AAA FENCES, INC.;
KEITH O. CERVEN; TERESA M.
CERVEN; SHGI CORP.; KATHRYN
SCHELLER; IRON GATE TECHNOLOGY,
INC.; NANCY THOMAS; PIONEER FARM
EQUIPMENT, INC.; SCOTT A. MORRIS;
DEBORA FORSYTHE; TONY FORSYTHE;
JOEL JAMESON; ROSS HILL; ANGIE
HILL; KEVIN BRADBERRY; CHRISTY
BRADBERRY; TOM ASCHENBRENNER;
     Case 2:13-cv-20000-RDP Document 2616 Filed 11/02/20 Page 2 of 142




JUANITA ASCHENBRENNER; FREE
STATE GROWERS, INC.; TOM A.
GOODMAN; JASON GOODMAN; COMET
CAPITAL, LLC; BARR, STERNBERG,
MOSS, LAWRENCE, SILVER & MUNSON,
P .C.; MARK KRIEGER, A. DUIE PYLE,
INC.,   DEBORAH    PIERCY,    LISA
TOMAZZOLI and HIBBETT SPORTS,
INC.,

                    Plaintiffs,

      v.

BLUE CROSS AND BLUE SHIELD OF
ALABAMA; PREMERA and PREMERA
BLUE CROSS, also d/b/a PREMERA BLUE
CROSS BLUE SHIELD OF ALASKA;
BLUE CROSS AND BLUE SHIELD OF
ARIZONA, INC.; USABLE MUTUAL
INSURANCE COMPANY d/b/a
ARKANSAS BLUE CROSS AND BLUE
SHIELD; ANTHEM, INC. f/k/a
WELLPOINT, INC. d/b/a ANTHEM BLUE
CROSS LIFE AND HEALTH INSURANCE
COMPANY, BLUE CROSS OF
CALIFORNIA, BLUE CROSS OF
SOUTHERN CALIFORNIA, BLUE CROSS
OF NORTHERN CALIFORNIA, and BLUE
CROSS BLUE SHIELD OF GEORGIA, and
also doing business through its subsidiaries
or divisions, including, ANTHEM HEALTH
PLANS, INC. d/b/a ANTHEM BLUE
CROSS BLUE SHIELD OF
CONNECTICUT, ROCKY MOUNTAIN
HOSPITAL & MEDICAL SERVICE INC.
d/b/a ANTHEM BLUE CROSS BLUE
SHIELD OF COLORADO and ANTHEM
BLUE CROSS BLUE SHIELD OF
NEVADA, ANTHEM INSURANCE
COMPANIES, INC. d/b/a ANTHEM BLUE
CROSS BLUE SHIELD OF INDIANA,
ANTHEM HEALTH PLANS OF
KENTUCKY, INC. d/b/a ANTHEM BLUE
CROSS BLUE SHIELD OF KENTUCKY,
ANTHEM HEALTH PLANS OF MAINE,
INC. d/b/a ANTHEM BLUE CROSS BLUE
    Case 2:13-cv-20000-RDP Document 2616 Filed 11/02/20 Page 3 of 142




SHIELD OF MAINE, ANTHEM BLUE
CROSS BLUE SHIELD OF MISSOURI,
RIGHTCHOICE MANAGED CARE, INC.,
HEALTHY ALLIANCE LIFE INSURANCE
COMPANY, HMO MISSOURI INC.,
ANTHEM HEALTH PLANS OF NEW
HAMPSHIRE, INC. d/b/a
ANTHEM BLUE CROSS BLUE SHIELD
OF NEW HAMPSHIRE, EMPIRE
HEALTHCHOICE ASSURANCE, INC.
d/b/a EMPIRE BLUE CROSS BLUE
SHIELD, COMMUNITY INSURANCE
COMPANY d/b/a ANTHEM BLUE CROSS
BLUE SHIELD OF OHIO, ANTHEM
HEALTH PLANS OF VIRGINIA, INC.,
d/b/a ANTHEM BLUE CROSS AND BLUE
SHIELD OF VIRGINIA, ANTHEM BLUE
CROSS BLUE SHIELD OF WISCONSIN,
and COMPCARE HEALTH SERVICES
INSURANCE CORPORATION;
CALIFORNIA PHYSICIANS’ SERVICE
d/b/a BLUE SHIELD OF CALIFORNIA;
HIGHMARK HEALTH, and HIGHMARK
INC. d/b/a HIGHMARK BLUE SHIELD
and HIGHMARK BLUE CROSS BLUE
SHIELD and including HIGHMARK INC.
predecessor HOSPITAL SERVICE
ASSOCIATION OF NORTHEASTERN
PENNSYLVANIA f/d/b/a BLUE CROSS OF
NORTHEASTERN PENNSYLVANIA (“BC-
NORTHEASTERN PA”) (together,
“HIGHMARK BCBS”); HIGHMARK
BLUE CROSS BLUE SHIELD
DELAWARE INC. d/b/a HIGHMARK
BLUE CROSS BLUE SHIELD
DELAWARE; HIGHMARK WEST
VIRGINIA INC. d/b/a HIGHMARK BLUE
CROSS BLUE SHIELD WEST VIRGINIA;
CAREFIRST, INC. and its subsidiaries or
affiliates GROUP HOSPITALIZATION
AND MEDICAL SERVICES, INC.,
CAREFIRST OF MARYLAND, INC., and
CAREFIRST BLUECHOICE, INC., which
collectively d/b/a CAREFIRST
BLUECROSS BLUESHIELD;
GUIDEWELL MUTUAL HOLDING
    Case 2:13-cv-20000-RDP Document 2616 Filed 11/02/20 Page 4 of 142




CORPORATION; BLUE CROSS AND
BLUE SHIELD OF FLORIDA, INC.;
HAWAII MEDICAL SERVICE
ASSOCIATION d/b/a BLUE CROSS AND
BLUE SHIELD OF HAWAII; REGENCE
BLUESHIELD OF IDAHO and BLUE
CROSS OF IDAHO HEALTH SERVICE,
INC. d/b/a BLUE CROSS OF IDAHO;
CAMBIA HEALTH SOLUTIONS, INC.
d/b/a REGENCE BLUESHIELD OF
IDAHO, REGENCE BLUE CROSS BLUE
SHIELD OF OREGON, REGENCE BLUE
CROSS BLUE SHIELD OF UTAH, and
REGENCE BLUE SHIELD
(WASHINGTON); HEALTH CARE
SERVICE CORPORATION, A MUTUAL
LEGAL RESERVE COMPANY, d/b/a
BLUE CROSS AND BLUE SHIELD OF
ILLINOIS, BLUE CROSS AND BLUE
SHIELD OF MONTANA, including its
predecessor, CARING FOR MONTANANS,
INC., BLUE CROSS AND BLUE SHIELD
OF NEW MEXICO, BLUE CROSS AND
BLUE SHIELD OF OKLAHOMA, and
BLUE CROSS AND BLUE SHIELD OF
TEXAS; WELLMARK, INC., including its
subsidiaries and/or divisions, WELLMARK
BLUE CROSS AND BLUE SHIELD OF
IOWA, WELLMARK OF SOUTH
DAKOTA, INC. d/b/a WELLMARK BLUE
CROSS AND BLUE SHIELD OF SOUTH
DAKOTA; BLUE CROSS AND BLUE
SHIELD OF KANSAS, INC.; LOUISIANA
HEALTH SERVICE & INDEMNITY
COMPANY d/b/a BLUE CROSS AND
BLUE SHIELD OF LOUISIANA; BLUE
CROSS AND BLUE SHIELD OF
MASSACHUSETTS, INC.; BLUE CROSS
BLUE SHIELD OF MICHIGAN MUTUAL
INSURANCE COMPANY; AWARE
INTEGRATED, INC. and BCBSM, INC.
d/b/a BLUE CROSS AND BLUE SHIELD
OF MINNESOTA; BLUE CROSS & BLUE
SHIELD OF MISSISSIPPI, A MUTUAL
INSURANCE COMPANY; BLUE CROSS
AND BLUE SHIELD OF KANSAS CITY;
   Case 2:13-cv-20000-RDP Document 2616 Filed 11/02/20 Page 5 of 142




GOODLIFE PARTNERS, INC.; BLUE
CROSS AND BLUE SHIELD OF
NEBRASKA; HORIZON HEALTHCARE
SERVICES, INC. d/b/a HORIZON BLUE
CROSS BLUE SHIELD OF NEW JERSEY;
HEALTHNOW SYSTEMS, INC.;
HEALTHNOW NEW YORK, INC. d/b/a
BLUECROSS BLUESHIELD OF
WESTERN NEW YORK and
BLUESHIELD OF NORTHEASTERN
NEW YORK; LIFETIME HEALTHCARE,
INC. and EXCELLUS HEALTH PLAN,
INC. d/b/a EXCELLUS BLUECROSS
BLUESHIELD; BLUE CROSS AND BLUE
SHIELD OF NORTH CAROLINA;
NORIDIAN MUTUAL INSURANCE
COMPANY and HEALTHYDAKOTA
MUTUAL HOLDINGS d/b/a BLUE CROSS
BLUE SHIELD OF NORTH DAKOTA;
CAPITAL BLUE CROSS;
INDEPENDENCE HEALTH GROUP, INC.
and INDEPENDENCE HOSPITAL
INDEMNITY PLAN, INC. f/k/a
INDEPENDENCE BLUE CROSS; TRIPLE-
S MANAGEMENT CORPORATION and
TRIPLE S-SALUD, INC.; BLUE CROSS &
BLUE SHIELD OF RHODE ISLAND;
BLUE CROSS AND BLUE SHIELD OF
SOUTH CAROLINA; BLUECROSS
BLUESHIELD OF TENNESSEE, INC.;
BLUE CROSS AND BLUE SHIELD OF
VERMONT; and BLUE CROSS AND BLUE
SHIELD OF WYOMING; and the BLUE
CROSS AND BLUE SHIELD
ASSOCIATION,

                Defendants.


              SUBSCRIBER TRACK FOURTH AMENDED
             CONSOLIDATED CLASS ACTION COMPLAINT
               Case 2:13-cv-20000-RDP Document 2616 Filed 11/02/20 Page 6 of 142




                                                                 TABLE OF CONTENTS


NATURE OF THE CASE .................................................................................................................................6

JURISDICTION AND VENUE ......................................................................................................................10

PARTIES .........................................................................................................................................................13
  Plaintiffs ........................................................................................................................................................13
  Defendants ....................................................................................................................................................21

CLASS ACTION ALLEGATIONS ................................................................................................................65

FACTUAL BACKGROUND ..........................................................................................................................69
  History of the Blue Cross and Blue Shield Plans and of BCBSA ................................................................70
        Development of the Blue Cross Plans ................................................................................................70
        Development of the Blue Shield Plans ...............................................................................................72
        Creation of the Blue Cross and Blue Shield Association ...................................................................73
  Allegations Demonstrating Control of BCBSA By Member Plans ..............................................................82
  License Agreements and Restraints on Competition ....................................................................................84
  Horizontal Agreements .................................................................................................................................88
  The Horizontal Agreements Not To Compete ..............................................................................................92
  The Anticompetitive Acquisition Restrictions............................................................................................100
  The BCBSA Licensing Agreements Have Reduced Competition Across The United States ....................102
  Supra-Competitive Premiums and ASO Fees Charged by BCBS Plans And Deprivation of Consumer Choice
  And Access To More Innovative Products .................................................................................................109
  The Widespread Use By BCBSA Licensees Of Anticompetitive Most Favored Nation Clauses..............113
  Blue Plans’ Collective Market Power .........................................................................................................119

VIOLATIONS ALLEGED ............................................................................................................................121

RELIEF REQUESTED ..................................................................................................................................125

APPENDIX—GLOSSARY OF TERMS ......................................................................................................133




                                                                                     i
      Case 2:13-cv-20000-RDP Document 2616 Filed 11/02/20 Page 7 of 142




       This amended complaint includes two named plaintiffs that contracted for Administrative

Services Only (“ASO”).

       Plaintiffs Galactic Funk Touring, Inc.; American Electric Motor Services, Inc.; CB

Roofing, LLC; Pearce, Bevill, Leesburg, Moore, P.C.; Pettus Plumbing & Piping, Inc.; Consumer

Financial Education Foundation of America, Inc.; Fort McClellan Credit Union; Rolison Trucking

Co., LLC; Conrad Watson Air Conditioning, Inc.; Linda Mills; Frank Curtis; Jennifer Ray

Davidson; Pete Moore Chevrolet, Inc.; Jewelers Trade Shop; Saccoccio & Lopez; Angel Foster

(fka Angel Vardas); Monika Bhuta; Michael E. Stark; G&S Trailer Repair Incorporated; Chelsea

L. Horner; Montis, Inc.; Renee E. Allie; John G. Thompson; Avantgarde Aviation, Inc.; Hess,

Hess & Daniel, P.C.; Betsy Jane Belzer; Bartlett, Inc. d/b/a Energy Savers; Matthew Allan Boyd;

Gaston CPA Firm; Rochelle and Brian McGill; Sadler Electric; Jeffrey S. Garner; Amy MacRae;

Vaughan Pools, Inc.; Casa Blanca, LLC; Jennifer D. Childress; Clint Johnston; Janeen Goodin;

Marla S. Sharp; Erik Barstow; GC/AAA Fences, Inc.; Keith O. Cerven; Teresa M. Cerven; SHGI

Corp.; Kathryn Scheller; Iron Gate Technology, Inc.; Nancy Thomas; Pioneer Farm Equipment,

Inc.; Scott A. Morris; Debora Forsythe; Tony Forsythe; Joel Jameson; Ross Hill; Angie Hill; Kevin

Bradberry; Christy Bradberry; Tom Aschenbrenner; Juanita Aschenbrenner; Free State Growers,

Inc.; Tom A. Goodman; Jason Goodman; Comet Capital, LLC; Barr, Sternberg, Moss, Lawrence,

Silver & Munson, P .C.; Mark Krieger, A. Duie Pyle, Inc., Deborah Piercy and Lisa Tomazzoli

and Hibbett Sports, Inc., on behalf of themselves and all others similarly situated (collectively

referred to herein as “Plaintiffs”), for their Complaint against Defendants Blue Cross and Blue

Shield of Alabama (“BCBS-AL”); PREMERA and Premera Blue Cross (“BC-WA”), which also

does business as Premera Blue Cross Blue Shield of Alaska (“BCBS-AK”); Blue Cross and Blue

Shield of Arizona, Inc. (“BCBS-AZ”); USAble Mutual Insurance Company d/b/a Arkansas Blue
      Case 2:13-cv-20000-RDP Document 2616 Filed 11/02/20 Page 8 of 142




Cross and Blue Shield (“BCBS-AR”); Anthem, Inc., f/k/a WellPoint, Inc. d/b/a Anthem Blue

Cross Life and Health Insurance Company, Blue Cross of California, Blue Cross of Southern

California, Blue Cross of Northern California (Blue Cross of California, Blue Cross of Southern

California and Blue Cross of Northern California are referred to herein, together, as “BC-CA”),

and Blue Cross Blue Shield of Georgia (“BCBS-GA”), and also does business through its

subsidiaries or divisions, including, Anthem Health Plans, Inc. d/b/a Anthem Blue Cross Blue

Shield of Connecticut (“BCBS-CT”), Rocky Mountain Hospital & Medical Service, Inc. d/b/a

Anthem Blue Cross Blue Shield of Colorado (“BCBS-CO”) and Anthem Blue Cross Blue Shield

of Nevada (“BCBS-NV”), Anthem Insurance Companies, Inc. d/b/a Anthem Blue Cross Blue

Shield of Indiana (“BCBS-IN”), Anthem Health Plans of Kentucky, Inc. d/b/a Anthem Blue Cross

Blue Shield of Kentucky (“BCBS-KY”), Anthem Health Plans of Maine, Inc. d/b/a Anthem Blue

Cross Blue Shield of Maine (“BCBS-ME”), Anthem Blue Cross Blue Shield of Missouri,

RightCHOICE Managed Care, Inc., Healthy Alliance Life Insurance Company; HMO Missouri

Inc. (together, “BCBS-MO”), Anthem Health Plans of New Hampshire, Inc. d/b/a Anthem Blue

Cross Blue Shield of New Hampshire (“BCBS-NH”), Empire HealthChoice Assurance, Inc. d/b/a

Empire Blue Cross Blue Shield (“Empire BCBS”), Community Insurance Company d/b/a Anthem

Blue Cross Blue Shield of Ohio (“BCBS-OH”), Anthem Health Plans of Virginia, Inc. d/b/a

Anthem Blue Cross and Blue Shield of Virginia, (“BCBS-VA”), Anthem Blue Cross Blue Shield

of Wisconsin, and Compcare Health Services Insurance Corporation (together, “BCBS-WI”);

California Physicians’ Service, d/b/a Blue Shield of California (“BS-CA”); Highmark Health, and

Highmark Inc. d/b/a Highmark Blue Shield and Highmark Blue Cross Blue Shield and including

Highmark Inc. predecessor Hospital Service Association of Northeastern Pennsylvania f/d/b/a

Blue Cross of Northeastern Pennsylvania (“BC-Northeastern PA”) (together, “Highmark BCBS”);



                                              3
      Case 2:13-cv-20000-RDP Document 2616 Filed 11/02/20 Page 9 of 142




Highmark Blue Cross Blue Shield Delaware Inc. d/b/a Highmark Blue Cross Blue Shield Delaware

(“BCBS-DE”), Highmark West Virginia Inc. d/b/a Highmark Blue Cross Blue Shield West

Virginia (“BCBS-WV”); CareFirst, Inc. and its subsidiaries or affiliates Group Hospitalization and

Medical Services, Inc., CareFirst of Maryland, Inc., and CareFirst BlueChoice, Inc., which

collectively d/b/a CareFirst BlueCross BlueShield (CareFirst, Inc., CareFirst of Maryland, Inc. and

CareFirst BlueChoice, Inc. are referred to herein, together, as “BCBS-MD”, and CareFirst, Inc.,

Group Hospitalization and Medical Services, Inc. and CareFirst BlueChoice, Inc. are referred to

herein, together, as “BCBS-DC”); GuideWell Mutual Holding Corporation and Blue Cross and

Blue Shield of Florida, Inc. d/b/a Florida Blue (“BCBS-FL”); Hawaii Medical Service Association

d/b/a Blue Cross and Blue Shield of Hawaii (“BCBS-HI”); Blue Cross of Idaho Health Service,

Inc. d/b/a Blue Cross of Idaho (“BC-ID”); Cambia Health Solutions, Inc., f/d/b/a Regence

BlueShield of Idaho (“BS-ID”), Regence Blue Cross Blue Shield of Oregon (“BCBS-OR”),

Regence Blue Cross Blue Shield of Utah (“BCBS-UT”), and Regence Blue Shield (in Washington)

(“BS-WA”); Health Care Service Corporation, a Mutual Legal Reserve Company, d/b/a Blue

Cross and Blue Shield of Illinois (“BCBS-IL”), Blue Cross and Blue Shield of Montana, (“BCBS-

MT”, including its predecessor Caring for Montanans, Inc.), Blue Cross and Blue Shield of New

Mexico (“BCBS-NM”), Blue Cross and Blue Shield of Oklahoma (“BCBS-OK”), and Blue Cross

and Blue Shield of Texas (“BCBS-TX”); Wellmark, Inc., including its subsidiaries and/or

divisions, Wellmark Blue Cross and Blue Shield of Iowa, Wellmark of South Dakota, Inc. d/b/a

Wellmark Blue Cross and Blue Shield of South Dakota (together, “Wellmark”); Blue Cross and

Blue Shield of Kansas, Inc., also d/b/a BlueCross Blue Shield of Kansas (“BCBS-KS”); Louisiana

Health Service & Indemnity Company d/b/a Blue Cross and Blue Shield of Louisiana (“BCBS-

LA”); Blue Cross and Blue Shield of Massachusetts, Inc. (“BCBS-MA”); Blue Cross Blue Shield



                                                4
     Case 2:13-cv-20000-RDP Document 2616 Filed 11/02/20 Page 10 of 142




of Michigan Mutual Insurance Company (together, “BCBS-MI”); Aware Integrated, Inc. and

BCBSM, Inc., d/b/a Blue Cross and Blue Shield of Minnesota (“BCBS-MN”); Blue Cross & Blue

Shield of Mississippi, a Mutual Insurance Company (“BCBS-MS”); Blue Cross and Blue Shield

of Kansas City (“BCBS-KC”); GoodLife Partners, Inc. and Blue Cross and Blue Shield of

Nebraska (together, “BCBS-NE”); Horizon Healthcare Services, Inc., d/b/a Horizon Blue Cross

Blue Shield of New Jersey (“BCBS-NJ”); HealthNow Systems, Inc. and HealthNow New York,

Inc., together d/b/a BlueCross BlueShield of Western New York (“BCBS-Western NY”) and

BlueShield of Northeastern New York (“BS-Northeastern NY”); Lifetime Healthcare, Inc. and

Excellus Health Plan, Inc., d/b/a Excellus BlueCross BlueShield (together, “Excellus BCBS”);

Blue Cross and Blue Shield of North Carolina (“BCBS-NC”); HealthyDakota Mutual Holdings

and Noridian Mutual Insurance Company d/b/a Blue Cross Blue Shield of North Dakota (together,

“BCBS-ND”); Capital Blue Cross (“Capital BC”); Independence Health Group, Inc. and

Independence Hospital Indemnity Plan, Inc., and its subsidiary or division Independence Blue

Cross (together, “Independence BC”); Triple-S Management Corporation and Triple S-Salud, Inc.

(together, “BCBS-Puerto Rico”); Blue Cross & Blue Shield of Rhode Island (“BCBS-RI”); Blue

Cross and Blue Shield of South Carolina (“BCBS-SC”); BlueCross BlueShield of Tennessee, Inc.

(“BCBS-TN”); Blue Cross and Blue Shield of Vermont (“BCBS-VT”); and Blue Cross Blue

Shield of Wyoming (“BCBS-WY”) (collectively, the “Individual Blue Plans”); and the Blue Cross

and Blue Shield Association (“BCBSA”), allege as follows:




                                             5
      Case 2:13-cv-20000-RDP Document 2616 Filed 11/02/20 Page 11 of 142




                                     NATURE OF THE CASE

        1.      The Supreme Court has repeatedly stated: “Collusion is the supreme evil of

antitrust.” F.T.C. v. Actavis, Inc., 570 U.S. 136, 151 (2013) (quoting Verizon Commc’ns, Inc. v.

Law Offices of Curtis V. Trinko, 540 U.S. 398, 408 (2004)). The Supreme Court has also explained

the types of collusion long condemned by the antitrust laws: “Certain agreements, such as

horizontal price fixing and market allocation, are thought so inherently anticompetitive that each

is illegal per se without inquiry into the harm it has actually caused.” Copperweld Corp. v.

Independence Tube Corp., 467 U.S. 752, 768 (1984). These prohibitions on per se illegal conduct

are at the core of antitrust law’s protection of our free enterprise system. As Robert Bork has

explained about “the doctrine of per se illegality . . . (e.g., price fixing and market division)”: “Its

contributions to consumer welfare over the decades have been enormous.” Robert H. Bork, The

Antitrust Paradox 263 (rev. ed. 1993). Here, the BCBSA and Individual Blue Plans, who are

potential competitors with each other on both a Blue-branded or non-Blue branded basis, agreed

to impose: a system of, inter alia, Exclusive Service Areas (“Service Areas” or “ESAs”) that

created geographic regions where other Blue Plans could not compete with them and thereby

severely limited competition within the respective Service Areas, including competition for

National Accounts or multistate accounts headquartered within a specific Service Area; National

Best Efforts requirements which extremely limited the Individual Blue Plans’ ability to engage in

non-Blue-branded business; and other restraints.

        2.      This is a class action brought on behalf of subscribers of, enrollees in, or self-funded

accounts of the Individual Blue Plans. Members of the Classes purchased or were covered by

commercial health benefit products offered by the Individual Blue Plans. These products include

traditional insurance products, in which a plan pays for or reimburses health care expenses of its



                                                   6
      Case 2:13-cv-20000-RDP Document 2616 Filed 11/02/20 Page 12 of 142




members in exchange for premiums, and ASO products, in which a plan provides services such as

claims administration or access to a network of medical providers at negotiated rates in exchange

for various fees charged to a self-funded account (“ASO fees”). With an ASO product, the self-

funded account, rather than the plan, pays for or reimburses the cost of medical care.

       3.      Members of the Classes seek to enjoin an ongoing conspiracy between and among

the Individual Blue Plans and BCBSA to allocate markets in violation of the prohibitions of the

Sherman Act. In addition, this action seeks to recover damages for a class of subscribers, enrollees

(but not dependents and beneficiaries) and self-funded accounts in the form of both (a) supra-

competitive premiums and ASO fees that the Individual Blue Plans have charged; and/or (b) the

difference between what subscribers and self-funded accounts have paid their Individual Blue Plan

and the lower competitive premiums and ASO fees that non-competing Blue plans would have

charged, all as a result of this illegal conspiracy. This action also seeks these damages as a result

of anticompetitive conduct the Individual Blue Plans have committed in their illegal efforts to

establish and maintain market power throughout the regions in which they operate.

       4.      The Antitrust Division of the United States Department of Justice defines per se

illegal market division as follows: “Market division or allocation schemes are agreements in which

competitors divide markets among themselves. In such schemes, competing firms allocate specific

customers or types of customers, products, or territories among themselves. For example, one

competitor will be allowed to sell to, or bid on contracts let by, certain customers or types of

customers. In return, he or she will not sell to, or bid on contracts let by, customers allocated to

the other competitors. In other schemes, competitors agree to sell only to customers in certain




                                                 7
       Case 2:13-cv-20000-RDP Document 2616 Filed 11/02/20 Page 13 of 142




geographic areas and refuse to sell to, or quote intentionally high prices to, customers in geographic

areas allocated to conspirator companies.” 1

         5.       This Court ruled in connection with summary judgment motions directed to the

applicable standard of review for the aforementioned practices that “Defendants’ aggregation of a

market allocation scheme together with certain other output restrictions is due to be analyzed under

the per se standard of review.” In re Blue Cross Blue Shield Antitrust Litig., 308 F.Supp.3d 1241,

1279 (N.D. Ala. 2018), petition to appeal denied, No. 18-90020-E, 2018 WL 7152887 (11th Cir.

Dec. 12, 2018).

         6.       Defendants have engaged and are still engaging in per se illegal market division.

These market allocation agreements are reached and implemented in part through the Blue Cross

and Blue Shield license agreements between each of the Individual Blue Plans and BCBSA, an

association owned and controlled by all of the Individual Blue Plans, as well as through the

BCBSA Membership Standards and Guidelines. In part through the artifice of the Plan-owned-

and-controlled BCBSA, an entity that the Individual Blue Plans created and wholly control,

Defendants have engaged in prohibited market allocation by entering into per se illegal agreements

under the federal antitrust laws that:

               a. Prohibit the Individual Blue Plans from competing against each other when using

                    the Blue name by allocating territories among the individual Blues;

               b. Limit the Individual Blue Plans from competing against each other, even when

                    they are not using the Blue name, by mandating the percentage of their business




1
 Price Fixing, Bid Rigging, and Market Allocaiton Schemes: What They Are and What to Look For U.S. Dep’t of
Justice, https://www.justice.gov/sites/default/files/atr/legacy/2007/10/24/211578.pdf (last visited October 13, 2020).


                                                          8
      Case 2:13-cv-20000-RDP Document 2616 Filed 11/02/20 Page 14 of 142




                that they must do under the Blue name, both inside and outside each Plan’s

                territory; and/or

             c. Restrict the right of any Individual Blue Plan to be sold to a company that is not

                a member of BCBSA, thereby preventing new entrants into the individual Blues’

                markets.

       7.     An Individual Blue Plan that violates one or more of these restrictions faces license

and membership termination from BCBSA, which would mean both the loss of the brand through

which the Plan derives the majority of its revenue and the required payment of a large fee to

BCBSA that would help to fund the establishment of a competing health insurer.

       8.      These territorial limitations among actual or potential competitors (i.e. horizontal

parties) severely limit the ability of the Individual Blue Plans to compete outside of their

geographic areas, even under their non-Blue brands.

       9.     Many of the Individual Blue Plans have developed substantial non-Blue brands that

could compete with other Individual Blue Plans. But for the illegal agreements not to compete

with one another, these entities could and would use their Blue brands and non-Blue brands to

compete with each other throughout their Service Areas. This would result in greater competition

and competitively priced premiums and ASO fees for subscribers and self-funded accounts as well

as in greater consumer choice.

       10.    The Individual Blue Plans often have substantial market power within their

respective Service Areas throughout the United States. The restraints summarized above enabled

the Plans to entrench and perpetuate those respective market positions, thereby insulating them

from competition by other Blue licensees. This was the direct result of the illegal conspiracy to




                                                9
      Case 2:13-cv-20000-RDP Document 2616 Filed 11/02/20 Page 15 of 142




unlawfully divide and allocate the geographic markets and limit competition for commercial health

benefit products in the United States.

       11.     The Individual Blue Plans’ anticompetitive agreement and implementing conduct

and foreclosure of competition have prevented subscribers and enrollees from being offered

competitive premium prices and self-funded accounts from being offered competitive ASO fees.

       12.     These inflated premiums and ASO fees would not be possible if the market for

commercial health benefit products in these Individual Blue Plans’ Service Areas were

competitively unrestrained. Competition is not possible so long as the Individual Blue Plans and

BCBSA are permitted to enter into agreements that have the actual and intended effect of

restricting their ability to compete with each other, either as a Blue or a non-Blue Plan.

                                 JURISDICTION AND VENUE

       13.     This Court, and the federal district courts in which the subscriber track cases were

originally filed, have federal question jurisdiction pursuant to 28 U.S.C. §§ 1331 and 1337(a)

because Plaintiffs bring their claims under Sections 4 and 16 of the Clayton Act, 15 U.S.C. §§ 15

and 26, to obtain injunctive relief and recover treble damages and costs of suit, including

reasonable attorneys’ fees, against the Individual Blue Plans and BCBSA for the injuries sustained

by Plaintiffs and the Classes by reason of the violations, as hereinafter alleged, of §§1 and 3 of the

Sherman Act, 15 U.S.C. §§ 1 and 3.

       14.     This Court, and the federal district courts in which these subscriber track cases were

originally filed also can assert personal jurisdiction over each defendant pursuant to Section 12 of

the Clayton Act and/or pursuant to the relevant states’ long-arm statutes under one or more of the

theories below:




                                                 10
Case 2:13-cv-20000-RDP Document 2616 Filed 11/02/20 Page 16 of 142




     a. Each defendant has purposefully availed itself of the privilege of conducting

        business activities within the United States and has the requisite minimum

        contacts therein because each defendant participated in a conspiracy which

        injured or threatened injury to subscribers and enrollees in the United States and

        overt acts in furtherance of the conspiracy were committed within the United

        States (defined in this Complaint to include the District of Columbia and the

        Territory of Puerto Rico); and/or

     b. Each defendant has purposefully availed itself of the privilege of conducting

        business activities within the United States and has the requisite minimum

        contacts therein because each defendant committed intentional acts that were

        intended to cause and did cause injury within the United States; and/or

     c. Each defendant has purposefully availed itself of the privilege of conducting

        business activities within the United States and has the requisite minimum

        contacts therein because each defendant committed intentional acts that

        defendants knew were likely to cause injury within the United States; and/or

     d. Each defendant has purposefully availed itself of the privilege of conducting

        business activities within the United States and has the requisite minimum

        contacts therein because each defendant is a party to an anticompetitive

        agreement with a resident of the United States, which agreement is performed in

        whole or in part within the United States; and/or

     e. Each defendant has purposefully availed itself of the privilege of conducting

        business activities within the United States and has the requisite minimum




                                       11
      Case 2:13-cv-20000-RDP Document 2616 Filed 11/02/20 Page 17 of 142




                 contacts therein because each defendant has committed a tort within the relevant

                 state, which has caused injury within the state; and/or

             f. Each defendant has purposefully availed itself of the privilege of conducting

                 business activities within the United States and has the requisite minimum

                 contacts therein because each defendant either has members within the United

                 States or transacts business within the relevant state, either via the BlueCard

                 program or otherwise.

       15.     This action is also instituted to secure injunctive relief against BCBSA and the

Individual Blue Plans to prevent them from further violations of Sections 1 and 3 of the Sherman

Act as hereinafter alleged.

       16.     Venue is proper in this district and the districts in which these subscriber track cases

were originally filed, pursuant to Sections 4, 12, and 16 of the Clayton Act, 15 U.S.C. §§ 15, 22,

and 26, and 28 U.S.C. § 1391.




                                                 12
      Case 2:13-cv-20000-RDP Document 2616 Filed 11/02/20 Page 18 of 142




                                           PARTIES

Plaintiffs

       17.     Plaintiff American Electric Motor Services, Inc. (“American Electric Motor

Services”) is an Alabama corporation with its principal office located at 2012 1st Avenue North,

Irondale, AL 35210. Plaintiff American Electric Motor Services has purchased BCBS-AL health

insurance to cover its 4 employees during the relevant class period.

       18.     Plaintiff CB Roofing, LLC (“CB Roofing”) is an Alabama corporation with its

principal office located in Chelsea, AL. Plaintiff CB Roofing has purchased BCBS-AL health

insurance to cover its employees during the relevant class period.

       19.     Plaintiff Pettus Plumbing & Piping, Inc. (“Pettus”) is an Alabama corporation

with its principal office located in Colbert County, Alabama. Plaintiff Pettus has purchased BCBS-

AL health insurance during the relevant class period. During all but one year of the relevant class

period, Plaintiff has had more than 50, but fewer than 200, employees enrolled on its BCBS-AL

health insurance policy. Plaintiff Pettus today has approximately 185 total employees.

       20.     Plaintiff Pearce, Bevill, Leesburg, Moore, P.C. (“Pearce Bevill”) is an Alabama

corporation with its principal office located in Jefferson County, Alabama. Plaintiff Pearce Bevill

has purchased BCBS-AL small group health insurance during the relevant class period. During the

relevant class period, Plaintiff Pearce Bevill has had more than 50, but fewer than 200, employees

enrolled on its BCBS-AL small group health insurance policy.

       21.     Plaintiff Consumer Financial Education Foundation of America, Inc.

(“CFEFA”) is an Alabama corporation with its principal office located in Jefferson County,

Alabama. Plaintiff CFEFA has purchased BCBS-AL small group health insurance during the

relevant class period. During the relevant class period, Plaintiff CFEFA has had between 2 and 50

employees enrolled on its BCBS-AL small group health insurance policy.

                                                13
        Case 2:13-cv-20000-RDP Document 2616 Filed 11/02/20 Page 19 of 142




          22.   Plaintiff Fort McClellan Credit Union (“Fort McClellan CU”) is an Alabama

company with its principal office located in Anniston, Alabama. Plaintiff Fort McClellan Credit

Union has purchased BCBS-AL health insurance to cover its employees during the relevant class

period.

          23.   Plaintiff Rolison Trucking Co., LLC (“Rolison Trucking”) is an Alabama

company with its principal office located in Butler, Alabama. Plaintiff Rolison Trucking has

purchased BCBS-AL health insurance to cover its employees during the relevant class period.

          24.   Plaintiff Conrad Watson Air Conditioning, Inc. (“Conrad Watson Air”) is an

Alabama corporation with its principal office located in Monroeville, Alabama. Plaintiff Conrad

Watson Air has purchased BCBS-AL health insurance to cover its employees during the relevant

class period.

          25.   Plaintiff Linda Mills is a resident citizen of Judsonia, White County, Arkansas.

She has been enrolled in an individual BCBS-AR health insurance policy since approximately

1997.

          26.   Plaintiff Frank Curtis is a resident citizen of Arkansas. He has purchased BCBS-

AR health insurance to cover himself and his family members during the relevant class period.

          27.   Plaintiff Jennifer Ray Davidson is a resident citizen of Lynn Haven, Bay County,

Florida. She has been enrolled in an individual BCBS-FL health insurance policy during the

relevant class period.

          28.   Plaintiff Pete Moore Chevrolet, Inc. is a Florida corporation with its principal

place of business in Escambia County, Florida, and has been a subscriber of a BCBS-FL small

group health insurance policy during the relevant class period.




                                                14
      Case 2:13-cv-20000-RDP Document 2616 Filed 11/02/20 Page 20 of 142




          29.   Plaintiff Jewelers Trade Shop is a resident citizen of Escambia County, FL and

has been a subscriber of a BCBS-FL small group health insurance policy during the relevant class

period.

          30.   Plaintiff Saccoccio & Lopez is a Hawaii business with its principal office located

at 66-037 Kamehameha Highway, Suite 3, Haleiwa, HI 96712. Plaintiff Saccoccio & Lopez has

purchased BCBS-HI health insurance to cover its 3 employees since around 2000.

          31.   Plaintiff Angel Foster (fka Angel Vardas) is a resident citizen of Honolulu,

Hawaii who has purchased BCBS-HI health insurance during the relevant class period.

          32.   Plaintiff Monika Bhuta is a resident citizen of Chicago, IL. She has been enrolled

in an individual BCBS-IL health insurance policy during the relevant class period.

          33.   Plaintiff Michael E. Stark is a resident citizen of Illinois. He has been enrolled in

an individual BCBS-IL health insurance policy since April 1, 2005.

          34.   Plaintiff G&S Trailer Repair Incorporated is an Illinois corporation with its

principal office located at 3359 S. Lawndale Avenue, Chicago, IL. Plaintiff G&S Trailer Repair

Incorporated has purchased BCBS-IL health insurance to cover its employees during the relevant

class period.

          35.   Plaintiff Deborah Piercy is a citizen of the State of Illinois. Piercy purchased an

individual health insurance policy from and paid premiums to BCBS-IL during the class period.

          36.   Plaintiff Lisa Tomazzoli is a citizen of the State of Illinois. Tomazzoli purchased

an individual health insurance policy from, and paid premiums to BCBS-IL during the class period.

          37.   Plaintiff Mark Krieger is an Indiana resident residing in Clinton, Indiana. During

the relevant class period, Mr. Krieger has purchased health insurance from the Defendant BCBS-

IN.



                                                 15
      Case 2:13-cv-20000-RDP Document 2616 Filed 11/02/20 Page 21 of 142




          38.   Plaintiffs Juanita and Tom Aschenbrenner are Kansas residents living in

Brewster, Kansas. Plaintiffs have purchased BCBS-KS health insurance during the relevant class

period.

          39.   Plaintiff Free State Growers, Inc. is a Kansas company with its principal office

in Linwood, Kansas. Plaintiff has purchased BCBS-KS health insurance during the relevant class

period.

          40.   Plaintiff Chelsea L. Horner is a Missouri resident living at 516 Gladstone Place,

Kansas City, Missouri. Plaintiff Horner has purchased BCBS-KC health insurance during the

relevant class period.

          41.   Plaintiff Montis, Inc. is a Kansas company with its principal office located at

15553 EBY, Overland Park, KS 66221. Plaintiff Montis, Inc. has purchased BCBS-KC health

insurance during the relevant class period.

          42.   Plaintiff Renee E. Allie is a resident citizen of New Orleans, Louisiana. She has

been enrolled in an individual BCBS-LA health insurance policy since October 15, 2008.

          43.   Plaintiff Galactic Funk Touring, Inc. is a Louisiana corporation with its principal

office located at 1020 Franklin Avenue, New Orleans, LA 70117. Plaintiff Galactic Funk Touring,

Inc. has purchased BCBS-LA health insurance to cover its employees since November 15, 2008.

          44.   Plaintiff John G. Thompson is a resident citizen of Clark Township, Mackinac

County, Michigan. He was enrolled in an individual BCBS-MI health insurance policy for 35

years, including during the relevant class period.

          45.   Plaintiff Avantgarde Aviation, Inc. is a Michigan business corporation and

resident citizen Michigan. Avantgarde Aviation, Inc. has purchased BCBS-MI small group health

insurance policy during the relevant class period.



                                                16
      Case 2:13-cv-20000-RDP Document 2616 Filed 11/02/20 Page 22 of 142




       46.     Plaintiff Hess, Hess & Daniel, P.C. is a Michigan law firm that has purchased

BCBS-MI small group health insurance policy during the relevant class period.

       47.     Plaintiff Betsy Jane Belzer resides in Minneapolis, Minnesota. Plaintiff Belzer has

purchased BCBS-MN health insurance during the relevant class period.

       48.     Plaintiff Bartlett, Inc., d/b/a Energy Savers (“Energy Savers”) is a Minnesota

company with its principal office located in Oakdale, Minnesota. Plaintiff Energy Savers has

purchased BCBS-MN health insurance during the relevant class period.

       49.     Plaintiff Matthew Allan Boyd is a resident citizen of Ridgeland, Madison

County, Mississippi. He has been enrolled in an individual BCBS-MS health insurance policy

since 1999.

       50.     Plaintiff Gaston CPA Firm is a Mississippi corporation with its principal office

located in Coahoma County, MS. Plaintiff Gaston CPA Firm has purchased BCBS-MS health

insurance to cover its employees during the relevant class period.

       51.     Plaintiff Jeffrey S. Garner is a resident citizen of St. Charles County, Missouri.

He has been enrolled in BCBS-MO health plans almost continuously since 2001, including in an

individual BCBS-MO health insurance policy since 2011.

       52.     Plaintiff Amy MacRae is a resident citizen of St. Louis, Missouri who has

purchased BCBS-MO health insurance during the relevant class period.

       53.     Plaintiff Vaughan Pools, Inc. is a Missouri corporation with its principal place of

business in Jefferson City, Missouri. Vaughan Pools, Inc. has purchased BCBS-MO health

insurance during the relevant class period.

       54.     Plaintiff Tom A. Goodman is a Montana resident living in Cascade County,

Montana. Plaintiff Tom Goodman has purchased BCBS-MT health insurance both as part of a



                                                17
      Case 2:13-cv-20000-RDP Document 2616 Filed 11/02/20 Page 23 of 142




group and subsequently as an individual to cover hospital and physician expenses during the

relevant class period.

          55.   Plaintiff Jason Goodman is a Montana resident living in Cascade County,

Montana. Plaintiff Jason Goodman has purchased BCBS-MT health insurance to cover hospital

and physician expenses during the relevant class period.

          56.   Plaintiffs Rochelle and Brian McGill (“the McGills”) are residents of Douglas

County, Nebraska. The McGills purchased BCBS-NE health insurance during the relevant class

period.

          57.   Plaintiff Sadler Electric is a Nebraska company with its principal office located

at 5855 South 77th St. Omaha, Nebraska 68127. Plaintiff Sadler Electric has purchased BCBS-NE

health insurance to cover hospital and physician expenses during the relevant class period.

          58.   Plaintiff Erik Barstow is a resident citizen of Portsmouth, Rockingham County,

New Hampshire. He has been enrolled in an individual BCBS-NH health insurance policy since

January 2012.

          59.   Plaintiff GC/AAA Fences, Inc. is a New Hampshire corporation with its principal

office located at 292 Durham Road, Dover, NH 03820. Plaintiff GC/AAA Fences, Inc. has

purchased BCBS-NH health insurance to cover its employees since 2009.

          60.   Plaintiff Keith O. Cerven is a resident citizen of Mooresville, NC. He has been

enrolled in an individual BCBS-NC health insurance policy since 2007.

          61.   Plaintiff Teresa M. Cerven is a resident citizen of Mooresville, NC. She has

purchased BCBS-NC health insurance to cover herself and her children since 2007.




                                               18
      Case 2:13-cv-20000-RDP Document 2616 Filed 11/02/20 Page 24 of 142




       62.     Plaintiff SHGI Corp. is a North Carolina corporation with its principal office

located at 122 Lyman Street, Building #1, Asheville, NC 28801. Plaintiff SHGI Corp. has

purchased BCBS-NC health insurance to cover its employees since January 1, 2006.

       63.     Plaintiff Joel Jameson is a North Dakota resident. Plaintiff Jameson has purchased

a BCBS-ND health insurance policy during the relevant class period.

       64.     Plaintiff Casa Blanca, LLC (“Casa Blanca”) is an Oklahoma company with its

principal place of business in Norman, Oklahoma. Plaintiff Casa Blanca has purchased BCBS-OK

health insurance to cover its employees during the relevant class period.

       65.     Plaintiff Jennifer D. Childress (“Childress”) is a resident of Noble, Oklahoma.

Plaintiff Childress has purchased BCBS-OK health insurance during the relevant class period.

       66.     Plaintiff Clint Johnston (“Johnston”) is a resident of Edmond Oklahoma.

Plaintiff Johnston has purchased BCBS-OK health insurance during the relevant class period.

       67.     Plaintiff Janeen Goodin (“Goodin”) is a resident of Oklahoma City, Oklahoma.

Plaintiff Goodin has purchased BCBS-OK health insurance during the relevant class period.

       68.     Plaintiff Marla S. Sharp (“Sharp”) is a resident of Oklahoma City, Oklahoma.

Plaintiff Goodin has purchased BCBS-OK health insurance during the relevant class period.

       69.     Plaintiff Kathryn Scheller is a resident citizen of Valencia, Pennsylvania. She has

been enrolled in an individual Highmark BCBS health insurance policy since 1996.

       70.     Plaintiff Iron Gate Technology, Inc. is a Western Pennsylvania corporation with

its principal office located at The Cardello Building, 1501 Reedsdale Street, Suite 107, Pittsburgh,

PA 15233. Plaintiff Iron Gate Technology, Inc. has purchased Highmark BCBS health insurance

to cover its 3 employees since January 2012.




                                                19
      Case 2:13-cv-20000-RDP Document 2616 Filed 11/02/20 Page 25 of 142




          71.   Plaintiff Nancy Thomas is a resident citizen of Cranston, Rhode Island. She has

been enrolled in an individual BCBS-RI health insurance policy since October 2011.

          72.   Plaintiff Pioneer Farm Equipment, Inc. is a South Carolina corporation with its

principal office located at847 Big Buck Boulevard, Orangeburg, SC. Plaintiff Pioneer has

purchased BCBS-SC health insurance during the relevant class period.

          73.   Plaintiff Scott A. Morris is a resident citizen of Charleston County, South

Carolina. Plaintiff Scott Morris has purchased BCBS-SC health insurance during the relevant class

period.

          74.   Plaintiffs Ross and Angie Hill (“the Hills”) are South Dakota residents. The Hills

purchased BCBS-SD health insurance during the relevant class period.

          75.   Plaintiffs Kevin and Christy Bradberry (“the Bradberrys”) are South Dakota

residents. The Bradberrys purchased BCBS-SD health insurance during the relevant class period.

          76.   Plaintiffs Debora and Tony Forsythe (“the Forsythes”) are Tennessee residents.

The Forsythes purchased BCBS-TN health insurance during the relevant class period.

          77.   Plaintiff Barr, Sternberg, Moss, Lawrence, Silver & Munson, P.C. (“Barr

Sternberg”) is a Vermont company doing business in Bennington, VT. Plaintiff Barr Sternberg

has purchased BCBS-VT health insurance during the relevant class period.

          78.   Plaintiff Comet Capital LLC (“Comet Capital”) is a Virginia company with its

principal place of business in Troy, Virginia. Plaintiff Comet Capital has purchased BCBS-VA

health insurance during the relevant class period.

          79.   Plaintiff Hibbett Sports, Inc. (“Hibbett”) is a publicly traded company

incorporated in Delaware with its principal place of business in Birmingham, Alabama. Hibbett




                                                20
      Case 2:13-cv-20000-RDP Document 2616 Filed 11/02/20 Page 26 of 142




maintains a self-funded health insurance plan and contracted with BCBS-AL for ASO services

during the relevant self-funded account class period.

       80.     Plaintiff A. Duie Pyle, Inc. (“ADPI”) is a Pennsylvania corporation with a

principal place of business located in West Chester Pennsylvania. ADPI maintains a self-funded

health insurance plan for more than 3,000 employees and contracted for ASO services provided

by Independence BC during the relevant self-funded account class period.

       81.     All Plaintiffs are unaware of any arbitration provision in their contracts or

agreements with the Individual Blue Plans.


Defendants

       82.     Defendant BCBSA is a corporation organized under the state of Illinois and

headquartered in Chicago, Illinois. It is owned and controlled by thirty-six (36) health insurance

plans that operate under the Blue Cross and Blue Shield trademarks and trade names. BCBSA was

created by these plans and operates as a licensor for these plans. Health insurance plans operating

under the Blue Cross and Blue Shield trademarks and trade names provide health insurance

coverage for approximately 100 million – or one in three – Americans. A BCBS licensee is the

largest health insurer, as measured by number of subscribers, in forty-four (44) states.

       83.     The principal headquarters for BCBSA is located at 225 North Michigan Avenue,

Chicago, IL 60601.

       84.     BCBSA has contacts with all 50 States, the District of Columbia, and Puerto Rico

by virtue of its agreements and contacts with the Individual Blue Plans. In particular, BCBSA has

entered into a series of license agreements with the Individual Blue Plans that control the

geographic areas in which the Individual Blue Plans can operate on either a Blue-branded or non-

Blue-branded basis. These agreements are a subject of this Complaint.


                                                21
      Case 2:13-cv-20000-RDP Document 2616 Filed 11/02/20 Page 27 of 142




       85.     Defendant BCBS-AL is the health insurance plan operating under the Blue Cross

and Blue Shield trademarks and trade names in the state of Alabama. Like many other Blue Cross

and Blue Shield plans nationwide, BCBS-AL is the largest health insurer, as measured by number

of subscribers and enrollees, within its Service Area, which is defined as the state of Alabama.

BCBS-AL likewise provides ASO services to self-funded accounts throughout Alabama.

       86.     The principal headquarters for BCBS-AL is located at 450 Riverchase Parkway

East, Birmingham, AL 35244. BCBS-AL does business in each county in the state of Alabama.

       87.     BCBS-AL is by far the largest health insurance company operating in Alabama and

currently exercises market power in the commercial health insurance market throughout Alabama.

As of 2008, at least 93 percent of the Alabama residents who subscribe to, or are enrolled in, full-

service commercial health insurance (whether through group plans or through individual policies)

are subscribers or enrollees of BCBS-AL. As of 2011, BCBS-AL maintained 86 percent market

share in the individual market, and 96 percent market share in the small group market. Two recent

studies concluded that Alabama has the least competitive health insurance market in the country.

Alabama’s Department of Insurance Commissioner has recognized that “the state’s health

insurance market has been in a non-competitive posture for many years.”

       88.     BCBS-AL has led the way in increasing premiums each year. From 2006 to 2010,

BCBS-AL small group policy premiums rose 28 percent from 2006 to 2010 per member per month.

In 2010, BCBS-AL raised some premiums by as much as 17 percent and others by as much as 21

percent. The National Association of Insurance Commissioners reports that BCBS-AL’s premiums

increased almost 42 percent over the past several years. As a result of these and other inflated

premiums, between 2001 and 2009, BCBS-AL increased its surplus from $433.7 million to $649

million. In 2011, BCBS-AL reported net income of $256.92 million, 58 percent higher than the



                                                22
      Case 2:13-cv-20000-RDP Document 2616 Filed 11/02/20 Page 28 of 142




previous year, resulting in a profit of almost $94 million for FY 2011. From 2000 to 2009, the

average employer-sponsored health insurance premium for families in Alabama increased by

approximately 88.7 percent, whereas median earnings rose only 22.4 percent during that same

period.

          89.   Defendant BCBS-AK is the health insurance plan operating under the Blue Cross

and Blue Shield trademarks and trade names in Alaska. Like many other Blue Cross and Blue

Shield plans nationwide, BCBS-AK is the largest health insurer, as measured by number of

subscribers or enrollees within its Service Area, which is defined as the state of Alaska. BCBS-

AK likewise provides ASO services to self-funded accounts throughout Alaska.

          90.   The principal headquarters for BCBS-AK is located at 2550 Denali Street, Suite

1404, Anchorage, AK 99503. BCBS-AK does business in each county in Alaska.

          91.   BCBS-AK currently exercises market power in the commercial health insurance

market throughout Alaska. As of 2010, approximately 60 percent of the Alaska residents who

subscribe to or are enrolled in full-service commercial health insurance (whether through group

plans or through individual policies) are subscribers or are enrolled in of BCBS-AK – vastly more

than are subscribers or enrollees of the next largest commercial insurer operating in Alaska, Aetna,

which carries approximately 30 percent of such subscribers or enrollees. As of 2011, BCBS-AK

held at least a 58 percent share of the individual full-service commercial health insurance market

and at least a 72 percent share of the small group full-service commercial health insurance market.

          92.   BCBS-AK has led the way in increasing premiums in Alaska. From 2000 to 2007,

median insurance premiums in Alaska increased nearly 74 percent while median income increased

only 13 percent. Thus, health insurance premiums increased nearly six times faster than income in

Alaska during that period. In 2011 alone, BCBS-AK reported reserves of more than $1 billion.



                                                23
      Case 2:13-cv-20000-RDP Document 2616 Filed 11/02/20 Page 29 of 142




       93.     Defendant BCBS-AR is the health insurance plan operating under the Blue Cross

and Blue Shield trademarks and trade names in Arkansas. Like many other Blue Cross and Blue

Shield plans nationwide, BCBS-AR is the largest health insurer, as measured by number of

subscribersor enrollees within its Service Area, which is defined as the state of Arkansas. BCBS-

AR likewise provides ASO services to self-funded accounts throughout Arkansas.

       94.     The principal headquarters for BCBS-AR is located at 601 S. Gaines Street, Little

Rock, Arkansas, 72201. BCBS-AR does business in each county in Arkansas.

       95.     BCBS-AR currently exercises market power in the commercial health insurance

market throughout Arkansas. As of 2010, at least 78 percent of the Arkansas residents who

subscribe to or are enrolled in full-service individual commercial health insurance and at least 55

percent of the Arkansas residents who subscribe to or are enrolled in small group policies are

subscribers of BCBS-AR – vastly more than are subscribers or enrollees of the next largest

commercial insurer operating in Arkansas, which carries only 7 percent of individual subscribers

and 19 percent of small group subscribers.

       96.     BCBS-AR has led the way in increasing premiums each year in Arkansas. As a

result, from 2007 to 2011, BCBS-AR’s net income increased by 64 percent, while its membership

remained relatively flat, growing by only 5 percent; as of 2011, it increased its surplus to a stunning

$581.7 million.

       97.     Defendant BCBS-AZ is the health insurance plan operating under the Blue Cross

and Blue Shield trademarks and trade names in Arizona. Like many other Blue Cross and Blue

Shield plans nationwide, BCBS-AZ is the largest health insurer, as measured by number of

subscribers or enrollees within its Service Area, which is defined as the state of Arizona. BCBS-

AZ likewise provides ASO services to self-funded accounts throughout Arizona.



                                                  24
      Case 2:13-cv-20000-RDP Document 2616 Filed 11/02/20 Page 30 of 142




       98.     The principal headquarters for BCBS-AZ is located at 2444 West Las Palmaritas

Drive, Phoenix, AZ 85021. BCBS-AZ does business in each county in Arizona.

       99.     BCBS-AZ currently exercises market power in the commercial health insurance

market throughout Arizona. As of 2011, at least 49 percent of the Arizona residents who subscribe

to or are enrolled in full-service individual commercial health insurance and at least 26 percent of

the Arizona residents who subscribe to or are enrolled in small group policies are subscribers of

BCBS-AZ.

       100.    BCBS-AZ has led the way in increasing premiums in Arizona. As a result, by 2010,

BCBS-AZ held surpluses in excess of $570 million.

       101.    Defendant BC-CA is the health insurance plan operating under the Blue Cross

trademark and tradename in California. Like many other Blue Cross and Blue Shield plans

nationwide, BC-CA is the largest health insurer, as measured by number of subscribers or enrollees

within its Service Area, which is defined as the state of California. BC-CA likewise provides ASO

services to self-funded accounts throughout California.

       102.    The principal headquarters for BC-CA is located at One Wellpoint Way, Thousand

Oaks, CA 91362. BC-CA does business in each county in California.

       103.    Defendant BS-CA is the health insurance plan operating under the Blue Shield

trademark and tradename in California. Like many other Blue Cross and Blue Shield plans

nationwide, BS-CA is one of the largest health insurers, as measured by number of subscribers or

enrollees within its Service Area, which is defined as the state of California. BS-CA likewise

provides ASO services to self-funded accounts throughout California.

       104.    The principal headquarters for BS-CA is located at 50 Beale Street, San Francisco,

CA 94105-1808. BS-CA does business in each county in California.



                                                25
      Case 2:13-cv-20000-RDP Document 2616 Filed 11/02/20 Page 31 of 142




       105.    BC-CA, together with BS-CA, currently exercises market power in the relevant

commercial health insurance markets throughout California. As of 2010, at least 29 percent of the

California residents who subscribe to or are enrolled in full-service commercial health insurance

are BC-CA subscribers alone; as of 2011, at least 37 percent of the California residents who

subscribe to or are enrolled in individual full-service commercial health insurance and at least 15

percent of the California residents who subscribe to or are enrolled in small group full-service

commercial health insurance are BC-CA subscribers alone.

       106.    BC-CA and BS-CA have led the way in c increasing premiums in California. As

one result, by 2010, BS-CA alone held surpluses in excess of $2.2 billion.

       107.    Defendant BCBS-CO is the health insurance plan operating under the Blue Cross

and Blue Shield trademarks and trade names in Colorado. Like other Blue Cross and Blue Shield

plans nationwide, BCBS-CO is the largest health insurer, as measured by number of subscribers

or enrollees within its Service Area, which is defined as the state of Colorado. BCBS-CO likewise

provides ASO services to self-funded accounts throughout Colorado.

       108.    The principal headquarters for BCBS-CO is located at 120 Monument Circle,

Indianapolis, IN 46204. BCBS-CO does business in each county in Colorado.

       109.    BCBS-CO currently exercises market power in the commercial health insurance

market throughout Colorado. As of 2010, at least 22 percent of the Colorado residents who

subscribe to full-service commercial health insurance are subscribers of BCBS-CO.

       110.    BCBS-CO has led the way in increasing premiums in Colorado.

       111.    Defendant BCBS-CT is the health insurance plan operating under the Blue Cross

and Blue Shield trademarks and trade names in Connecticut. Like other Blue Cross and Blue Shield

plans nationwide, BCBS-CT is the largest health insurer, as measured by number of subscribers



                                                26
      Case 2:13-cv-20000-RDP Document 2616 Filed 11/02/20 Page 32 of 142




or enrollees within its Service Area, which is defined as the state of Connecticut. BCBS-CT

likewise provides ASO services to self-funded accounts throughout Connecticut.

       112.    The principal headquarters for BCBS-CT is located at 370 Bassett Road, North

Haven, CT 06473. BCBS-CT does business in each county in Connecticut.

       113.    BCBS-CT currently exercises market power in the commercial health insurance

market throughout Connecticut. As of 2011, at least 48 percent of the Connecticut residents who

subscribe to or are enrolled in full-service individual commercial health insurance and at least 31

percent of the Connecticut residents who subscribe to or are enrolled in small group policies are

subscribers of BCBS-CT.

       114.    BCBS-CT has led the way in increasing premiums in Connecticut.

       115.    Defendant BCBS-DE is the health insurance plan operating under the Blue Cross

and Blue Shield trademarks and trade names in Delaware. Like other Blue Cross and Blue Shield

plans nationwide, BCBS-DE is the largest health insurer, as measured by number of subscribers

or enrollees within its Service Area, which is defined as the state of Delaware. BCBS-DE likewise

provides ASO services to self-funded accounts throughout Delaware.

       116.    The principal headquarters for BCBS-DE is located at 800 Delaware Avenue,

Wilmington, DE 19801. BCBS-DE does business in each county in Delaware.

       117.    BCBS-DE currently exercises market power in the commercial health insurance

market throughout Delaware. As of 2011, at least 51 percent of the Delaware residents who

subscribe to or are enrolled in full-service individual commercial health insurance and at least 61

percent of the Delaware residents who subscribe to or are enrolled in small group policies are

subscribers of BCBS-DE.




                                                27
        Case 2:13-cv-20000-RDP Document 2616 Filed 11/02/20 Page 33 of 142




         118.   BCBS-DE has led the way in increasing premiums in Delaware. As a result, by

mid-2011, it had built a surplus of over $180 million, an increase of 48 percent since the end of

2008.

         119.   Defendant BCBS-FL is the health insurance plan operating under the Blue Cross

and Blue Shield trademarks and trade names in Florida. Like other Blue Cross and Blue Shield

plans nationwide, BCBS-FL is the largest health insurer, as measured by number of subscribers or

enrollees within its Service Area, which is defined as the state of Florida. BCBS-FL likewise

provides ASO services to self-funded accounts throughout Florida.

         120.   The principal headquarters for BCBS-FL is located at 4800 Deerwood Campus

Parkway, Jacksonville, FL 32246. BCBS-FL does business in each county in Florida.

         121.   BCBS-FL currently exercises market power in the commercial health insurance

market throughout Florida. As of 2010, at least 31 percent of the Florida residents who subscribe

to or are enrolled in full-service commercial health insurance (whether through group plans or

through individual policies), and as much as 83 percent of those residents in certain regions of the

state, are subscribers of BCBS-FL. As of 2011, at least 48 percent of the Florida residents who

subscribe to or are enrolled in individual full-service commercial health insurance and at least 28

percent of the Florida residents who subscribe to or are enrolled in small group full-service

commercial health insurance are BCBS-FL subscribers.

         122.   BCBS-FL has led the way in increasing premiums in Florida.

         123.   Defendant BCBS-GA is the health insurance plan operating causing supra-

competitive priceunder the Blue Cross and Blue Shield trademarks and trade names in Georgia.

Like other Blue Cross and Blue Shield plans nationwide, BCBS-GA is the largest health insurer,

as measured by number of subscribers or enrollees within its Service Area, which is defined as the



                                                28
      Case 2:13-cv-20000-RDP Document 2616 Filed 11/02/20 Page 34 of 142




state of Georgia. BCBS-GA likewise provides ASO services to self-funded accounts throughout

Georgia.

       124.    The principal headquarters for BCBS-GA is located at 3350 Peachtree Road NE,

Atlanta, GA 30326. BCBS-GA does business in each county in Georgia.

       125.    BCBS-GA currently exercises market power in the commercial health insurance

market throughout Arizona. As of 2011, at least 48 percent of the Georgia residents who subscribe

to or are enrolled in full-service individual commercial health insurance and at least 41 percent of

the Georgia residents who subscribe to or are enrolled in small group policies are subscribers of

BCBS-GA.

       126.    BCBS-GA has led the way in increasing premiums in Georgia.

       127.    Defendant BCBS-HI is the health insurance plan operating under the Blue Cross

and Blue Shield trademarks and trade names in Hawaii. Like other Blue Cross and Blue Shield

plans nationwide, BCBS-HI is the largest health insurer, as measured by number of subscribers or

enrollees within its Service Area, which is defined as the state of Hawaii. BCBS-HI likewise

provides ASO services to self-funded accounts throughout Hawaii.

       128.    The principal headquarters for BCBS-HI is located at 818 Keeaumoku Street,

Honolulu, HI 96814. BCBS-HI does business in each county in Hawaii.

       129.    BCBS-HI currently exercises market power in the commercial health insurance

market throughout Hawaii. As of 2010, at least 69 percent of the Hawaii residents who subscribe

to or are enrolled in full-service commercial health insurance (whether through group plans or

through individual policies) are subscribers of BCBS-HI – vastly more than are subscribers or

enrollees of the next largest commercial insurer operating in Hawaii, Kaiser Permanente, which

carries only 20 percent of such subscribers or enrollees. A 2012 study by the American Medical



                                                29
      Case 2:13-cv-20000-RDP Document 2616 Filed 11/02/20 Page 35 of 142




Association found that Hawaii had the second-least competitive commercial health-insurance

market in the country.

       130.    BCBS-HI has led the way in increasing premiums in Hawaii. In 2008, for example,

BCBS-HI raised its premiums for its Preferred Provider and HPH Plus plans 9.9% and 11.5%,

respectively; from 2003 to 2011 individual and family insurance premiums in Hawaii increased,

on average, 61% and 74%, respectively, while median household income in Hawaii has failed to

keep pace with those increases, rising only 16% for individuals and falling 1% for families during

the same period. As a result, BCBS-Hawaii has increased its profits to the point where it holds

reserves in the amount of approximately $400 million.

       131.    Defendant BC-ID is the health insurance plan operating under the Blue Cross

trademark and trade name in Idaho. Like other Blue Cross and Blue Shield plans nationwide, BC-

ID is the largest health insurer, as measured by number of subscribers or enrollees within its

Service Area, which is defined as the state of Idaho. BC-ID likewise provides ASO services to

self-funded accounts throughout Idaho.

       132.    The principal headquarters for BC-ID is located at 3000 East Pine Avenue,

Meridian, ID 83642. BC-ID does business in each county in Idaho.

       133.    BC-ID, together with BS-ID, currently exercises market power in the commercial

health insurance market throughout Idaho. As of 2010, at least 47 percent of the Idaho residents

who subscribe to or are enrolled in full-service commercial health insurance, including (as of

2011), 44 percent of those who subscribe to or are enrolled in individual products and at least 48

percent of those who subscribe to or are enrolled in small group products, are subscribers of BC-

ID.




                                               30
      Case 2:13-cv-20000-RDP Document 2616 Filed 11/02/20 Page 36 of 142




       134.    Defendant BS-ID is the health insurance plan operating under the Blue Shield

trademark and trade name in Idaho. Like other Blue Cross and Blue Shield plans nationwide, BS-

ID is one of the largest health insurers, as measured by number of subscribersor enrollees within

its Service Area, which is defined as the state of Idaho. BS-ID likewise provides ASO services to

self-funded accounts throughout Idaho.

       135.    The principal headquarters for BS-ID is located at 1602 21st Ave, Lewiston, ID

83501. BS-ID does business in each county in Idaho.

       136.    BC-ID and BS-ID have led the way in increasing premiums in Idaho. As a result of

these inflated premiums, as of 2010, BC-ID had more than $415.5 million in capital and surplus.

       137.    Defendant BCBS-IA is the health insurance plan operating under the Blue Cross

and Blue Shield trademarks and trade names in Iowa. Like other Blue Cross and Blue Shield plans

nationwide, BCBS-IA is the largest health insurer, as measured by number of subscribers or

enrollees within its Service Area, which is defined as the state of Iowa. BCBS-IA likewise provides

ASO services to self-funded accounts throughout Iowa.

       138.    The principal headquarters for BCBS-IA is located at 1331 Grand Avenue, Des

Moines, IA 50306. BCBS-IA does business in each county in Iowa.

       139.    BCBS-IA currently exercises market power in the commercial health insurance

market throughout Iowa. As of 2011, at least 83 percent of the Iowa residents who subscribe to or

are enrolled in full-service individual commercial health insurance and at least 61 percent of the

Iowa residents who subscribe to or are enrolled in small group policies are subscribers of BCBS-

IA.




                                                31
      Case 2:13-cv-20000-RDP Document 2616 Filed 11/02/20 Page 37 of 142




       140.    BCBS-IA has led the way in increasing premiums in Iowa. Each year from 2002 to

2012, Iowans’ premiums have increased an average rate of 10 percent annually, leaving BCBS-

IA’s parent company, Wellmark, with a surplus of over $1 billion.

       141.    Defendant BCBS-IL is the health insurance plan operating under the Blue Cross

and Blue Shield trademarks and trade names in Illinois. Like other Blue Cross and Blue Shield

plans nationwide, BCBS-IL is the largest health insurer, as measured by number of subscribers or

enrollees within its Service Area, which is defined as the state of Illinois. BCBS-IL likewise

provides ASO services to self-funded accounts throughout Illinois.

       142.    The principal headquarters for BCBS-IL is located at 300 E. Randolph Street,

Chicago, IL 60601. BCBS-IL does business in each county in Illinois.

       143.    BCBS-IL currently exercises market power in the commercial health insurance

market throughout Illinois. As of 2010, at least 55 percent of the Illinois residents who subscribe

to full-service commercial health insurance for small groups and at least 65 percent of the Illinois

residents who subscribe to or are enrolled in full-service commercial health insurance for

individuals are subscribers of BCBS-IL – vastly more than are subscribers of or are enrolled in the

next largest commercial insurer operating in Illinois, United Healthcare, which carries only 12

percent of Illinois residents who subscribe to full-service commercial health insurance.

       144.    BCBS-IL has led the way in increasing premiums in Illinois. BCBS-IL raised

premiums 10.2 percent in 2007, 18 percent in 2008, and 8.4 percent in 2009, for some customers.

As a result of these and other inflated premiums, HCSC, which owns BCBS-IL, grew its surplus

from $6.1 billion in 2007 to $6.7 billion in 2009, up from $4.3 billion just four years earlier in

2005. The company’s surplus is five times the minimum required for solvency protection.




                                                32
      Case 2:13-cv-20000-RDP Document 2616 Filed 11/02/20 Page 38 of 142




       145.    Defendant BCBS-IN is the health insurance plan operating under the Blue Cross

and Blue Shield trademarks and trade names in Indiana. Like other Blue Cross and Blue Shield

plans nationwide, BCBS-IN is the largest health insurer, as measured by number of subscribers or

enrollees within its Service Area, which is defined as the state of Indiana. BCBS-IN likewise

provides ASO services to self-funded accounts throughout Indiana.

       146.    The principal headquarters for BCBS-IN is located at 120 Monument Circle,

Indianapolis, IN 46204. BCBS-IN does business in each county in Indiana.

       147.    BCBS-IN currently exercises market power in the commercial health insurance

market throughout Indiana. As of 2012, at least 56 percent of the Indiana residents who subscribe

to full-service commercial health insurance (whether through group plans or through individual

policies) are subscribers of or are enrolled in BCBS-IN – vastly more than are subscribers of the

next largest commercial insurer operating in Indiana, United Healthcare, which carries only 14

percent of such subscribers or enrollees. As of 2013, at least 59 percent of the Indiana residents

who subscribe to or are enrolled in full-service commercial health insurance for individuals and

56 percent of small group insureds are subscribers of or are enrolled in BCBS-IN. Its parent

company, Anthem, is the largest publicly traded commercial health benefits company in terms of

membership in the United States.

       148.    BCBS-IN has led the way in increasing premiums in Indiana. As a result of these

and other inflated premiums, BCBS-IN’s parent company, Anthem, has a surplus in excess of $300

million.

       149.    Defendant BCBS-KS is the health insurance plan operating under the Blue Cross

and Blue Shield trademarks and trade names in Kansas. Like other Blue Cross and Blue Shield

plans nationwide, BCBS-KS is the largest health insurer, as measured by number of subscribers



                                               33
      Case 2:13-cv-20000-RDP Document 2616 Filed 11/02/20 Page 39 of 142




or enrollees within its Service Area, which is defined as the state of Kansas. BCBS-KS likewise

provides ASO services to self-funded accounts throughout Kansas.

       150.    The principal headquarters for BCBS-KS is located at 1133 SW Topeka Boulevard,

Topeka, KS 66629. BCBS-KS does business in each county in Kansas.

       151.    BCBS-KS currently exercises market power in the commercial health insurance

market throughout Kansas. As of 2011, at least 47 percent of the Kansas residents who subscribe

to or are enrolled in full-service individual commercial health insurance and as of 2013, at least 64

percent of the Kansas residents who subscribe to or are enrolled in small group policies are

subscribers of BCBS-KS.

       152.    BCBS-KS has led the way in increasing premiums in Kansasd.

       153.    Defendant BCBS-KY is the health insurance plan operating under the Blue Cross

and Blue Shield trademarks and trade names in Kentucky. Like other Blue Cross and Blue Shield

plans nationwide, BCBS-KY is the largest health insurer, as measured by number of subscribers

or enrollees within its Service Area, which is defined as the state of Kentucky. BCBS-KY likewise

provides ASO services to self-funded accounts throughout Kentucky.

       154.    The principal headquarters for BCBS-KY is located at 13550 Triton Park Blvd.,

Louisville, KY 40223. BCBS-KY does business in each county in Kentucky.

       155.    BCBS-KY currently exercises market power in the commercial health insurance

market throughout Kentucky. BCBS-KY commands at least 85 percent of the market for individual

health insurance plans, with nearly 127,000 customers. The next largest carrier in Kentucky,

Humana, has less than 12 percent of the market, demonstrating the complete lack of meaningful

competition within this market. A 2007 study published by the American Medical Association

shows BCBS-KY’s statewide market share for PPO plans was 66 percent. However, in Owensboro



                                                 34
      Case 2:13-cv-20000-RDP Document 2616 Filed 11/02/20 Page 40 of 142




it was at least 73 percent and in Bowling Green the market share was at least 79 percent. A 2012

report published by the University of Kentucky indicates that BCBS-KY has at least 53 percent

market share in HMO enrollment in Kentucky. These figures represent a steep increase from earlier

years. For example, data submitted to the U.S. Securities and Exchange Commission shows BCBS-

KY’s overall market share in Kentucky in 1993 was just 38 percent.

       156.    BCBS-KY (another Anthem Blue) has led the way inc increasing premiumsin

Kentucky. As a result of its inflated premiums, BCBS-KY collects $326 million in premiums

annually. The state’s next largest insurer, Humana, collects just $27 million, or less than 10 percent

as much as BCBS-KY.

       157.    Defendant BCBS-LA is the health insurance plan operating under the Blue Cross

and Blue Shield trademarks and trade names in Louisiana. Like other Blue Cross and Blue Shield

plans nationwide, BCBS-LA is the largest health insurer, as measured by number of subscribers

or enrollees within its Service Area, which is defined as the state of Louisiana. BCBS-LA likewise

provides ASO services to self-funded accounts throughout Louisiana.

       158.    The principal headquarters for BCBS-LA is located at 5525 Reitz Avenue, Baton

Rouge, LA 70809. BCBS-LA does business in each parish in Louisiana.

       159.    BCBS-LA currently exercises market power in the commercial health insurance

market throughout Louisiana. As of 2010, at least 73 percent of the Louisiana residents who

subscribe to or are enrolled in full-service commercial health insurance in the individual market

and at least 80 percent of the Louisiana residents who subscribe to or are enrolled in full-service

commercial health insurance in the small group market are subscribers or enrollees of BCBS-LA

– vastly more than are subscribers enrollees of the next largest commercial insurer operating in

Louisiana, United Healthcare.



                                                 35
      Case 2:13-cv-20000-RDP Document 2616 Filed 11/02/20 Page 41 of 142




       160.    BCBS-LA has led the way in increasing premiumsin Louisiana. In fact, from 2000

to 2007, Louisiana health insurance premiums increased by 75.3 percent, 3.3 times faster than

Louisiana wages, which only increased by 22.9 percent. Additionally, a 2009 forecast predicted

that an average Louisiana worker would spend nearly 60 percent of her or his income on health

insurance by 2016, one of the highest predicted nationwide ratios. As a result, BCBS-LA has

amassed a massive surplus; between 2004 and 2008, its surplus rose from $352.7 million to $621.1

million. As of the end of 2010, BCBS-LA’s surplus exceeded $706.6 million.

       161.    Defendant BCBS-ME is the health insurance plan operating under the Blue Cross

and Blue Shield trademarks and trade names in Maine. Like other Blue Cross and Blue Shield

plans nationwide, BCBS-ME is the largest health insurer, as measured by number of subscribers

or enrollees within its Service Area, which is defined as the state of Maine. BCBS-ME likewise

provides ASO services to self-funded accounts throughout Maine.

       162.    The principal headquarters for BCBS-ME is located at 2 Gannett Drive, South

Portland, ME 04016. BCBS-ME does business in each county in Maine.

       163.    BCBS-ME currently exercises market power in the commercial health insurance

market throughout Maine. As of 2011, at least 45 percent of the Maine residents who subscribe to

or are enrolled in full-service individual commercial health insurance and at least 50 percent of the

Maine residents who subscribe to or are enrolled in small group policies are subscribers of BCBS-

ME.

       164.    BCBS-ME has led the way in increasing premiums prices in Maine.

       165.    Defendant BCBS-MD is the health insurance plan operating under the Blue Cross

and Blue Shield trademarks and trade names in Maryland. Like other Blue Cross and Blue Shield

plans nationwide, BCBS-MD is the largest health insurer, as measured by number of subscribers



                                                 36
        Case 2:13-cv-20000-RDP Document 2616 Filed 11/02/20 Page 42 of 142




or enrollees within its Service Area, which is defined as the state of Maryland. BCBS-MD likewise

provides ASO services to self-funded accounts throughout Maryland.

         166.   The principal headquarters for BCBS-MD is located at 10455 and 10453 Mill Run

Circle, Owings Mill, MD 21117. BCBS-MD does business in each county in Maryland.

         167.   BCBS-MD currently exercises market power in the commercial health insurance

market throughout Maryland. As of 2011, at least 70 percent of the Maryland residents who

subscribe to or are enrolled in full-service individual commercial health insurance and at least 72

percent of the Maryland residents who subscribe to or are enrolled in small group policies are

subscribers of BCBS-MD.

         168.   BCBS-MD has led the way in increasing premiums in Maryland. As a result,

BCBS-MD’s parent company, CareFirst, accumulated nearly $1 billion in surplus by the end of

2011.

         169.   Defendant BCBS-MA is the health insurance plan operating under the Blue Cross

and Blue Shield trademarks and trade names in Massachusetts. Like other Blue Cross and Blue

Shield plans nationwide, BCBS-MA is the largest health insurer, as measured by number of

subscribers or enrollees within its Service Area, which is defined as the state of Massachusetts.

BCBS-MA likewise provides ASO services to self-funded accounts throughout Massachusetts.

         170.   The principal headquarters for BCBS-MA is located at 401 Park Drive, Boston,

MA 02215. BCBS-MA does business in each county in Massachusetts.

         171.   BCBS-MA currently exercises market power in the commercial health insurance

market throughout Massachusetts. As of 2011, at least 63 percent of the Massachusetts residents

who subscribe to or are enrolled in full-service individual commercial health insurance and at least




                                                37
        Case 2:13-cv-20000-RDP Document 2616 Filed 11/02/20 Page 43 of 142




40 percent of the Massachusetts residents who subscribe to or are enrolled in small group policies

are subscribers of BCBS-MA.

         172.   BCBS-MA has led the way in increasing premiums in Massachusetts. As a result,

by mid-2010, BCBS-MA had amassed a surplus of $1.4 billion. In 2011, BCBS-MA paid one of

its departing executives a severance of over $11 million.

         173.   Defendant BCBS-MI is the health insurance plan operating under the Blue Cross

and Blue Shield trademarks and trade names in Michigan. Like other Blue Cross and Blue Shield

plans nationwide, BCBS-MI is the largest health insurer, as measured by number of subscribers or

enrollees within its Service Area, which is defined as the state of Michigan. BCBS-MI likewise

provides ASO services to self-funded accounts throughout Michigan.

         174.   The principal headquarters for BCBS-MI is located at 600 E. Lafayette Blvd.,

Detroit, MI 48226. BCBS-MI does business in each county in Michigan.

         175.   BCBS-MI currently exercises market power in the commercial health insurance

market throughout Michigan. As of 2010, at least 69 percent of the Michigan residents who

subscribe to or are enrolled in full-service commercial health insurance (whether through group

plans or through individual policies) are subscribers or enrollees of BCBS-MI – vastly more than

are subscribers or enrollees of the next largest commercial insurer operating in Michigan, Priority

Health, which carries only 9 percent of such subscribers or enrollees. The American Medical

Association ranks Michigan as the third least competitive state for commercial coverage, as of

2010.

         176.   BCBS-MI has led the way in increasing premiums in Michigan. Premiums in the

small group market grew by 9% and 13% in 2010 and 2011. BCBS-MI raised rates on individuals

22% in 2009 alone. As a result of these and other inflated premiums, BCBS-MI earned profits of



                                                38
      Case 2:13-cv-20000-RDP Document 2616 Filed 11/02/20 Page 44 of 142




$222 million and $40 million in 2010 and 2011, respectively, and currently maintains a reserve of

approximately $3 billion. This “non-profit” pays its CEO compensation of $3.8 million annually.

Additionally, facing increasing political pressure to reform its practices, BCBS-MI has used its

“profits” to increase its political influence. In the 1990 election cycle, BCBS-MI spent about

$155,000 through its political action committee on campaign contributions. That number now has

soared to $1.2 million in the 2011-2012 campaign cycle.

       177.    Defendant BCBS-MN is the health insurance plan operating under the Blue Cross

and Blue Shield trademarks and trade names in Minnesota. Like other Blue Cross and Blue Shield

plans nationwide, BCBS-MN is the largest health insurer, as measured by number of subscribers

or enrollees within its Service Area, which is defined as the state of Minnesota. BCBS-MN

likewise provides ASO services to self-funded accounts throughout Minnesota.

       178.    The principal headquarters for BCBS-MN is located at 3535 Blue Cross Road, St.

Paul, MN 55164. BCBS-MN does business in each county in Minnesota.

       179.    BCBS-MN currently exercises market power in the commercial health insurance

market throughout Minnesota. As of 2013, at least 57 percent of the Minnesota residents who

subscribe to or are enrolled in full-service individual commercial health insurance and at least 38

percent of the Minnesota residents who subscribe to or are enrolled in small group policies are

subscribers of BCBS-MN.

       180.    BCBS-MN has led the way in increasing premiums in Minnesota. As a result, by

2011, BCBS-MN had accumulated more than $250 million in surplus. In 2010, BCBS-MN paid

its then-current CEO, Peter Geraghty, $1.5 million in compensation, the highest salary for any

Minnesota non-profit leader.




                                                39
      Case 2:13-cv-20000-RDP Document 2616 Filed 11/02/20 Page 45 of 142




       181.    Defendant BCBS-MS is the health insurance plan operating under the Blue Cross

and Blue Shield trademarks and trade names in Mississippi. Like other Blue Cross and Blue Shield

plans nationwide, BCBS-MS is the largest health insurer, as measured by number of subscribers

or enrollees within its Service Area, which is defined as the state of Mississippi. BCBS-MS

likewise provides ASO services to self-funded accounts throughout Mississippi.

       182.    The principal headquarters for BCBS-MS is located at 3545 Lakeland Drive,

Flowood, MS 39232. BCBS-MS does business in each county in Mississippi.

       183.    BCBS-MS currently exercises market power in the commercial health insurance

market throughout Mississippi. As of 2011, at least 57 percent of the Mississippi residents who

subscribe to or are enrolled in full-service commercial health insurance through individual policies

and at least 73 percent of the Mississippi residents who subscribe to or are enrolled in full-service

commercial health insurance through small group plans are subscribers or enrollees of BCBS-MS

– vastly more than are subscribers or enrollees of the next largest commercial insurer operating in

Mississippi, United Healthcare.

       184.    BCBS-MS has led the way in increasing premiums in Mississippi. As a result of

these and other inflated premiums, BCBS-MS now has a surplus of approximately $561 million.

       185.    Defendant BCBS-MO is the health insurance plan operating under the Blue Cross

and Blue Shield trademarks and trade names in Missouri, except for 32 counties in greater Kansas

City and NW Missouri. Like other Blue Cross and Blue Shield plans nationwide, BCBS-MO is

the largest health insurer, as measured by number of subscribers or enrollees within its Service

Area, which is defined as the state of Missouri, except the 32 counties in greater Kansas City and

NW Missouri. BCBS-MO likewise provides ASO services to self-funded accounts throughout the

same geographic region.



                                                 40
      Case 2:13-cv-20000-RDP Document 2616 Filed 11/02/20 Page 46 of 142




       186.    The principal headquarters for BCBS-MO is located at 1831 Chestnut Street, St.

Louis, MO 63103. BCBS-MO does business in all but 32 counties in the state of Missouri.

       187.    Defendant BCBS-KC is the health insurance plan operating under the Blue Cross

and Blue Shield trademarks and trade names in the 32 counties of greater Kansas City and NW

Missouri, plus Johnson and Wyandotte counties in Kansas. Like other Blue Cross and Blue Shield

plans nationwide, BCBS-Kansas City is one of the largest health insurers, as measured by number

of subscribers or enrollees within its Service Area, which is defined as the 32 counties of greater

Kansas City and NW Missouri, plus Johnson and Wyandotte counties in Kansas. BCBS-KC

likewise provides ASO services to self-funded accounts throughout the counties in which it

operates.

       188.    The principal headquarters for BCBS-Kansas City is located at 2301 Main Street,

One Pershing Square, Kansas City, MO 64108. BCBS-Kansas City does business in each county

in the 32 counties of greater Kansas City and NW Missouri, plus Johnson and Wyandotte counties

in Kansas.

       189.    BCBS-MO, with BCBS-KC, currently exercises market power in the commercial

health insurance market throughout Missouri (with the exception of certain counties which are not

part of its service area). As of 2010, at least 26 percent of the Missouri residents who subscribe or

are enrolled in to full-service commercial health insurance (whether through group plans or

through individual policies) are subscribers or enrollees of BCBS-MO, including at least 32

percent of those with individual insurance products and at least 48 percent of those with small

group insurance products. In parts of its service area in Missouri, BCBS-KC has as much as 62

percent market share, or more.




                                                 41
      Case 2:13-cv-20000-RDP Document 2616 Filed 11/02/20 Page 47 of 142




       190.    BCBS-MO and BCBS-KC have led the way in increasing premiums in Missouri.

In fact, health insurance premiums for Missouri working families increased 76 percent from 2000

to 2007. For family health coverage in Missouri from 2000 to 2007, the average employer’s portion

of annual premiums rose 72 percent, while the average worker’s share grew by 91 percent.

       191.    Defendant BCBS-MT is the health insurance plan operating under the Blue Cross

and Blue Shield trademarks and trade names in Montana. Like other Blue Cross and Blue Shield

plans nationwide, BCBS-MT is one of the largest health insurers, as measured by number of

subscribers or enrollees within its Service Area, which is defined as the state of Montana.

Defendant Health Care Service Corporation acquired Blue Cross and Blue Shield of Montana in

2012. Following the asset sale, the original Montana entity, which is now known as Caring for

Montanans, Inc., no longer operated as a health insurer. However, Health Care Service Corporation

has assumed liability for claims involving Blue Cross and Blue Shield of Montana in this MDL.

BCBS-MT likewise provides ASO services to self-funded accounts throughout Montana.

       192.    The principal headquarters for BCBS-MT is located at 560 N. Park Avenue,

Helena, MT 59604-4309. BCBS-MT does business in each county in Montana.

       193.    BCBS-MT currently exercises market power in the commercial health insurance

market throughout Montana. As of 2011, at least 56 percent of the Montana residents who

subscribe to or are enrolled in full-service individual commercial health insurance and at least 72

percent of the Montana residents who subscribe to or are enrolled in small group policies are

subscribers of BCBS-MT. The American Medical Association has identified Montana as one of

10 states experiencing the largest drop in competition levels for commercial health insurance

between 2010 and 2013.




                                                42
      Case 2:13-cv-20000-RDP Document 2616 Filed 11/02/20 Page 48 of 142




       194.    BCBS-MT has led the way in increasing premiums in Montana. In 2010, for

example, BCBS-MT raised some insurance premiums by as much as 40 percent.

       195.    Defendant BCBS-NE is the health insurance plan operating under the Blue Cross

and Blue Shield trademarks and trade names in Nebraska. Like other Blue Cross and Blue Shield

plans nationwide, BCBS-NE is the largest health insurer, as measured by number of subscribers

or enrollees within its Service Area, which is defined as the state of Nebraska. BCBS-NE likewise

provides ASO services to self-funded accounts throughout Nebraska.

       196.    The principal headquarters for BCBS-NE is located at 1919 Aksarban Drive,

Omaha, NE 68180. BCBS-NE does business in each county in Nebraska.

       197.    BCBS-NE currently exercises market power in the commercial health insurance

market throughout Nebraska. As of 2011, at least 65 percent of the Nebraska residents who

subscribe to or are enrolled in full-service individual commercial health insurance and at least 42

percent of the Nebraska residents who subscribe to or are enrolled in small group policies are

subscribers of BCBS-NE.

       198.    BCBS-NE has led the way in increasing premiums in Nebraska. In 2012, BCBS-

NE raised premiums an average of 10 percent, some by as much as 17 percent.

       199.    Defendant BCBS-NV is the health insurance plan operating under the Blue Cross

and Blue Shield trademarks and trade names in Nevada. Like other Blue Cross and Blue Shield

plans nationwide, BCBS-NV is one of the largest health insurers, as measured by number of

subscribersor enrollees within its Service Area, which is defined as the state of Nevada. BCBS-

NV likewise provides ASO services to self-funded accounts throughout Nevada.

       200.    The principal headquarters for BCBS-NV is located at 9133 West Russell Rd.

Suite 200, Las Vegas, NV 89148. BCBS-NV does business in each county in Nevada.



                                                43
      Case 2:13-cv-20000-RDP Document 2616 Filed 11/02/20 Page 49 of 142




       201.    BCBS-NV currently exercises market power in the commercial health insurance

market throughout Nevada. As of 2010, BCBS-NV had as much as 31 percent market share of

full-service commercial health insurance in regions of its service area.

       202.    BCBS-NV has led the way in increasing premiums in Nevada.

       203.    Defendant BCBS-NH is the health insurance plan operating under the Blue Cross

and Blue Shield trademarks and trade names in New Hampshire. Like other Blue Cross and Blue

Shield plans nationwide, BCBS-NH is the largest health insurer, as measured by number of

subscribers or enrollees within its Service Area, which is defined as the state of New Hampshire.

BCBS-NH likewise provides ASO services to self-funded accounts throughout New Hampshire.

       204.    The principal headquarters for BCBS-NH is located at 3000 Goffs Falls Rd,

Manchester, NH 03103. BCBS-NH does business in each county in New Hampshire.

       205.    BCBS-NH currently exercises market power in the commercial health insurance

market throughout New Hampshire. As of 2010 and 2011, at least 51 percent of the New

Hampshire residents who subscribe to or are enrolled in full-service commercial health

insurance—including at least 76 percent of those who subscribe to or are enrolled in individual

plans and at least 67 percent of those who subscribe to or are enrolled in small group plans—are

subscribers of BCBS-NH – vastly more than are subscribers or enrollees of the next largest

commercial insurer operating in New Hampshire, Harvard Pilgrim, which carries only 20 percent

of such subscribers.

       206.    BCBS-NH has led the way in increasing premiums in New Hampshire. For

example, from 2009 to 2010 the cost of insurance coverage for small groups and individuals rose

15% and 39%, respectively. As a result of these and other inflated premiums, between 2006 and




                                                44
      Case 2:13-cv-20000-RDP Document 2616 Filed 11/02/20 Page 50 of 142




2011, BCBS-NH reported annual income between $26 million and $112 million and a cumulative

profit of approximately $360 million.

       207.    Defendant BCBS-NJ is the health insurance plan operating under the Blue Cross

and Blue Shield trademarks and trade names in New Jersey. Like other Blue Cross and Blue Shield

plans nationwide, BCBS-NJ is one of the largest health insurers, as measured by number of

subscribers or enrollees within its Service Area, which is defined as the state of New Jersey. BCBS-

NJ likewise provides ASO services to self-funded accounts throughout New Jersey.

       208.    The principal headquarters for BCBS-NJ is located at Three Penn Plaza East,

Newark, NJ 07105. BCBS-NJ does business in each county in New Jersey.

       209.    BCBS-NJ currently exercises market power in the commercial health insurance

market throughout New Jersey. As of 2011, at least 63 percent of the New Jersey residents who

subscribe to or are enrolled in full-service individual commercial health insurance and at least 59

percent of the New Jersey residents who subscribe to or are enrolled in small group policies are

subscribers of BCBS-NJ.

       210.    BCBS-NJ has led the way in increasing premiums in New Jersey. In 2010, CEO

and President William Marino received $8.7 million in compensation, three other executives made

more than $2 million in total compensation, and six others made more than $1 million.

       211.    Defendant BCBS-NM is the health insurance plan operating under the Blue Cross

and Blue Shield trademarks and trade names in New Mexico. Like other Blue Cross and Blue

Shield plans nationwide, BCBS-NM is the largest health insurer, as measured by number of

subscribers or enrollees within its Service Area, which is defined as the state of New Mexico.

BCBS-NM likewise provides ASO services to self-funded accounts throughout New Mexico.




                                                45
      Case 2:13-cv-20000-RDP Document 2616 Filed 11/02/20 Page 51 of 142




       212.    The principal headquarters for BCBS-NM is located at 5701 Balloon Fiesta

Parkway Northeast, Albuquerque, NM 87113. BCBS-NM does business in each county in New

Mexico.

       213.    BCBS-NM currently exercises market power in the commercial health insurance

market throughout New Mexico. As of 2011, at least 52 percent of the New Mexico residents who

subscribe to or are enrolled in full-service individual commercial health insurance and at least 31

percent of the New Mexico residents who subscribe to or are enrolled in small group policies are

subscribers of BCBS-NM.

       214.    BCBS-NM has led the way in increasing premiums in New Mexico. As a result,

BCBS-NM’s parent company, Health Care Service Corp., was able to amass an estimated $6.1

billion in surplus by 2007. For at least three years following, some BCBS-NM subscribers faced

annual rate hikes of up to 20 percent.

       215.    Defendant Empire BCBS is the health insurance plan operating under the Blue

Cross and Blue Shield trademarks and trade names in Eastern and Southeastern New York. Like

other Blue Cross and Blue Shield plans nationwide, Empire BCBS is the largest health insurer, as

measured by number of subscribersor enrollees within its Service Area, which is defined as the 28

counties of Eastern and Southeastern New York state. Empire BCBS likewise provides ASO

services to self-funded accounts throughout its Service Area.

       216.    The principal headquarters for Empire BCBS is located at One Liberty Plaza, New

York, NY 10006. Empire BCBS does business in each county in New York.

       217.    Defendant BCBS-Western New York is the health insurance plan operating under

the Blue Cross and Blue Shield trademarks and trade names in Western New York. Like other

Blue Cross and Blue Shield plans nationwide, BCBS-Western New York is one of the largest



                                                46
      Case 2:13-cv-20000-RDP Document 2616 Filed 11/02/20 Page 52 of 142




health insurers, as measured by number of subscribersor enrollees within its Service Area, which

is defined as Western New York state. BCBS-Western New York likewise provides ASO services

to self-funded accounts throughout its Service Area.

       218.    The principal headquarters for BCBS-Western New York is located at 257 West

Genesee Street, Buffalo, NY 14202. BCBS-Western New York does business in a number of

counties in Western New York.

       219.    Defendant BS-Northeastern New York is the health insurance plan operating

under the Blue Shield trademark and trade name in Northeastern New York. Like other Blue Cross

and Blue Shield plans nationwide, BS-Northeastern New York is one of the largest health insurers,

as measured by number of subscribers or enrollees within its Service Area, which is defined as 13

counties in Northeastern New York. BS-Northeastern New York likewise provides ASO services

to self-funded accounts throughout its Service Area.

       220.    The principal headquarters for BS-Northeastern New York is located at 257 West

Genesee Street, Buffalo, NY 14202. BS-Northeastern New York does business in 13 counties in

Northeastern New York.

       221.    Defendant Excellus BCBS is the health insurance plan operating under the Blue

Cross and Blue Shield trademarks and trade names in central New York. Like other Blue Cross

and Blue Shield plans nationwide, Excellus BCBS is one of the largest health insurers, as measured

by number of subscribers or enrollees within its Service Area, which is defined as 31 counties in

central New York. Excellus BCBS likewise provides ASO services to self-funded accounts

throughout its Service Area.




                                               47
      Case 2:13-cv-20000-RDP Document 2616 Filed 11/02/20 Page 53 of 142




       222.    The principal headquarters for Excellus BCBS is located at 165 Court Street,

Rochester, NY 14647. Excellus BCBS does business in each county in the 31 counties of central

New York.

       223.    Empire BCBS, BCBS-Western New York, BS-Northeastern New York, and

Excellus BCBS currently exercise market power in the commercial health insurance market

throughout their respective service areas of New York. As of 2010, at least 67 percent of the New

York residents who subscribe to or are enrolled in full-service commercial health insurance are

subscribers or enrollees of these New York Individual Blue Plans.

       224.    Empire BCBS, BCBS-Western New York, BS-Northeastern New York, and

Excellus BCBS have led the way in increasing premiums in their respective Service Areas.

       225.    Defendant BCBS-NC is the health insurance plan operating under the Blue Cross

and Blue Shield trademarks and trade names in North Carolina. Like other Blue Cross and Blue

Shield plans nationwide, BCBS-NC is the largest health insurer, as measured by number of

subscribers or enrollees within its Service Area, which is defined as the state of North Carolina.

BCBS-NC likewise provides ASO services to self-funded accounts throughout North Carolina.

       226.    The principal headquarters for BCBS-NC is located at 5901 Chapel Hill Road,

Durham, NC 27707. BCBS-NC does business in each county in North Carolina.

       227.    BCBS-NC currently exercises market power in the commercial health insurance

market throughout North Carolina. According to the North Carolina Department of Insurance

(“NCDOI”), over 73 percent of the North Carolina residents who subscribe to or are enrolled in

full-service commercial health insurance (whether through group plans or through individual

policies) are subscribers or enrollees of BCBS-NC – vastly more than the next largest full-service

commercial insurer, Coventry Health Care, which carries only 7 percent of all subscribers or



                                               48
      Case 2:13-cv-20000-RDP Document 2616 Filed 11/02/20 Page 54 of 142




enrollees . BCBS-NC currently has a greater than 50 percent share of full-service commercial

health insurance subscribers or enrollees in all fifteen of the major metropolitan health insurance

markets in the State, and a greater than 75 percent share in ten of those fifteen markets. As of 2011,

BCBS-NC had at least an 83 percent share of the individual market and at least a 63 percent share

of the small group market.

       228.    BCBS-NC has led the way in increasing premiums in North Carolina. As a result

of these inflated premiums, BCBS-NC now has a surplus of over $1.4 billion and has paid salaries

and bonuses to its executives in the millions of dollars each year.

       229.    Defendant BCBS-ND is the health insurance plan operating under the Blue Cross

and Blue Shield trademarks and trade names in North Dakota. Like other Blue Cross and Blue

Shield plans nationwide, BCBS-ND is the largest health insurer, as measured by number of

subscribers or enrollees within its Service Area, which is defined as the state of North Dakota.

BCBS-ND likewise provides ASO services to self-funded accounts throughout North Dakota.

       230.    The principal headquarters for BCBS-ND is located at 4510 13th Avenue South,

Fargo, ND 58121. BCBS-ND does business in each county in North Dakota.

       231.    BCBS-ND currently exercises market power in the commercial health insurance

market throughout North Dakota. As of 2013, at least 80 percent of the North Dakota residents

who subscribe to or are enrolled in full-service individual commercial health insurance and at least

85 percent of the North Dakota residents who subscribe to or are enrolled in small group policies

are subscribers of BCBS-ND.

       232.    BCBS-ND has led the way in increasing premiums in North Dakota. In 2011,

BCBS-ND raised premiums for some subscribers by as much as 17 percent; in 2009, an audit




                                                 49
      Case 2:13-cv-20000-RDP Document 2616 Filed 11/02/20 Page 55 of 142




revealed that the insurer had spent nearly $35,000 for a farewell party for an unnamed executive

the year before.

       233.    Defendant BCBS-OH is the health insurance plan operating under the Blue Cross

and Blue Shield trademarks and trade names in Ohio. Like other Blue Cross and Blue Shield plans

nationwide, BCBS-OH is the largest health insurer, as measured by number of subscribers or

enrollees within its Service Area, which is defined as the state of Ohio. BCBS-OH likewise

provides ASO services to self-funded accounts throughout Ohio.

       234.    The principal headquarters for BCBS-OH is located at 120 Monument Circle,

Indianapolis, IN 46203. BCBS-OH does business in each county in Ohio.

       235.    BCBS-OH currently exercises market power in the commercial health insurance

market throughout Ohio. As of 2011, at least 36 percent of the Ohio residents who subscribe to or

are enrolled in full-service individual commercial health insurance and at least 41 percent of the

Ohio residents who subscribe to or are enrolled in small group policies are subscribers of BCBS-

OH.

       236.    BCBS-OH has led the way in increasing premiums in Ohio. In 2013, the insurer

raised rates for small group subscribers by an average of 12 percent.

       237.    Defendant BCBS-OK is the health insurance plan operating under the Blue Cross

and Blue Shield trademarks and trade names in Oklahoma. Like other Blue Cross and Blue Shield

plans nationwide, BCBS-OK is the largest health insurer, as measured by number of subscribers

or enrollees within its Service Area, which is defined as the state of Oklahoma. BCBS-OK likewise

provides ASO services to self-funded accounts throughout Oklahoma.

       238.    The principal headquarters for BCBS-OK is located at 1400 South Boston, Tulsa,

OK 74119. BCBS-OK does business in each county in Oklahoma.



                                                50
      Case 2:13-cv-20000-RDP Document 2616 Filed 11/02/20 Page 56 of 142




       239.     BCBS-OK currently exercises market power in the commercial health insurance

market throughout Oklahoma. As of 2012, at least 67 percent of the Oklahoma residents who

subscribe to or are enrolled in full-service commercial health insurance (whether through group

plans or through individual policies) are subscribers of BCBS-OK – vastly more than are

subscribers or enrollees of the next largest commercial insurer operating in Oklahoma, Aetna,

which carries only 19 percent of such subscribers or enrollees. As of 2013, BCBS-OK maintained

at least 64 percent market share in the individual market, and at least 60 percent market share in

the small group market. The 2012 Oklahoma Insurance Department Annual Report placed BCBS-

OK’s individual plan market share at 70 percent and group plan market share at 56 percent.

       240.     BCBS-OK has led the way in increasing premiums in Oklahoma. From 2005 (when

Health Care Service Corp. purchased BCBS-OK) to 2011, BCBS-OK nearly doubled its premium

revenue, from $956 million to $1.8 billion. Health Care Service Corp. now has a surplus of over

$620 million.

       241.     Defendant BCBS-OR is the health insurance plan operating under the Blue Cross

and Blue Shield trademarks and trade names in Oregon. Like other Blue Cross and Blue Shield

plans nationwide, BCBS-OR is the largest health insurer, as measured by number of subscribers

or enrollees within its Service Area, which is defined as the state of Oregon. BCBS-OR likewise

provides ASO services to self-funded accounts throughout Oregon.

       242.     The principal headquarters for BCBS-OR is located at 100 SW Market Street,

Portland, OR 97207. BCBS-OR does business in each county in Oregon.

       243.     BCBS-OR currently exercises market power in the commercial health insurance

market throughout Oregon. As of 2011, at least 35 percent of the Oregon residents who subscribe

to or are enrolled in full-service individual commercial health insurance and at least 21 percent of



                                                51
      Case 2:13-cv-20000-RDP Document 2616 Filed 11/02/20 Page 57 of 142




the Oregon residents who subscribe to or are enrolled in small group policies are subscribers of

BCBS-OR.

       244.     BCBS-OR has led the way in increasing premiums in Oregon. From 2009 to 2010,

while building a surplus of $565 million (3.6 times the regulatory minimum), BCBS-OR raised

rates on some individual plans by an average of 25 percent.

       245.     Defendant Highmark BCBS is the health insurance plan operating under the Blue

Cross and Blue Shield trademarks and trade names in Western Pennsylvania and the Blue Shield

trademarks and trade names throughout the entire state of Pennsylvania. Like other Blue Cross and

Blue Shield plans nationwide, Highmark BCBS is the largest health insurer, as measured by

number of subscribers or enrollees within its Service Area, which is defined as the 29 counties of

Western Pennsylvania: Allegheny, Armstrong, Beaver, Bedford, Blair, Butler, Cambria, Cameron,

Centre (Western portion), Clarion, Clearfield, Crawford, Elk, Erie, Fayette, Forest, Green,

Huntingdon, Indiana, Jefferson, Lawrence, McKean, Mercer, Potter, Somerset, Venango, Warren,

Washington, and Westmoreland Counties. Highmark BCBS likewise provides ASO services to

self-funded accounts throughout its Service Area. (As described below, Highmark BCBS has

entered into illegal and anticompetitive agreements with at least two of the other Individual Blue

Plans in Pennsylvania, which prevent Highmark BCBS from competing under its Blue Shield

trademark in Northeastern and Southeastern Pennsylvania.)

       246.     The principal headquarters for Highmark BCBS is located at 120 Fifth Avenue

Place, Pittsburgh, PA 15222. Highmark BCBS does business in each county in Western

Pennsylvania.

       247.     Defendant BC-Northeastern PA is the health insurance plan operating under the

Blue Cross trademark and trade name in Northeastern Pennsylvania. During the pendency of this



                                               52
      Case 2:13-cv-20000-RDP Document 2616 Filed 11/02/20 Page 58 of 142




litigation, BC-Northeastern PA has been acquired by Highmark, Inc. BC-Northeastern PA is one

of the largest health insurers, as measured by number of subscribers or enrollees within its Service

Area, which is defined as the 13 counties that make up Northeastern Pennsylvania: Bradford,

Carbon, Clinton, Lackawanna, Luzerne, Lycoming, Monroe, Pike, Sullivan, Susquehanna, Tioga,

Wayne, and Wyoming Counties. BC-Northeastern PA likewise provides ASO services to self-

funded accounts throughout its Service Area.

       248.    The principal headquarters for BC-Northeastern PA is located at 19 North Main

Street, Wilkes-Barre, PA. 18711. BC-Northeastern PA does business in each county in

Northeastern Pennsylvania.

       249.    Defendant Capital BC is the health insurance plan operating under the Blue Cross

trademark and trade name in central Pennsylvania. Like other Blue Cross and Blue Shield plans

nationwide, Capital BC is one of the largest health insurers, as measured by number of subscribers

or enrollees within its Service Area, which is defined as the 21 counties that make up central

Pennsylvania: Adams, Berks, Centre (Eastern portion), Columbia, Cumberland, Dauphin,

Franklin, Fulton, Juniata, Lancaster, Lebanon, Lehigh, Mifflin, Montour, Northampton,

Northumberland, Perry, Schuylkill, Snyder, Union, and York Counties. Capital BC likewise

provides ASO services to self-funded accounts throughout its Service Area.

       250.    The principal headquarters for Capital BC is located at 2500 Elmerton Avenue,

Harrisburg, PA 17177. Capital BC does business in 21 counties in central Pennsylvania.

       251.    Defendant Independence BC is the health insurance plan operating under the Blue

Cross trademark and trade name in Southeastern Pennsylvania. Like other Blue Cross and Blue

Shield plans nationwide, Independence BC is the largest health insurer, as measured by number of

subscribersor enrollees within its Service Area, which is defined as the 5 counties that make up



                                                53
        Case 2:13-cv-20000-RDP Document 2616 Filed 11/02/20 Page 59 of 142




Southeastern Pennsylvania: Bucks, Chester, Delaware, Montgomery, and Philadelphia Counties.

Independence-BC likewise provides ASO services to self-funded accounts throughout its Service

Area.

         252.   The principal headquarters for Independence BC is located at 1901 Market Street,

Philadelphia, PA 19103. Independence BC does business in each county in Southeastern

Pennsylvania.

         253.   Highmark BCBS, BC-Northeastern PA, Capital BC, and Independence BC

currently exercise market power in the commercial health insurance market in their respective

services areas of Pennsylvania, including Highmark BCBS throughout Western Pennsylvania.

Since 2000, between 60% and 80% of the Western Pennsylvania residents who subscribe to or are

enrolled in full-service commercial health insurance (whether through group plans or through

individual policies) are subscribers of Highmark. Highmark Executive Vice President John Paul

has stated publicly that Highmark is “an insurer that clearly dominates the commercial market”

and “it’s pretty obvious [Highmark] control[s] finance of health care in western Pennsylvania.” As

of 2006, at least 60 percent of the Northeastern Pennsylvania residents who subscribe to or are

enrolled in full-service commercial health insurance (whether through group plans or through

individual policies) are subscribers or enrollees of BC-Northeastern PA, at least and at least 62

percent of the Southeastern Pennsylvania residents who subscribe to or are enrolled in full-service

commercial health insurance (whether through group plans or through individual policies) are

subscribers of Independence BC.

         254.   Highmark BCBS, BC-Northeastern PA, Capital BC, and Independence BC have

led the way in increasing premiums in their respective Service Areas. From 2002-2006, health

insurance premiums for single individuals in the Pittsburgh area rose approximately 55% and



                                                54
      Case 2:13-cv-20000-RDP Document 2616 Filed 11/02/20 Page 60 of 142




health insurance premiums for Pittsburgh families rose approximately 51%. In 2008, Highmark

raised its rates for its CompleteCare program by 15%. In 2012, Highmark filed for premium rate

increases of 9.8% for its small group plans. As a result of these and other inflated premiums, net

income increased from less than $50 million in 2001 to approximately $444.7 million in 2011. By

the end of 2005, Highmark’s surplus (i.e., assets in excess of legally required reserves to pay

claims) exceeded $2.8 billion; by 2011, it exceeded $4.1 billion. In 2012, Highmark paid its CEOs

more than $6 million and paid its Board of Directors $1.9 million.

       255.    Defendant BCBS-Puerto Rico is the health insurance plan operating under the

Blue Cross and Blue Shield trademarks and trade names in Puerto Rico. Like other Blue Cross and

Blue Shield plans nationwide, BCBC-Puerto Rico is one of the largest health insurers, as measured

by number of subscribers or enrollees within its Service Area, which is defined as the territory of

Puerto Rico. BCBS-Puerto Rico likewise provides ASO services to self-funded accounts

throughout Puerto Rico.

       256.    The principal headquarters for BCBS-Puerto Rico is located at 1441 F.D. Roosevelt

Avenue, San Juan, Puerto Rico 00920. BCBS-Puerto Rico does business throughout Puerto Rico.

       257.    BCBS-Puerto Rico currently exercises market power in the commercial health

insurance market throughout Puerto Rico.BCBS-Puerto Rico has led the way in increasing

premiums in Puerto Rico.

       258.    Defendant BCBS-RI is the health insurance plan operating under the Blue Cross

and Blue Shield trademarks and trade names in Rhode Island. Like other Blue Cross and Blue

Shield plans nationwide, BCBS-RI is the largest health insurer, as measured by number of

subscribers or enrollees within its Service Area, which is defined as the state of Rhode Island.

BCBS-RI likewise provides ASO services to self-funded accounts throughout Rhode Island.



                                                55
      Case 2:13-cv-20000-RDP Document 2616 Filed 11/02/20 Page 61 of 142




       259.    The principal headquarters for BCBS-RI is located at 500 Exchange Street,

Providence, RI 02903. BCBS-RI does business in each county in Rhode Island.

       260.    BCBS-RI currently exercises market power in the commercial health insurance

market throughout Rhode Island. As of 2012, at least 71 percent of the Rhode Island residents who

subscribe to or are enrolled in full-service commercial health insurance (whether through group

plans or through individual policies) are subscribers or enrollees of BCBS-RI – vastly more than

are subscribers of the next largest commercial insurer operating in Rhode Island, United

Healthcare, which carries only 15 percent of such subscribers or enrollees. As of 2011, BCBS-RI

maintained a stunning 95 percent market share in the individual market, and at least 74 percent

market share in the small group market.

       261.    BCBS-RI has led the way in increasing premiums in Rhode Island. From 2003 to

2011, individual and family insurance premiums rose 59 percent and 61 percent, respectively.

From 2000 to 2009, the average employer-sponsored health insurance premiums for families in

Rhode Island increased by approximately 105.8 percent, whereas median earnings rose only 22.4

percent during that same period. In 2011, BCBS-RI raised premiums by about 10%. As a result of

these and other inflated premiums, by 2011, BCBS-RI had amassed an approximately $320 million

surplus.

       262.    Defendant BCBS-SC is the health insurance plan operating under the Blue Cross

and Blue Shield trademarks and trade names in South Carolina. Like other Blue Cross and Blue

Shield plans nationwide, BCBS-SC is the largest health insurer, as measured by number of

subscribers or enrollees within its Service Area, which is defined as the state of South Carolina.

BCBS-SC likewise provides ASO services to self-funded accounts throughout South Carolina.




                                               56
      Case 2:13-cv-20000-RDP Document 2616 Filed 11/02/20 Page 62 of 142




       263.    The principal headquarters for BCBS-SC is located at 2501 Faraway Drive,

Columbia, SC 29212. BCBS-SC does business in each county in South Carolina.

       264.    BCBS-SC currently exercises market power in the commercial health insurance

market throughout South Carolina. As of 2010, at least 60 percent of the South Carolina residents

who subscribe to full-service commercial health insurance (whether through group plans or

through individual policies) are subscribers or enrollees of BCBS-SC – vastly more than are

subscribers or enrollees of the next largest commercial insurer operating in South Carolina, Cigna,

which carries only 15 percent of such subscribers. As of 2011, BCBS-SC maintained 55 percent

market share in the individual market, and 70 percent market share in the small group market.

       265.    BCBS-SC has led the way in increasing premiums in South Carolina. As a result of

these inflated premiums, BCBS-SC now has a surplus of reserves over $1.7 billion.

       266.    Defendant BCBS-SD is the health insurance plan operating under the Blue Cross

and Blue Shield trademarks and trade names in South Dakota. Like other Blue Cross and Blue

Shield plans nationwide, BCBS-SD is the largest health insurer, as measured by number of

subscribers or enrollees within its Service Area, which is defined as the state of South Dakota.

BCBS-SD likewise provides ASO services to self-funded accounts throughout South Dakota.

       267.    The principal headquarters for BCBS-SD is located at 1601 W. Madison, Sioux

Falls, SD 57104. BCBS-SD does business in each county in South Dakota.

       268.    BCBS-SD currently exercises market power in the commercial health insurance

market throughout South Dakota. As of 2011, at least 74 percent of the South Dakota residents

who subscribe to or are enrolled in full-service individual commercial health insurance and at least

62 percent of the South Dakota residents who subscribe to small group policies are subscribers or

enrollees of BCBS-SD.



                                                57
      Case 2:13-cv-20000-RDP Document 2616 Filed 11/02/20 Page 63 of 142




       269.    BCBS-SD has led the way in increasing premiums in South Dakota. As a result, as

of 2012, its parent company, Wellmark, held a surplus of over $1 billion.

       270.    Defendant BCBS-TN is the health insurance plan operating under the Blue Cross

and Blue Shield trademarks and trade names in Tennessee. Like other Blue Cross and Blue Shield

plans nationwide, BCBS-TN is the largest health insurer, as measured by number of subscribers

or enrollees within its Service Area, which is defined as the state of Tennessee. BCBS-TN likewise

provides ASO services to self-funded accounts throughout Tennessee.

       271.    The principal headquarters for BCBS-TN is located at 1 Cameron Hill Circle,

Chattanooga, TN 37402. BCBS-TN does business in each county in Tennessee.

       272.    BCBS-TN currently exercises market power in the commercial health insurance

market throughout Tennessee. As of 2010, at least 46 percent of the Tennessee residents who

subscribe to or are enrolled in full-service commercial health insurance (whether through group

plans or through individual policies) are subscribers or enrollees of BCBS-TN – vastly more than

are subscribers of the next largest commercial insurer operating in Tennessee, Cigna, which carries

only 24 percent of such subscribers. As of 2013, BCBS-TN maintained at least 42 percent market

share in the individual market and at least 67 percent market share in the small group market.

       273.    BCBS-TN has led the way in increasing premiums in Texas. As a result of these

inflated premiums, BCBS-TN now has a surplus of almost $1.6 billion.

       274.    Defendant BCBS-TX is the health insurance plan operating under the Blue Cross

and Blue Shield trademarks and trade names in Texas. Like other Blue Cross and Blue Shield plans

nationwide, BCBS-TX is the largest health insurer, as measured by number of subscribersor

enrollees within its Service Area, which is defined as the state of Texas. BCBS-TX likewise

provides ASO services to self-funded accounts throughout Texas.



                                                58
      Case 2:13-cv-20000-RDP Document 2616 Filed 11/02/20 Page 64 of 142




       275.    The principal headquarters for BCBS-TX is located at 1001 E. Lookout Drive,

Richardson, TX 75082. BCBS-TX does business in each county in Texas.

       276.    BCBS-TX currently exercises market power in the commercial health insurance

market throughout Texas. As of 2010, at least 35 percent of the Texas residents who subscribe to

or are enrolled in full-service commercial health insurance (whether through group plans or

through individual policies) are subscribers of BCBS-TX – vastly more than are subscribers or

enrollees of the next largest commercial insurer operating in Texas, Aetna, which carries only 22

percent of such subscribers or enrollees. As of 2011, BCBS-TX maintained 57 percent market

share in the individual market and 46 percent market share in the small group market.

       277.    BCBS-TX has led the way in increasing premiums in Texas. As a result of these

inflated premiums, BCBS-TX’s parent company, Health Care Service Corp., now has a surplus of

more than $620 million.

       278.    Defendant BCBS-UT is the health insurance plan operating under the Blue Cross

and Blue Shield trademarks and trade names in Utah. Like other Blue Cross and Blue Shield plans

nationwide, BCBS-UT is one of the largest health insurers, as measured by number of subscribers

or enrollees within its Service Area, which is defined as the state of Utah. BCBS-UT likewise

provides ASO services to self-funded accounts throughout Utah.

       279.    The principal headquarters for BCBS-UT is located at 2890 East Cottonwood

Parkway, Salt Lake City, UT 84121. BCBS-UT does business in each county in Utah.

       280.    BCBS-UT currently exercises market power in the commercial health insurance

market throughout Utah. As of 2011, at least 17 percent of the Utah residents who subscribe to or

are enrolled in full-service individual commercial health insurance and at least 23 percent of the




                                               59
      Case 2:13-cv-20000-RDP Document 2616 Filed 11/02/20 Page 65 of 142




Utah residents who subscribe to or are enrolled in small group policies are subscribers or enrollees

of BCBS-UT.

       281.    BCBS-UT has led the way in increasing premiums in Utah.

       282.    Defendant BCBS-VT is the health insurance plan operating under the Blue Cross

and Blue Shield trademarks and trade names in Vermont. Like other Blue Cross and Blue Shield

plans nationwide, BCBS-VT is the largest health insurer, as measured by number of subscribers

or enrollees within its Service Area, which is defined as the state of Vermont. BCBS-VT likewise

provides ASO services to self-funded accounts throughout Vermont.

       283.    The principal headquarters for BCBS-VT is located at 445 Industrial Lane, Berlin,

VT 05602. BCBS-VT does business in each county in Vermont.

       284.    BCBS-VT currently exercises market power in the commercial health insurance

market throughout Vermont. As of 2013, at least 89 percent of the Vermont residents who

subscribe to or are enrolled in full-service individual commercial health insurance and at least 74

percent of the Vermont residents who subscribe to or are enrolled in small group policies are

subscribers of BCBS-VT.

       285.    BCBS-VT has led the way in increasing premiums in Vermont. In 2010, Vermont’s

Banking, Insurance, Securities, and Health Care Administration Department found that BCBS-VT

had overpaid its former President and CEO William Milnes Jr. by roughly $3 million, having paid

him $7.2 million in 2008 upon his retirement, in violation of state law.

       286.    Defendant BCBS-VA is the health insurance plan operating under the Blue Cross

and Blue Shield trademarks and trade names in most of Virginia, with the exception of a small

portion of Northern Virginia in the Washington, DC suburbs. Like other Blue Cross and Blue

Shield plans nationwide, BCBS-VA is the largest health insurer, as measured by number of



                                                60
      Case 2:13-cv-20000-RDP Document 2616 Filed 11/02/20 Page 66 of 142




subscribers or enrollees within its Service Area, which is defined as the state of Virginia, excepting

a small portion of Northern Virginia in the Washington, DC suburbs. BCBS-VA likewise provides

ASO services to self-funded accounts throughout its Service Area.

       287.    The principal headquarters for BCBS-VA is located at 2235 Staples Mill Road,

Suite 401, Richmond, VA 23230. BCBS-VA does business in each county in Virginia.

       288.    BCBS-VA currently exercises market power in the commercial health insurance

market throughout Virginia. As of 2013, at least 74 percent of the Virginia residents who subscribe

to or are enrolled in full-service individual commercial health insurance and at least 45 percent (50

percent as of 2011) of the Virginia residents who subscribe to or are enrolled in small group

policies are subscribers of BCBS-VA.

       289.    BCBS-VA has led the way in increasing premiums in its Service Area. In 2009,

BCBS-VA’s parent company, Anthem, raised its CEO Angela Braly’s total compensation by 51

percent, to $13 million.

       290.    Defendant BC-WA is the health insurance plan operating under the Blue Cross

trademarks and trade names in Washington. Like other Blue Cross and Blue Shield plans

nationwide, BC-WA is one of the largest health insurers, as measured by number of subscribers or

enrollees within its Service Area, which is defined as the state of Washington. BC-WA likewise

provides ASO services to self-funded accounts throughout Washington.

       291.    The principal headquarters for BC-WA is located at 7001 220th Street SW,

Mountlake Terrace, WA 98043-4000. BC-WA does business in each county in Washington.

       292.    Defendant BS-WA is the health insurance plan operating under the Blue Shield

trademarks and trade names in Washington. Like other Blue Cross and Blue Shield plans

nationwide, BS-WA is one of the largest health insurers, as measured by number of subscribers or



                                                 61
      Case 2:13-cv-20000-RDP Document 2616 Filed 11/02/20 Page 67 of 142




enrollees within its Service Area, which is defined as the state of Washington. BS-WA likewise

provides ASO services to self-funded accounts throughout Washington.

       293.      The principal headquarters for BS-WA is located at 1800 Ninth Avenue, Seattle,

WA 98111. BS-WA does business in each county in Washington.

       294.      BC-WA and BS-WA currently exercise market power in the commercial health

insurance market throughout Washington. As of 2011, at least 36 percent of the Washington

residents who subscribe to or are enrolled in full-service individual commercial health insurance

are subscribers of BC-WA, while at least 37 percent of those residents are subscribers or enrollees

of BS-WA (for a total of 73 percent). At least 32 percent of the Washington residents who

subscribe to or are enrolled in small group policies are subscribers of BC-WA, while at least 33

percent of those residents are subscribers or enrollees of BS-WA (for a total of 65 percent).

       295.      BC-WA and BS-WA have led the way in increasing premiums in Washington. In

2012, BC-WA’s CEO threatened to increase premium rates for individual plans by as much as 50

to 70 percent.

       296.      Defendant BCBS-DC is the health insurance plan operating under the Blue Cross

and Blue Shield trademarks and trade names in Washington, DC and its suburbs. Like other Blue

Cross and Blue Shield plans nationwide, BCBS-DC is the largest health insurer, as measured by

number of subscribers or enrollees within its Service Area, which is defined as Washington, DC

and a small portion of Northern Virginia in the Washington, DC suburbs. BCBS-DC likewise

provides ASO services to self-funded accounts throughout its Service Area.

       297.      The principal headquarters for BCBS-DC is located at 10455 Mill Run Circle,

Owings Mill, MD 21117. BCBS-DC does business throughout Washington, DC.




                                                62
      Case 2:13-cv-20000-RDP Document 2616 Filed 11/02/20 Page 68 of 142




       298.    BCBS-DC currently exercises market power in the commercial health insurance

market throughout the Washington, DC region. As of 2011, at least 69 percent of the Washington,

DC region residents who subscribe to or are enrolled in full-service individual commercial health

insurance and at least 76 percent of the Washington, DC region residents who subscribe to or are

enrolled in small group policies are subscribers or enrollees of BCBS-DC.

       299.    BCBS-DC has led the way in increasing premiums in its Service Area. In 2010,

BCBS-DC raised rated by as much as 35 percent, so high that the insurance regulator for the

District of Columbia rescinded the rate.

       300.    Defendant BCBS-WV is the health insurance plan operating under the Blue Cross

and Blue Shield trademarks and trade names in West Virginia. Like other Blue Cross and Blue

Shield plans nationwide, BCBS-WV is the largest health insurer, as measured by number of

subscribers or enrollees within its Service Area, which is defined as the state of West Virginia.

BCBS-WV likewise provides ASO services to self-funded accounts throughout West Virginia.

       301.    The principal headquarters for BCBS-WV is located at 700 Market Square,

Parkersburg, West Virginia 26101. BCBS-WV does business in each county in West Virginia.

       302.    BCBS-WV currently exercises market power in the commercial health insurance

market throughout West Virginia. As of 2011, at least 44 percent of the West Virginia residents

who subscribe to or are enrolled in full-service individual commercial health insurance and at least

57 percent of the West Virginia residents who subscribe to or are enrolled in small group policies

are subscribers of BCBS-WV.

       303.    BCBS-WV has led the way in increasing premiums in West Virginia. In 2012,

BCBS-WV’s parent company, Highmark, paid eight current or former executives more than $1

million in compensation.



                                                63
      Case 2:13-cv-20000-RDP Document 2616 Filed 11/02/20 Page 69 of 142




       304.    Defendant BCBS-WI is the health insurance plan operating under the Blue Cross

and Blue Shield trademarks and trade names in Wisconsin. Like other Blue Cross and Blue Shield

plans nationwide, BCBS-WI is one of the largest health insurers, as measured by number of

subscribersor enrollees within its Service Area, which is defined as the state of Wisconsin. BCBS-

WI likewise provides ASO services to self-funded accounts throughout Wisconsin.

       305.

       306.    The principal headquarters for BCBS-WI is located at 120 Monument Circle,

Indianapolis, IN 46204. BCBS-WI does business in each county in Wisconsin.

       307.    BCBS-WI currently exercises market power in the commercial health insurance

market throughout Wisconsin. As of 2011, at least 19 percent of the Wisconsin residents who

subscribe to or are enrolled in full-service individual commercial health insurance and at least 12

percent of the Wisconsin residents who subscribe or are enrolled in to small group policies are

subscribers of BCBS-WI.

       308.    BCBS-WI has led the way in increasing premiums in Wisconsin.

       309.    Defendant BCBS-WY is the health insurance plan operating under the Blue Cross

and Blue Shield trademarks and trade names in Wyoming. Like other Blue Cross and Blue Shield

plans nationwide, BCBS-WY is one of the largest health insurers, as measured by number of

subscribersor enrollees within its Service Area, which is defined as the state of Wyoming. BCBS-

WY likewise provides ASO services to self-funded accounts throughout Wyoming.

       310.    The principal headquarters for BCBS-WY is located at P.O. Box 2266, Cheyenne,

WY 82003. BCBS-WY does business in each county in Wyoming.

       311.    BCBS-WY currently exercises market power in the commercial health insurance

market throughout Wyoming. As of 2011, at least 38 percent of the Wyoming residents who



                                                64
      Case 2:13-cv-20000-RDP Document 2616 Filed 11/02/20 Page 70 of 142




subscribe to or are enrolled in full-service individual commercial health insurance and at least 61

percent of the Wyoming residents who subscribe to small group policies are subscribers or

enrollees of BCBS-WY.

       312.    BCBS-WY has led the way in increasing premiums in Wyoming.

                                 INTERSTATE COMMERCE

       313.    The Individual Blue Plans, which own and control BCBSA, are engaged in

interstate commerce and in activities substantially affecting interstate commerce, and the conduct

alleged herein substantially affects interstate commerce. BCBSA enters into agreements with

commercial health benefit product companies throughout the country that specify the geographic

areas in which those companies can compete. The Individual Blue Plans provide commercial

health insurance and ASO services that cover residents of their respective regions (which together

include all 50 states) when they travel across state lines, purchase health care in interstate

commerce when these residents require health care out of state, and receive payments from

employers outside of their regions on behalf of their regions’ residents.


                              CLASS ACTION ALLEGATIONS

       314.    Plaintiffs collectively bring this action on behalf of themselves individually and on

behalf of a class seeking nationwide injunctive relief and on behalf of a nationwide class seeking

treble damages.

       315.    The meaning of the capitalized terms in the definition of these classes and subclass

are set forth in the Appendix to this Complaint.

       Nationwide Injunctive Relief Class




                                                   65
      Case 2:13-cv-20000-RDP Document 2616 Filed 11/02/20 Page 71 of 142




       316.    The class period is February 7, 2008 through October 16, 2020, except for Self-

Funded Accounts for whom the class period is September 1, 2015 through October 16, 2020

(together, the “Class Period”).

       317.    Plaintiffs bring this action seeking injunctive relief on behalf of a nationwide class

of subscribers or enrollees, pursuant to the provisions of Rule 23(a) and Rule 23(b)(1) and (b)(2)

of the Federal Rules of Civil Procedure, with such class (the “Nationwide Injunctive Class”)

defined as:

               All     Individual     Members,       Insured      Groups,      Self-Funded
               Accounts, and Members that purchased, were covered by, or were enrolled
               in a Blue-Branded Commercial Health Benefit Product sold, underwritten,
               insured, administered, or issued by any Settling Individual Blue Plan during
               the Class Period.

Nationwide Damages Class

       318.    Plaintiffs bring this action seeking damages on behalf of themselves individually

and on behalf of a class (the “Nationwide Damages Class”) and subclass pursuant to the provisions

of Rule 23(a) and Rule 23(b)(1) and (b)(3) of the Federal Rules of Civil Procedure. The Nationwide

Damages Class is defined as:

               All Individual Members (excluding dependents and beneficiaries), Insured
               Groups (including employees, but excluding non-employee Members), and
               Self-Funded Accounts (including employees, but excluding non-employee
               Members) that purchased, were covered by, or were enrolled in a Blue-
               Branded Commercial Health Benefit Product (unless the person or entity’s
               only Blue-Branded Commercial Health Benefit Product during the Class
               Period was a stand-alone vision or dental product) sold, underwritten,
               insured, administered, or issued by any Individual Blue Plan during the
               Class Period of February 7, 2008 through October 16, 2020 (in the case of
               all Damages Class members other than the Self-Funded Sub-Class, for
               whom the Class Period is September 1, 2015 through October 16, 2020).

       319.    The Nationwide Damages Class contains a subclass (the “Self-Funded Subclass”),

represented by Hibbett, consisting of the following:



                                                66
      Case 2:13-cv-20000-RDP Document 2616 Filed 11/02/20 Page 72 of 142




               All Self-Funded Accounts (including employees, but excluding non-
               employee Members) that purchased, were covered by, or were enrolled in a
               Blue-Branded Commercial Health Benefit Product (unless the person or
               entity’s only Blue-Branded Commercial Health Benefit Product during the
               Settlement Class Period was a stand-alone vision or dental product) sold,
               underwritten, insured, administered, or issued by any Settling Individual
               Blue Plan from September 1, 2015 through October 16, 2020.

        320.   Excluded from both the Nationwide Damages Class and the Self-Funded Subclass

are Government Accounts, Medicare Accounts of any kind, Settling Defendants themselves, and

any parent or subsidiary of any Settling Defendant (and their covered or enrolled employees),

along with Opt-Outs, the judge presiding over this matter, and any members of his judicial staff,

to the extent such staff were covered by a Commercial Health Benefit Product not purchased by a

Government Account during the Class Period.

        321.   For both the Nationwide Damages Class and the Self-Funded Subclass, the term

“employee” means any current or former employee, officer, director, partner, or proprietor of

an entity.

        322.   The Nationwide Injunctive Class, Nationwide Damages Class, and the Self-Funded

Subclass defined above are referred to collectively herein as the “Classes.”

        323.   The Classes are so numerous and geographically dispersed that joinder of all

members is impracticable. While Plaintiffs do not know the number and identity of all members

of the Classes, Plaintiffs believe that there are millions of Class members, the exact number and

identities of which can be obtained from BCBSA and the Individual Blue Plans.

        324.   There are questions of law or fact common to the Classes, including but not limited

to:




                                                67
      Case 2:13-cv-20000-RDP Document 2616 Filed 11/02/20 Page 73 of 142




               a. Whether the restrictions set forth in the BCBSA license agreements are per se

                   violations of Sections 1 and 3 of the Sherman Act or are otherwise prohibited

                   under Sections 1 and 3 of the Sherman Act;

               b. Whether, and the extent to which, premiums and ASO fees charged by the

                   Individual Blue Plans to Class members have been supracompetitvely impacted

                   as a result of the illegal restrictions in the BCBSA license agreements;

               c. Whether the use of Most Favored Nation (“MFN”) provisions in certain

                   Individual Blue Plans’ provider agreements is anti-competitive because the

                   provisions raise barriers to entry and increase the costs of applicable health care

                   and insurance;

               d. Whether the challenged conduct should be the subject of injunctive relief

                   because it violates Sections 1 and 3 of the Sherman Act, reduces innovation in

                   health care products and services, and limits consumer choice for such products

                   and services;

               e. Whether, and the extent to which, premiums and ASO fees charged by the

                   Individual Blue Plans have been supracompetitively impacted as a result of the

                   anticompetitive practices adopted by them.

       325.    The questions of law or fact common to the members of the Classes predominate

over any questions affecting only individual members of the Classes, including legal and factual

issues relating to liability and damages.

       326.    All Plaintiffs are members of the Nationwide Injunctive and Damages Classes; their

claims are typical of the claims of the members of the Classes; and Plaintiffs will fairly and

adequately protect the interests of the members of the Classes.



                                                 68
      Case 2:13-cv-20000-RDP Document 2616 Filed 11/02/20 Page 74 of 142




       327.    Plaintiffs and the Classes are direct purchasers of, covered by, or enrolled in Blue-

Branded Commercial Health Benefit Products from Individual Blue Plans and their interests are

coincident with and not antagonistic to other members of the Classes. In addition, Plaintiffs have

retained and are represented by counsel who are competent and experienced in the prosecution of

antitrust and class action litigation. In this regard, Self-Funded Account Plaintiffs are represented

by separate, similarly qualified counsel.

       328.    The prosecution of separate actions by individual members of the Classes would

create a risk of inconsistent and varying adjudications that would establish incompatible standards

of conduct for BCBSA and the Individual Blue Plans.

       329.    BCBSA and the Individual Blue Plans have acted on grounds generally applicable

to the Nationwide Class, thereby making appropriate final injunctive relief with respect to the

Nationwide Classes as a whole.

       330.    A class action is superior to other available methods for the fair and efficient

adjudication of this controversy. The Classes are readily definable and are ones for which the

Individual Blue Plans have records. Prosecution as a class action will eliminate the possibility of

repetitious litigation. Treatment of this case as a class action will permit a large number of similarly

situated persons to adjudicate their common claims in a single forum simultaneously, efficiently,

and without the duplication of effort and expense that numerous individual actions would

engender. Class treatment will also permit the adjudication of relatively small claims by many

class members who otherwise could not afford to litigate antitrust claims such as are asserted in

this Complaint. This class action does not present any difficulties of management that would

preclude its maintenance as a class action.

                                   FACTUAL BACKGROUND



                                                  69
      Case 2:13-cv-20000-RDP Document 2616 Filed 11/02/20 Page 75 of 142




                  History of the Blue Cross and Blue Shield Plans and of BCBSA

       331.       The history of the Blue Cross and Blue Shield plans demonstrates that the plans

arose independently, that they jointly conceived of the Blue Cross and Blue Shield marks in a

coordinated effort to create a national brand that each would operate within its local area, and that

they quickly developed in the growing market for health care coverage. While originally structured

as non-profit organizations, since the 1980s, these local Blue plans have increasingly operated as

for-profit entities: either by formally converting to for-profit status, or by generating substantial

surpluses that have been used to fund multi-million dollar salaries and bonuses for their

administrators.

       332.       BCBSA was created by Blue plans and is entirely controlled by those plans.

       333.       Moreover, the history of BCBSA demonstrates that the origin of the geographic

restrictions in its trademark licenses was an effort to avoid competition between the various Blue

plans, and to ensure that each Blue plan would be unimpeded by other Blue Plans within its local

service area.

Development of the Blue Cross Plans

       334.       In 1934, an administrator named E.A. von Steenwyck helped develop a prepaid

hospital plan in St. Paul, Minnesota. In his effort to help sell the plan, he commissioned a poster

that showed a nurse wearing a uniform containing a blue Geneva cross, and used the symbol and

the name “Blue Cross” to identify the plan. This is believed to be the first use of the Blue Cross

symbol and name as a brand symbol for a health care plan. Within the year, other prepaid hospital

plans began independently using the Blue Cross symbol.

       335.       In 1937, Blue Cross plan executives met in Chicago. At that meeting, American

Hospital Association (“AHA”) officials announced that prepaid hospital plans meeting certain

standards of approval would receive institutional membership in the AHA. In 1938, the Committee

                                                 70
      Case 2:13-cv-20000-RDP Document 2616 Filed 11/02/20 Page 76 of 142




on Hospital Service adopted a set of principles to guide its “approval” of prepaid hospital plans.

One such principle was that the plans would not compete with each other. When the approval

program went into effect, there were already 38 independently formed prepaid hospital plans with

a total of 1,365,000 members.

       336.    In 1939, the Blue Cross mark was adopted as the official emblem of those prepaid

hospital plans that received the approval of the AHA.

       337.    In 1941, the Committee on Hospital Service, which had changed its name to the

Hospital Service Plan Committee, introduced a new standard: that approval would be denied to

any plan operating in another plan’s service area. Despite this, the independently formed prepaid

hospital plans, now operating under the Blue Cross name, engaged in fierce competition with each

other and often entered each other’s territories.

       338.    The authors of The Blues: A History of the Blue Cross and Blue Shield System,

which BCBSA sponsored and its officers reviewed prior to publication, describe the heated

competition at that time:

       The most bitter fights were between intrastate rivals . . . . Bickering over
       nonexistent boundaries was perpetual between Pittsburgh and Philadelphia, for
       example. . . . John Morgan, who directed a Plan in Youngstown, Ohio, for nearly
       twenty-five years before going on to lead the Blue Cross Plan in Cincinnati,
       recalled: “In Ohio, New York, and West Virginia, we were knee deep in Plans.” At
       one time or another, there were Plans in Akron, Canton, Columbus, Cleveland,
       Cincinnati, Lima, Portsmouth, Toledo, and Youngstown . . . . By then there were
       also eight Plans in New York and four in West Virginia. . . . Various reciprocity
       agreements between the Plans were proposed, but they generally broke down
       because the Commission did not have the power to enforce them.

       339.    For many years, Cross-on-Cross competition continued, as described in Odin

Anderson’s Blue Cross Since 1929: Accountability and the Public Trust, which was funded by the

Blue Cross Association, one predecessor to BCBSA. Anderson points to Illinois and North

Carolina, where “[t]he rivalry [between a Chapel Hill plan and a Durham plan] was fierce,” as


                                                    71
      Case 2:13-cv-20000-RDP Document 2616 Filed 11/02/20 Page 77 of 142




particular examples, and explains that though “Blue Cross plans were not supposed to overlap

service territories,” such competition was “tolerated by the national Blue Cross agency for lack of

power to insist on change.”

       340.    By 1975, the Blue Cross plans had a total enrollment of 84 million subscribers.

Development of the Blue Shield Plans

       341.    The development of what became the Blue Shield plans followed, and largely

imitated, the development of the Blue Cross plans. Blue Shield plans were designed to provide a

mechanism for covering the cost of physician care, just as the Blue Cross plans had provided a

mechanism for covering the cost of hospital care. Similarly, the Blue Cross hospital plans were

developed in conjunction with the AHA (which represents hospitals), while the Blue Shield

medical society plans were developed in conjunction with the American Medical Association

(“AMA”) (which represents physicians).

       342.    Like the Blue Cross symbol, the Blue Shield symbol was developed by a local

medical society plan, and then proliferated as other plans adopted it.

       343.    In 1946, the AMA formed the Associated Medical Care Plans (“AMCP”), a

national body intended to coordinate and “approve” the independent Blue Shield plans. When the

AMCP proposed that the Blue Shield symbol be used to signify that a Blue Shield plan was

“approved,” the AMA responded, “It is inconceivable to us that any group of state medical society

Plans should band together to exclude other state medical society programs by patenting a term,

name, symbol, or product.” In 1960, the AMCP changed its name to the National Association of

Blue Shield Plans, which in 1976 changed its name to the Blue Shield Association.

       344.    By 1975, the Blue Shield plans had a total enrollment of 73 million.




                                                72
      Case 2:13-cv-20000-RDP Document 2616 Filed 11/02/20 Page 78 of 142




Creation of the Blue Cross and Blue Shield Association

       345.    Historically, the Blue Cross plans and the Blue Shield plans were fierce

competitors.

       346.    During the early decades of their existence, there were no restrictions on the ability

of a Blue Cross plan to compete with or offer coverage in an area already covered by a Blue Shield

plan. Cross-on-Cross and Shield-on-Shield competition also flourished.

       347.    By the late 1940s, the Blue plans faced growing competition not just from each

other, but also from commercial insurance companies that had recognized the success of the Blue

plans and were now entering the market. Between 1940 and 1946, the number of hospitalization

policies held by commercial insurance companies rose from 3.7 million to 14.3 million policies.

While the Blues remained dominant in most markets, this growth of competition was a threat.

       348.    From 1947 to 1948, the Blue Cross Commission and the AMCP attempted to

develop a national agency for all Blue plans, to be called the Blue Cross and Blue Shield Health

Service, Inc., but the proposal failed. One reason given for its failure was the AMA’s fear that a

restraint of trade action might result from such cooperation.

       349.    During the 1950s, while competing with commercial insurers for the opportunity

to provide insurance to federal government employees, the Plans were at war with one another. As

the former marketing chief of the National Association of Blue Shield Plans admitted, “Blue Cross

was separate; Blue Shield was separate. Two boards; two sets of managements. Rivalries,

animosities, some days . . . pure, unadulterated hatred of each other.”

       350.    To address the increasing competition, the Blues sought to ensure “national

cooperation” among the different Blue entities. The Plans accordingly agreed to centralize the

ownership of their trademarks and trade names.



                                                 73
      Case 2:13-cv-20000-RDP Document 2616 Filed 11/02/20 Page 79 of 142




       351.     In prior litigation, BCBSA has stated that the local plans transferred their rights in

the Blue Cross and Blue Shield names and marks to the precursors of BCBSA because the local

plans, which were otherwise actual or potential competitors, “recognized the necessity of national

cooperation.”

       352.     In 1954, the Blue Cross plans transferred their rights in each of their respective Blue

Cross trade names and trademarks to the AHA. In 1972, the AHA assigned its rights in these marks

to the Blue Cross Association.

       353.     Likewise, in 1952, the Blue Shield plans agreed to transfer their ownership rights

in their respective Blue Shield trade names and trademarks to the National Association of Blue

Shield Plans, which in 1976 was renamed the Blue Shield Association.

       354.     During the 1970s, local Blue Cross and Blue Shield plans all over the U.S. began

merging. By 1975, the executive committees of the Blue Cross Association and the National

Association of Blue Shield Plans were meeting four times a year. In 1978, the Blue Cross

Association and the National Association of Blue Shield Plans (now called the Blue Shield

Association) consolidated their staffs, although they retained separate boards of directors.

       355.     In his annual report to the associations given in 1979, President Walter J. McNerney

said that his focus would be on the “need for the Plans, within the framework of the Associations,

to work together in today’s challenging environment and to do so with a renewed sense of common

mission.” He noted that “problems” existed, “particularly where cooperative action among 2 or

more Plans is required.” He called for “mutual respect” among plans, decrying the “hazards” of

“Blue sharking”, the submission by an out-of-area plan of “highly competitive” prices. With

respect to one Blue plan encroaching on the territory of another Blue plan, he said “[t]he home

Plan may resent the intrusion openly or covertly and add more fuel to antagonism within the system



                                                  74
        Case 2:13-cv-20000-RDP Document 2616 Filed 11/02/20 Page 80 of 142




with the potentially perverted result of weakening mutual support and heightening the type of

anxiety that leads to destructive competition.” He added that “national accounts can only be served

by coordinated action, and because national accounts are growing in importance, so is coordinated

action.” He concluded with a call for “coordinated action.” 2

         356.   This “coordinated action” raised antitrust concerns. In 1980, when the two

associations were considering a joint National Government Market Strategy, it was noted that

“[t]here is a continuing uneasiness among a number of us in the system regarding the antitrust

aspects of what is being proposed, as well as the manner in which it is being considered.” 3

         357.   In 1982, the Blue Cross Association and the Blue Shield Association merged to

form BCBSA. At that time, BCBSA became the sole owner of the various Blue Cross and Blue

Shield trademarks and trade names that had previously been owned by the local plans.

         358.   In November 1982, after heated debate, BCBSA’s member plans agreed to two

“propositions” (Proposition Nos. 1.1 and 1.2): (1) by the end of 1984, all existing Blue Cross plans

and Blue Shield plans would consolidate at a local level to form Blue Cross and Blue Shield plans;

and (2) by the end of 1985, all Blue plans within a state would further consolidate, ensuring that

each state would have only one Blue plan. Proposition 1.2 was justified as “a concentration of

power and resources to allow us to maximize our effectiveness on all matters in which the several

corporations should act collectively”, including “decision-making” and “policy determination”. 4

As a result of these propositions, the number of member plans declined sharply from 110 in 1984,

to 75 in 1989, to 38 and now 36.




2
    BCBSA00032683-703.
3
    BCBS-NE_MDL000363005.
4
    BCBSAL_0000022540-55.

                                                75
        Case 2:13-cv-20000-RDP Document 2616 Filed 11/02/20 Page 81 of 142




         359.   Even consolidation did not end competition between Blue plans, however.

         360.   In the early 1980s, for example, Blue Cross of Northeastern New York and Blue

Shield of Northeastern New York competed head-to-head.

         361.   During the 1980s and afterwards, the plans began to operate less like charitable

entities and more like for-profit corporations, accumulating substantial surpluses. In 1986,

Congress revoked the Blues’ tax-exempt status, freeing them to form for-profit subsidiaries.

         362.   In 1992, BCBSA ceased requiring Blue Cross and Blue Shield licensees to be not-

for-profit entities. As a result, many member plans converted to for-profit status.

         363.   One such plan, now called Anthem, has grown to become, by some measures, the

largest health insurance company in the country.

         364.   While nominally still characterized as not-for-profit, a number of the Individual

Blue Plans generate substantial earnings and surpluses, and pay their senior administrators and

officials substantial salaries and bonuses – often in the multi-million dollar range.

         365.   From 1981 to 1986, the Blue plans lost market share at a rate of approximately one

percent per year. At the same time, the amount of competition among Blue plans, and from non-

Blue subsidiaries of Blue plans, increased substantially.

         366.   For example, a 1984 position paper prepared by BCBS-GA advocated that it and

another in-state Blue plan join forces, saying “[c]onsolidation of the Georgia Plans is the only way

to protect the interest of the board and management and the subscribers they represent from

external control by Plans in other states.” 5

         367.   One internal memorandum prepared in 1986 discussed actions by Blue members

that “weaken the Plans”, such as “blue sharking, lack of understanding of each other’s problems,


5
    BCBSA00125018-48.


                                                 76
        Case 2:13-cv-20000-RDP Document 2616 Filed 11/02/20 Page 82 of 142




open competition and cannibalization.” It was noted that “if the entire system were to become a

publicly-held corporation, coordination among the Plans and the appropriate checks and balances

could come automatically.” 6

         368.   After the merger of Blue Cross and Blue Shield, a taskforce was created to examine

“how to improve the ability and willingness of the Plans to work together.” One suggestion was

creation of a common, “strengthened” licensing agreement applicable to both the Blue Cross and

Blue Shield marks. It was noted that this task was “complicated” by “antitrust matters.” 7 The

United States Department of Justice (“DOJ”) had commenced an investigation into how the then-

operative license agreements worked.

         369.   In order to provide “checks and balances” against “open competition”, in April of

1987, the member plans of BCBSA held an “Assembly of Plans” -- a series of meetings held for

the purpose of determining how they would and would not compete against each other. During

these meetings, these independent health insurers and competitors agreed to maintain exclusive

service areas (“ESAs”) when operating under the Blue brand, thereby eliminating “Blue on Blue”

competition.

         370.   As one internal memorandum by Harris Feldick, President and CEO of Blue Cross

for Western Iowa and South Dakota, noted, “[p]lans benefit from the exclusive service areas

because it eliminates competition from other Blue Plans. Otherwise there would be open

warfare….” 8




6
    BCBSA00115411-20.
7
    BCBSA00139979-81.
8
    BCBSA00083738-39.


                                                77
         Case 2:13-cv-20000-RDP Document 2616 Filed 11/02/20 Page 83 of 142




          371.   There was internal recognition that such a market allocation strategy had significant

legal risks. A 1987 report on interviews of Plan CEOs that was sent to John Thompson, Chairman

of the Ad Hoc Committee of the Assembly of Plans, observed that “[m]ost regard the maintenance

of exclusive service areas as a must in order to avoid chaos within the system. There was concern

that this issue be handled cautiously in view of antitrust implications and various court cases

pending in Ohio and elsewhere, There was a view that the right to control name and market may

not extend to the ability/right to enforce exclusivity.” 9

          372.   Similarly, one internal memorandum from the CEO of BCBS-MD frankly

recognized the illegal and horizontal nature of any Blues’ market allocation agreement, stating the

‘feeling that the current licensing arrangements are ‘illegal.’” The memorandum further explained

that “we are in the position of approving our own licenses as members of the association.

Therefore, we are in the position of determining whether or not our licenses to the individual plans

continue.” 10 As this memorandum recognized, the Blues’ use of the Association as the licensor is

illusory; the arrangements are, in truth, horizontal, and accordingly, constitute per se violations of

Section 1 of the Sherman Act.

          373.   However, the 1987 Assembly of Plans did not restrain competition by non-Blue

subsidiaries of Blue plans – an increasing “problem” that had caused complaints from many Blue

plans.

          374.   In 1989, for example, William Flaherty, President of BCBS-FL, asked that an

agenda item be added to the next Assembly of Plans on inter-Plan “unbranded competition.” While



9
    BCBSA00083662-69.
10
     BCBSA00083755-59.




                                                  78
        Case 2:13-cv-20000-RDP Document 2616 Filed 11/02/20 Page 84 of 142




acknowledging potential antitrust constraints, he said that “[s]uch endeavors threaten Plans in their

own markets and create mistrust which subsequently damages our ability to work together on other

issues using the name and mark.” 11

          375.   After the 1986 revocation of the Blues’ tax-exempt status and throughout the 1990s,

the number of non-Blue subsidiaries of Blue plans increased.

          376.   As quoted in The Blues: A History of the Blue Cross and Blue Shield System, former

BCBSA counsel Marv Reiter explained in 1991, “[w]here you had a limited number of subsidiaries

before, clearly they mushroomed like missiles. . . . We went from 50 or 60 nationally to where

there’s now 400 and some.”

          377.   These subsidiaries continued to compete with Blue plans.

          378.   As a result, the member plans of BCBSA discussed ways to rein in such non-Blue

branded competition.

          379.   In 1996, after recommendations by a Special Committee of the BCBSA, the Blues

voted to modify the standards to which the BCBSA’s members were subject by imposing in the

service mark Licensing agreement a local “best efforts” requirement. It reads as follows: “[a]t least

80% of the annual Combined Local Net Revenue of a controlled affiliate attributable to health care

plans and related services … offered within the designated Service Area must be sold, marketed,

administered or underwritten under the Licensed Marks and Names.”

          380.   The Blues also accepted a rule that required any Plan that departed from BCBSA

to pay an exit fee.

          381.   They also limited transfer rights by requiring prior BCBSA review and facilitation

of the establishment of a successor Blue Licensee.



11
     BCBSAL_0000037559.

                                                 79
        Case 2:13-cv-20000-RDP Document 2616 Filed 11/02/20 Page 85 of 142




          382.   There was left to be resolved the issue of a national “best efforts” requirement. A

May 2001 BCBSA document noted that:

                 Plan CEO’s [sic] are united in their desire to strengthen Brand performance,
                 but divided on questions of how to do so. One particularly divisive question
                 has been the adoption of a ‘national best efforts’ requirement. Supporters
                 argue that such a requirement will assure the commitment from all Plans
                 that is necessary to grow the Blue Brand. Opponents argue that such a
                 requirement only limits healthy competition and does nothing to assure
                 strong Blue brand performance. 12

          383.   A 51% national best efforts proposal was voted down in 2001. A stricter proposal

was presented in 2004 and later accepted. It is embodied in the following guideline: “[a]t least 66-

2/3% of the annual Combined National Net Revenue of the Controlled Affiliate[] attributable to

health care plans and related services … must be sold, marketed, administered or underwritten

under the Licensed Marks and Names. The percentage set forth in this paragraph shall not be

changed for at least 10 years from the date of adoption of this paragraph.”

          384.   The Blue Plans also enacted rules regarding allocation of customers of national

accounts amongst Blue Plans, or ceding. “Ceding occurs when a Licensee designates another

Licensee to contact, sell too [sic], and service the members of a National Account headquartered

in its Service Area, in compliance with current Inter-Plan Program Policies and Procedures.” 13

          385.   A national account is an entity with employee and/or retiree locations in more than

one state.

          386.   The effect of all of these various additions to the BCBSA rules was to drastically

limit the ability of Blue Plans to compete.




12
     BCBSA00199973-83.
13
     BCBSA02762054.


                                                 80
         Case 2:13-cv-20000-RDP Document 2616 Filed 11/02/20 Page 86 of 142




          387.    In March of 2007, there was a “Blue Caucus” held in San Francisco, California that

acknowledged this emphasis on collaboration rather than competition, stating that “[w]e intend to

continue to strive to keep the interest of all Blue plans…aligned so the System can remain in a

mutually supportive state.” It was noted that “[t]he historic success of the System has been driven

by the cooperation…of member Plans. The future success of the System is dependent on this

continued cooperation. The ability of the member Plans to focus on the collective good of the

System is critical to our success.” 14

          388.    One plan wrote in an “Executive Overview” that “[a]ny new restrictions on

“unbranded” activities will be reviewed under the antitrust laws . . . and could be viewed as an

agreement among competing Plans and therefore an unlawful horizontal restraint . . . .” 15

          389.    In 2012, a BCBS-Idaho employee asked “[c]ould you help me understand the anti-

trust implications of working together with BCBSA and the other Plans to develop products?” A

BCBS-Idaho Vice President responded, conceding that BCBS competitors not only cannot

cooperate on pricing, but also “[c]annot cooperate to freeze other competitors out of the market”

or cooperate on what they are not going to offer. 16

          390.    Thus, the ESAs were agreed upon and have been maintained by all Defendants

despite all of these antitrust concerns.

          391.    There was extensive inter-Plan recognition of the mandatory aspect of exclusive

territories as well.




14
     Ark BCBSe – 0171747.
15
     IBC-00765238-40.
16
     BC-Idaho_MDL000302382.




                                                  81
         Case 2:13-cv-20000-RDP Document 2616 Filed 11/02/20 Page 87 of 142




          392.    BCBS-AL told the Alabama Department of Insurance in 2010 that “[c]urrently the

BCBS Association would not allow us to market out of state absent some agreement by the affected

plans and approval from the Association.” 17

          393.    Another Blue plan noted in one document that it “had been approached by brokers

in the tri-state area… about quoting Blue business and we have been very clear that we can only

do so within the IBC service area.” 18

          394.    Similarly, in another internal document, in response to a question concerning the

extent to which “Plans individuals and collectively benefit from the exclusive service areas,”

another executive replied that they could maintain “[l]arger market shares because other Blues stay

out and do not fragment the market.” 19

                 Allegations Demonstrating Control of BCBSA By Member Plans

          395.    On its website, BCBSA calls itself “a national association of 36 independent,

community-based and locally operated Blue Cross and Blue Shield companies.” It “grants licenses

to independent companies to use the trademarks and names in exclusive geographic areas.”

          396.    The Plans are the members of, and govern, BCBSA.

          397.    BCBSA is entirely controlled by its member plans, all of whom are independent

commercial health benefit product companies that license the Blue Cross and/or Blue Shield

trademarks and trade names, and that, but for any agreements to the contrary, could and would

compete with one another.




17
     BCBSAL_0000291100.
18
     IBC-00011181-82.
19
     BCBSA00083761-66.

                                                 82
          Case 2:13-cv-20000-RDP Document 2616 Filed 11/02/20 Page 88 of 142




            398.     On its website, BCBSA admits that in its “unique structure,” “the Blue Cross and

Blue Shield companies are [its] customers, [its] Member Licensees and [its] governing Board.”

            399.     As at least one federal court has recognized, BCBSA “is owned and controlled by

the member plans” to such an extent that “by majority vote, the plans could dissolve the

Association and return ownership of the Blue Cross and Blue Shield names and marks to the

individual plans.” Central Benefits Mut. Ins. Co. v. Blue Cross and Blue Shield Ass’n, 711 F. Supp.

1423, 1424–25 (S.D. Ohio 1989).

            400.     In 1994, the Government Accounting Office (“GAO”) issued a detailed report on

the operations of BCBSA, which was prepared with the cooperation of the association. 20 The

GAO’s report described the governance structure of BCBSA as follows:

            As members of the Association, Blues plans collectively govern the Association’s
            affairs pursuant to written bylaws. Under these bylaws, the Association is governed
            by a board of directors. The board of directors consists of the CEOS of most plans
            and the Association president. Plan representatives to the membership meetings
            may or may not be the plan CEO. For practical purposes, meetings of the
            Association’s board of directors and its membership comprise largely the same
            individuals. 21

            401.     Thus, the Blue Cross and Blue Shield licensees control the Board of Directors of

BCBSA.

            402.     In a pleading it filed during litigation in the Northern District of Illinois, BCBSA

admitted that its Board of Directors consists of “the chief executive officer from each of its

Member Plans and BCBSA’s own chief executive officer.”




20
   Government Accountability Office, “Blue Cross and Blue Shield: Experiences of Weak Plans Underscore the
Role of Effective State Oversight,” Apr. 1994 (“GAO Report”), at 24, available at
http://archive.gao.gov/t2pbat3/151562.pdf.
21
     Id. at 24-25.


                                                      83
          Case 2:13-cv-20000-RDP Document 2616 Filed 11/02/20 Page 89 of 142




            403.     The current chairman of the Board of Directors, Alphonso O’Neil-White, is also

the current President and CEO of BlueCross BlueShield of Western New York.

            404.     The CEO of each of the Individual Blue Plans serves on the Board of Directors of

BCBSA.

            405.     The Board of Directors of BCBSA meets at least quarterly.

            406.     The GAO Report also described the voting process used by the BCBSA:

            Decisions on significant issues relevant to all plans are generally decided by a vote
            of the Association membership. Examples of significant issues include the
            termination of a plan’s membership license or the amendment of the Association’s
            bylaws. The membership voting process combines a straight vote-one member, one
            vote-and a weighted vote. Under weighted voting, each member plan is entitled to
            one vote for each $1,000 of annual dues it pays to the Association. Because dues
            are based on plan premium volume, the larger plans receive a greater number of
            weighted votes than smaller plans.

            For a membership vote to pass, the bylaws generally require a majority of both the
            straight and weighted votes of the members. However, this rule has exceptions. For
            example, the termination of a plan’s trademark license requires at least three-
            fourths of the straight vote and three-fourths of the weighted vote rather than a
            simple majority. An amendment to the Association bylaws, on the other hand,
            requires one-half of the straight vote and two-thirds of the weighted vote. 22

                           License Agreements and Restraints on Competition

            407.     As noted above, BCBSA implements a license agreement with respect to its

members’ use of its service marks.

            408.     The GAO Report says that:

            To use the Blue Cross and Blue Shield names and trademarks, each Blues plan must
            sign a license agreement with the Association. The agreement does not constitute a
            partnership or joint venture, and the Association has no obligations for the debts of
            member plans.




22
     Id. at 25-26.




                                                     84
          Case 2:13-cv-20000-RDP Document 2616 Filed 11/02/20 Page 90 of 142




            The license agreement restricts plans from using the trademark outside their
            prescribed service area to prevent competition among plans using the Blue Cross
            and Blue Shield names and trademarks. 23

The “prescribed service area” is the “ESA” described above.

            409.   As a BCBSA handbook noted, “[t]he ESAs encourage Plans to work together” in

dealing with other health insurers.

            410.   The independent Blue Cross and Blue Shield licensees also control BCBSA’s Plan

Performance and Financial Standards Committee (the “PPFSC”). The PPFSC is a standing

committee of the BCBSA Board of Directors that is composed of nine member Plan CEOs and

three independent members.

            411.   The GAO Report notes that the BCBSA has various “standing committees” that

“oversee” its activities in various areas: “[f]or example, the Association’s Licensure and Financial

Services Division monitors Blues plans’ compliance with the membership standards and reports

directly to the board’s Plan Performance and Financial Standards Committee, which makes

recommendations to the board on plan licensure decisions.” 24

            412.   The independent Blue Cross and Blue Shield licensees control the entry of new

members into BCBSA.

            413.   In a brief it filed during litigation in the Sixth Circuit Court of Appeals, BCBSA

admitted that “[t]o be eligible for licensure, [an] applicant . . . must receive a majority vote of

[BCBSA’s] Board” and that BCBSA “seeks to ensure that a license to use the Blue Marks will not

fall into the hands of a stranger the Association has not approved.”




23
     Id. at 28.
24
     Id. at 25.

                                                   85
      Case 2:13-cv-20000-RDP Document 2616 Filed 11/02/20 Page 91 of 142




       414.    The independent Blue Cross and Blue Shield licensees control the rules and

regulations that all members of BCBSA must obey.

       415.    According to the brief BCBSA filed during litigation in the Sixth Circuit Court of

Appeals, these rules and regulations include the Blue Cross License Agreement and the Blue

Shield License Agreement (collectively, the “License Agreements”), the Membership Standards

Applicable to Regular Members (the “Membership Standards”), and the Guidelines to Administer

Membership Standards (the “Guidelines”).

       416.    The License Agreements state that they “may be amended only by the affirmative

vote of three-fourths of the Plans and three-fourths of the total then current weighted vote of all

the Plans.” Under the terms of the License Agreements, a plan “agrees . . . to comply with the

Membership Standards.” In its Sixth Circuit brief, BCBSA described the provisions of the License

Agreements as something the member plans “deliberately chose,” “agreed to,” and “revised.” The

License Agreements explicitly state that the member plans most recently met to adopt

amendments, if any, to the licenses on June 21, 2012.

       417.    The Guidelines state that the Membership Standards and the Guidelines “were

developed by the [PPFSC] and adopted by the Member Plans in November 1994 and initially

became effective as of December 31, 1994;” that the Membership Standards “remain in effect until

otherwise amended by the Member Plans;” that revisions to the Membership Standards “may only

be made if approved by a three-fourths or greater affirmative Plan and Plan weighted vote;” that

“new or revised guidelines shall not become effective . . . unless and until the Board of Directors

approves them;” and that the “PPFSC routinely reviews” the Membership Standards and

Guidelines “to ensure that . . . all requirements (standards and guidelines) are appropriate, adequate

and enforceable.”



                                                 86
      Case 2:13-cv-20000-RDP Document 2616 Filed 11/02/20 Page 92 of 142




       418.   The independent Blue Cross and Blue Shield licensees police the compliance of all

members of BCBSA with the rules and regulations of BCBSA.

       419.   The Guidelines state that the PPFSC “is responsible for making the initial

determination about a Plan’s compliance with the license agreements and membership standards.

Based on that determination, PPFSC makes a recommendation to the BCBSA Board of Directors,

which may accept, reject, or modify the recommendation.” In addition, the Guidelines state that

“BCBSA shall send a triennial membership compliance letter to each [member] Plan’s CEO,”

which includes, among other things, “a copy of the Membership Standards and Guidelines, a report

of the Plan’s licensure and membership status by Standard, and PPFSC comments or concerns, if

any, about the Plan’s compliance with the License Agreements and Membership Standards.” In

response, “[t]he Plan CEO or Corporate Secretary must certify to the PPFSC that the triennial

membership compliance letter has been distributed to all Plan Board Members.”

       420.   The independent Blue Cross and Blue Shield licensees control and administer the

disciplinary process for members of BCBSA that do not abide by BCBSA’s rules and regulations.

The Guidelines describe three responses to a member plan’s failure to comply—“Immediate

Termination,” “Mediation and Arbitration,” and “Sanctions”—each of which is administered by

the PPFSC and could result in the termination of a member plan’s license.

       421.   The independent Blue Cross and Blue Shield licensees likewise control the

termination of existing members from BCBSA. The Guidelines state that based on the PPFSC’s

“initial determination about a Plan’s compliance with the license agreements and membership

standards. . . . PPFSC makes a recommendation to the BCBSA Board of Directors, which may

accept, reject, or modify the recommendation.” However, according to the Guidelines, “a Plan’s




                                              87
      Case 2:13-cv-20000-RDP Document 2616 Filed 11/02/20 Page 93 of 142




licenses and membership [in BCBSA] may only be terminated on a three-fourths or greater

affirmative Plan and Plan weighted vote.”

        422.    In its Sixth Circuit brief, BCBSA admitted that the procedure for terminating a

license agreement between BCBSA and a member plan includes a “double three-quarters vote” of

the member plans of the BCBSA: “In a double three-quarters vote, each plan votes twice – first

with each Plan’s vote counting equally, and then with the votes weighted primarily according to

the number of subscribers.”

                                      Horizontal Agreements

        423.    The independent Blue Cross and Blue Shield licensees are potential competitors

that use their control of BCBSA to coordinate their activities. As a result, the rules and regulations

imposed “by” the BCBSA on the member plans are in truth imposed by the member plans on

themselves.

        424.    Each BCBSA licensee is an independent legal organization.

        425.    In a pleading BCBSA filed during litigation in the Southern District of Florida,

BCBSA admitted that “[t]he formation of BCBSA did not change each plan’s fundamental

independence.” The License Agreements state that “[n]othing herein contained shall be construed

to constitute the parties hereto as partners or joint venturers, or either as the agent of the other.”

        426.    As BCBS-AL’s group health insurance policy contract explains, “Blue Cross and

Blue Shield of Alabama is an independent corporation operating under a license from the Blue

Cross and Blue Shield Association, an association of independent Blue Cross and Blue Shield

plans. The Blue Cross and Blue Shield Association permits us to use the Blue Cross and Blue

Shield service marks in the state of Alabama. Blue Cross and Blue Shield is not acting as an agent

of the Blue Cross and Blue Shield Association.”



                                                  88
         Case 2:13-cv-20000-RDP Document 2616 Filed 11/02/20 Page 94 of 142




          427.   The independent Blue Cross and Blue Shield licensees include many of the largest

commercial health benefit product companies in the United States.

          428.   By some measures, Anthem is the largest commercial health benefit product

companies in the nation. Similarly, fifteen of the twenty-five largest commercial health benefit

product companies in the country are BCBSA licensees. On its website, BCBSA states that its

members together provide “coverage for nearly 100 million people – one-third of all Americans”

and that, nationwide, “more than 96% of hospitals and 91% of professional providers contract with

Blue Cross and Blue Shield companies – more than any other insurers.” Absent the restrictions

that the independent Blue Cross and Blue Shield licensees have chosen to impose on themselves,

discussed below, these companies would compete against each other in the market for commercial

health benefit products.

          429.   In its Sixth Circuit brief, BCBSA admitted that the Member Plans formed the

precursor to BCBSA when they “recognized the necessity of national coordination.”

          430.   The authors of The Blues: A History of the Blue Cross and Blue Shield System set

forth:

          The subsidiaries kept running into each other—and each other’s parent Blue
          Plans—in the marketplace. Inter-Plan competition had been a fact of life from the
          earliest days, but a new set of conditions faced the Plans in the 1980s, now in a
          mature and saturated market. New forms of competition were springing up at every
          turn, and market share was slipping year by year. Survival was at stake. The
          stronger business pressure became, the stronger the temptation was to breach the
          service area boundaries for which the Plans were licensed . . . .

          431.   On its website, BCBSA admits that “[w]hen the individual Blue companies’

priorities, business objectives and corporate culture conflict, it is our job to help them develop a

united vision and strategy” and that BCBSA “[e]stablishes a common direction and cooperation

between [BCBSA] and the 39 [now 36] Blue companies.”



                                                 89
       Case 2:13-cv-20000-RDP Document 2616 Filed 11/02/20 Page 95 of 142




        432.     As BCBSA’s general counsel, Roger G. Wilson, explained to the Insurance

Commissioner of Pennsylvania, “BCBSA’s 39 [now 36] independent licensed companies compete

as a cooperative federation against non-Blue insurance companies.”

        433.     One BCBSA member plan admitted in its February 17, 2011 Form 10-K that

“[e]ach of the [36] BCBS companies . . . works cooperatively in a number of ways that create

significant market advantages . . . .”

        434.     As the foregoing demonstrates, BCBSA is a vehicle used by independent

commercial health benefit product companies to enter into agreements that restrain competition.

        435.     Because BCBSA is owned and controlled by its member plans, any agreement

between BCBSA and one of its member plans constitutes a horizontal agreement between and

among the member plans themselves. As two economists told the FTC back in 1978, “[t]he Blues

collude almost perfectly. Blue Cross and Blue Shield plans agree upon geographical market areas

with the assistance of their national associations.” 25 This collusion later became perfect, with the

advent of ESAs and the “best efforts” requirements outlined above. As one legal scholar (Mark

Hal of Wake Forest Law School) noted recently, “[i]t’s sort of antitrust law 101 that direct

competitors can’t agree to divvy up their territory.” 26

        436.     All of this occurred even though various BCBS plans have antitrust policies that

squarely prohibit what the Association and Plans are doing.




25
  Federal Trade Commission, “Competition in the Health Care Sector: Past, Present, and Future,” Mar. 1978, at
212, at https://www.ftc.gov/sites/default/files/documents/reports/competition-health-care-sector-past-present-and-
future-proceedings-conference/197803healthcare.pdf (last accessed April 16, 2017).
26
  American Bar Association, “Blue Cross Blue Shield Antitrust Litigation: Update on the Issues,” May 4, 2016, at
http://www.americanbar.org/content/dam/aba/publications/antitrust_law/20160504_at160504_materials.authcheckda
m.pdf (last accessed April 16, 2017).




                                                         90
        Case 2:13-cv-20000-RDP Document 2616 Filed 11/02/20 Page 96 of 142




          437.   For example, BCBS-MN’s policy states that “[t]hese [antitrust] laws prohibit such

things as price fixing, market allocation…and monopolization. ….Antitrust laws are designed, in

part, to prevent one business from gaining advantage over another and forcing other businesses

out of the marketplace.” 27 That is exactly what BCBSA’s tactics achieve.

          438.   Another example is found in BCBS-AL’s Code of Business Conduct:

          You are responsible for guarding and keeping confidential the Company’s trade
          secrets and proprietary and confidential information. This is information that is not
          usually made public and would be useful to competitors. . . . Outside the Company,
          you can only disclose proprietary or confidential information if confidentiality
          agreements have been arranged through the Legal Department with the individual
          or organization to whom you are making the disclosure. Examples of misuse of
          proprietary information, trade secrets, and confidential information include …
          [d]iscussing . . . corporate strategy with competitors. 28

          439.   Upon information and belief, Defendants have shared sensitive information with

each other repeatedly throughout the class period that was (in some instances) less than three

months old.

          440.   For example, Defendants had monthly calls among chief actuaries from multiple

Defendants. Agendas for the actuary calls were circulated, and included topics like “competitive

issues,” 29 “complying with MLR targets and what is being done if a loss ratio is below the MLR

target,” 30 and “competitive landscapes.” 31


27
   BCBS-MN, “Code of Blue: Living our Values,” at
https://www.bluecrossmn.com/healthy/public/portalcomponents/PublicContentServlet?contentId=P11GA_11976942
(last accessed April 16, 2017).
28
  BCBS-AL, “Code of Ethics and Business,” at
https://www.bcbsal.org/web/documents/1511503/9929532/Code+of+Business+Conduct.pdf/61a9f1e6-7200-4a14-
93e1-70b99a08b49c (last accessed April 16, 2017).
29
     BCBSA02985906-07.
30
     BCBSA02010686-87.
31
     BCBSA01507798-99.


                                                   91
        Case 2:13-cv-20000-RDP Document 2616 Filed 11/02/20 Page 97 of 142




          441.   BCBSA also established other “Workgroups” for “Information Sharing” among

Defendants, which provided repeated opportunities to exchange sensitive information. Those

included Workgroups entitled: “Chief Financial Officer Forum,” “Blue Card Executives,”

“National Account Executives,” and “Strategy Collaborative” (which “discusses major strategic

issues facing Plans”). 32

          442.   BCBS-AL had multiple employees that served on these BCBSA Workgroups. 33

                            The Horizontal Agreements Not To Compete

          443.   Each Defendant listed herein is an independent legal entity.

          444.   No Defendant has or had any franchise agreement with another Blue Plan during

the class period.

          445.   No Defendant has or had any franchise agreement with BCBSA during the class

period.

          446.   The rules and regulations of BCBSA, including, but not limited to, the License

Agreements, the Membership Standards, and the Guidelines, constitute horizontal agreements

between competitors, the independent Blue Cross and Blue Shield licensees, to divide the

geographic market for commercial health benefit products. As such, they are a per se violation of

Sections 1 and 3 of the Sherman Act.

          447.   Defendants have divided United States markets for commercial health benefit

products into ESAs allocated to distinct Blue Plans.

          448.   Through the License Agreements, Guidelines, and Membership Standards, which

the independent Blue Cross and Blue Shield licensees created, control, and enforce, each



32
     BCBSA03039808-22.
33
     BCBSAL_0001257494-503.

                                                 92
      Case 2:13-cv-20000-RDP Document 2616 Filed 11/02/20 Page 98 of 142




independent Blue Cross and Blue Shield licensee agrees that neither it nor its subsidiaries will

compete under the licensed Blue Cross and Blue Shield trademarks and trade names outside of a

designated ESA.

       449.    The License Agreement defines each licensee’s ESA as “the geographical area(s)

served by the Plan on June 10, 1972, and/or as to which the Plan has been granted a subsequent

license.”

       450.    Each Defendant entered into a License Agreement with BCBSA.

       451.    All Defendants enforced the ESA provided by the License Agreement from at least

2008 to the present.

       452.    Further, Defendants have allocated U.S. markets for commercial health benefit

products among themselves by agreeing to limit their competition against one another when not

using the Blue names. The Guidelines and Membership Standards, which the independent Blue

Cross and Blue Shield licensees created, control, and enforce, and with which each licensee must

agree to comply as part of the License Agreements, establish two key restrictions on non-Blue

competition, which have been quoted above.

       453.    First, each independent Blue Cross and Blue Shield licensee agrees that at least 80

percent of the annual revenue that it or its subsidiaries generate from within its designated ESA

(excluding Medicare and Medicaid) shall be derived from services offered under the licensed Blue

Cross and Blue Shield trademarks and trade names.

       454.    This provision directly limits the ability of each Blue plan to generate revenue from

non-Blue branded business. This provision also thereby limits the ability of each plan to develop

non-Blue brands that could and would compete with Blue plans. It further discourages and

disincentivizes each plan from developing any non-Blue branded businesses.



                                                93
      Case 2:13-cv-20000-RDP Document 2616 Filed 11/02/20 Page 99 of 142




       455.    Second, each independent Blue Cross and Blue Shield licensee further agrees that

at least two-thirds of the annual revenue generated by it or its subsidiaries from either inside or

outside of its designated ESA (excluding Medicare and Medicaid) shall be attributable to services

offered under the Blue Cross and Blue Shield trademarks and trade names. The Guidelines provide

that national enrollment can be substituted for annual revenue, making the alternative restriction

that a plan will derive no less than 66-2/3 percent of its national enrollment from its Blue-brand

business.

       456.    This provision directly limits the ability of each Blue plan to generate revenue from

non-Blue branded business, and thereby limits the ability of each plan to develop non-Blue brands

that could and would compete with Blue plans. It further discourages and disincentivizes each plan

from developing any non-Blue branded businesses.

       457.    The one-third cap on non-Blue revenue provides a licensee with minimal, if any,

incentive to compete outside its ESA. To do so, the licensee would have to buy, rent, or build a

provider network under a non-Blue brand, while ensuring that revenue derived from that brand did

not exceed the one-third cap. Should the licensee offer services and products under the non-Blue

brand within its ESA (which is likely, since that is its base of operations), that would further reduce

the amount of non-Blue revenue it is permitted to earn from outside its designated area. Thus, the

potential upside of making an investment in developing business outside of a designated area is

severely limited, which obviously creates a disincentive from ever making that investment.

       458.    In sum, each independent Blue Cross and Blue Shield licensee has agreed with its

potential competitors that each will exercise the exclusive right to use the Blue brand within a

designated geographic area, derive none of its revenue from services offered under the Blue brand

outside of that area, and derive at most one-third of its revenue from outside of its exclusive area,



                                                  94
     Case 2:13-cv-20000-RDP Document 2616 Filed 11/02/20 Page 100 of 142




using services offered under a non-Blue brand. The latter amount will be further reduced if the

licensee derives any of its revenue within its designated geographic area from services offered

under a non-Blue brand.

       459.    The foregoing restrictions on the ability of Blue plans to generate revenue outside

of their ESAs constitute agreements between competitors to divide and allocate geographic

markets, and therefore are per se violations of Sections 1 and 3 of the Sherman Act.

       460.    Each Defendant abided by the foregoing restrictions on the ability of Blue plans to

generate revenue outside of their ESA from 2008 to the present.

       461.    More than one Blue Cross and Blue Shield licensee has publicly admitted the

existence of these territorial market divisions. For example, the former Blue Cross licensee in Ohio

alleged that BCBSA member plans agreed to include these restrictions in the Guidelines in 1996

in an effort to block the sale of one member plan to a non-member that might present increased

competition to another member plan.

       462.    The largest Blue licensee, WellPoint, now doing business as Anthem, Inc., is a

publicly-traded company, and therefore is required by the SEC rules to describe the restrictions on

its ability to do business. Thus, in its Form 10-K filed February 22, 2013, WellPoint stated that it

had “no right to market products and services using the Blue Cross and Blue Shield names and

marks outside of the states in which we are licensed to sell Blue Cross and Blue Shield products.”

WellPoint has further stated that the “license agreements with the BCBSA contain certain

requirements and restrictions regarding our operations and our use of the Blue Cross and Blue

Shield names and marks, including . . . a requirement that at least 80% . . . of a licensee’s annual

combined local net revenue, as defined by the BCBSA, attributable to health benefit plans within

its ESA must be sold, marketed, administered or underwritten under the Blue Cross and Blue



                                                95
     Case 2:13-cv-20000-RDP Document 2616 Filed 11/02/20 Page 101 of 142




Shield names and marks” and “a requirement that at least 66 2/3% of a licensee’s annual combined

national net revenue, as defined by the BCBSA, attributable to health benefit plans must be sold,

marketed, administered or underwritten under the Blue Cross and Blue Shield names and marks.”

        463.    Likewise, in its Form 10-K filed March 14, 2013, Triple-S Salud, the Blue licensee

for Puerto Rico, explained that “[p]ursuant to our license agreements with BCBSA, at least 80%

of the revenue that we earn from health care plans and related services in [its ESA] and at least

66.7% of the revenue that we earn from (or at least 66.7% of the enrollment for) health care plans

and related services both in [and outside its ESA], must be sold, marketed, administered, or

underwritten through use of the Blue Cross Blue Shield” name and mark. Further, the Triple-S

licensee stated that the territorial restrictions “may limit the extent to which we will be able to

expand our health care operations, whether through acquisitions of existing managed care

providers or otherwise, in areas where a holder of an exclusive right to the Blue Cross Blue Shield

Names and Marks is already present.”

        464.    Despite these public admissions, both BCBSA and its member plans have

attempted to keep the territorial restrictions as secret as possible.

        465.    When asked by the Insurance Commissioner of Pennsylvania to “[p]lease describe

any formal or informal limitations that BSBSA [sic] places on competition among holders of the

[Blue] mark as to their use of subsidiaries that do not use the mark,” BCBSA’s general counsel

responded that “BCBSA licensed companies may compete anywhere with non-Blue branded

business . . . . The rules on what the plans do in this regard are contained in the license. However,

the license terms themselves are proprietary to BCBSA, and . . . we would prefer not to share such

trade secrets with BCBSA’s competitors.”




                                                  96
      Case 2:13-cv-20000-RDP Document 2616 Filed 11/02/20 Page 102 of 142




        466.    The member plans of BCBSA have agreed to impose harsh penalties on those that

violate the territorial restrictions.

        467.    According to the Guidelines, a licensee that violates one of the territorial

restrictions could face “[l]icense and membership termination.” If a member plan’s license and

membership are terminated, it loses the use of the Blue brands. In addition, in the event of

termination, a plan must pay a fee to BCBSA.

        468.    According to WellPoint’s February 22, 2013 Form 10-K filing, that “Re-

establishment Fee,” which was $98.33 per enrollee through December 31, 2012, “would allow the

BCBSA to ‘re-establish’ a Blue Cross and/or Blue Shield license in the vacated ESA.”

        469.    In sum, a terminated licensee would: (1) lose the brand through which it derived

the majority of its revenue; and (2) fund the establishment of a competing health insurer that would

replace it as the Blue licensee in its local area. These penalties essentially threaten to put out of

existence any Blue member plan that breaches the territorial restrictions.

        470.    During the class period, no Defendant competed under the licensed Blue Cross and

Blue Shield trademarks and/or trade names outside of its designated ESA.

        471.    Since entering the License Agreement, no Defendant competed under the licensed

Blue Cross and Blue Shield trademarks and/or trade names outside of its designated ESA.

        472.    Thus, while there are numerous Blue plans, and non-Blue businesses owned by

such plans, that could and would compete effectively in each other’s ESAs but for the territorial

restrictions, almost none compete outside their ESAs under non-Blue names and brands, despite

their ability to do so.

        473.    Even in the relatively rare instance in which Blue plans conduct operations outside

of their ESAs, they have been required to keep those operations tightly under control by preventing



                                                 97
     Case 2:13-cv-20000-RDP Document 2616 Filed 11/02/20 Page 103 of 142




growth – exactly the opposite of how they would normally operate. The relationship between

WellPoint and its non-Blue subsidiary, UniCare, is an illustrative example. WellPoint reported in

its Form 10-K for the year ending December 31, 1999 that approximately 70 percent of its total

medical membership was sold by its Blue-licensed subsidiary, Blue Cross of California. In its

Form 10-K for the year ending December 31, 2000, this percentage decreased to approximately 67

percent. In its Form 10-K for the year ending December 31, 2001, after WellPoint had acquired

the BCBSA member plans operating in Georgia and part of Missouri, it reported that

approximately 78 percent of its total medical membership was in its Blue-licensed subsidiaries.

       474.    By the time WellPoint filed its 10-K for the year ending December 31, 2005, it had

acquired the Blue licensees in fourteen states. For the first time, it admitted the existence of the

territorial restrictions in the BCBSA licenses and stated that it was in compliance with them. As a

result of these restrictions, from 1999 to 2002, while other Texas health insurers experienced

average revenue growth of 17 percent, UniCare experienced growth of only 1.4 percent in Texas.

During those same years, UniCare experienced virtually no growth in the state of Washington,

while overall health insurance revenue in the state grew by 17 percent. Similarly, in New Jersey

from 2000 to 2002, the number of out-of-Service-Area enrollees of WellChoice (which became a

part of WellPoint and is known as Empire BlueCross BlueShield) did not increase, despite an

overall 25 percent growth rate for health insurers in the state during the same period. In Mississippi,

between 2001 and 2002, premium revenue earned by most health insurance companies increased

by more than 10 percent, but revenue for the non-Blue business of out-of-state Blue plans was

either flat (in the case of UniCare) or negative (in the case of the former Anthem, which is now

part of WellPoint).

       475.    In a 2010 earnings call, Wellpoint’s President said:



                                                  98
     Case 2:13-cv-20000-RDP Document 2616 Filed 11/02/20 Page 104 of 142




       Marketplace dynamics made it increasingly difficult for UniCare to provide
       affordable, high-quality products to Commercial customers in [Illinois and Texas].
       We know from our . . . 14 Blue states that a plan must have sufficient scale to obtain
       optimal provider arrangements and deliver maximum value to Commercial and
       individual customers. . . . the fundamental drivers that are important to this business
       . . . . [n]amely scale; we need to have scale; we need to have the best discounts in
       the market. And those are characteristics that we as Blue plans can share together.
       That, as well as the UniCare transaction for us was a strategic one. We transitioned
       the membership in Texas and Illinois to another Blue plan. So we really think we
       are working really well with our Blue plan partners ….. But it was a strategic
       decision to transfer that membership. We don’t have the scale. We don’t have the
       depth of the provider discounts that we have in other geographies. And that was
       really critical. 34

       476.      “Scale” as used here was a code word for the benefits conferred by the horizontal

agreements created under the BCBSA banner that Wellpoint’s non-Blue branded business could

never achieve.


       477.      In another example, as of 2010, one Pennsylvania Blue plan, Independence Blue

Cross, had 2.4 million Blue-brand commercial health insurance enrollees in its ESA of

Southeastern Pennsylvania, and had close to 1 million non-Blue brand Medicare and Medicaid

enrollees (to which the territorial restrictions do not apply) in Indiana, Kentucky, Pennsylvania,

and South Carolina, but its non-Blue brand commercial health insurance subsidiary, AmeriHealth,

which operates in New Jersey and Delaware, had an enrollment of only approximately 130,000,

or 4 percent of Independence Blue Cross’s total commercial health insurance enrollment.

       478.      The territorial restrictions agreed to by all BCBSA members operate to restrain

competition by preventing member plans from competing with each other and with non-Blue

plans. These prohibitions on competition apply no matter how favorable the efficiencies and




34
  “Q4 2009 WELLPOINT, INC. EARNINGS CONFERENCE CALL 16” (Jan. 27, 2010), available at
http://seekingalpha.com/article/184862-wellpoint-inc-q4-2009-earnings-call-transcript.

                                                 99
     Case 2:13-cv-20000-RDP Document 2616 Filed 11/02/20 Page 105 of 142




economies of scale that might result from expansion of a Blue into a new area, and no matter how

much premiums and other costs might be reduced if competition were permitted.


                         The Anticompetitive Acquisition Restrictions

       479.    In addition to the per se illegal territorial restrictions summarized above, the rules

and regulations of BCBSA, which the independent Blue Cross and Blue Shield licensees created,

control, and agree to obey, also include provisions that restrict the ability of non-members of

BCBSA to acquire or obtain control over any member plan.

       480.    First, the rules and regulations prohibit acquisition of a Plan by a non-Blue entity

without the approval of BCBSA. The Guidelines state that “[n]either a [Member] Plan nor any

Larger Controlled Affiliate shall cause or permit an entity other than a [Member] Plan or a

Licensed Controlled Affiliate thereof to obtain control of the [Member] Plan or Larger Controlled

Affiliate or to acquire a substantial portion of its assets related to licensable services.” Should a

non-member wish to obtain such control or assets, it “is invited to apply to become a licensee.”

However, as alleged above, the member plans control the entry of new members into BCBSA.

Should a non-member attempt to join BCBSA to obtain control of, or to acquire a substantial

portion of, the assets of a member plan, the other member plans accordingly may block its

membership by majority vote.

       481.    Second, the License Agreements contain a number of acquisition restrictions

applicable to for-profit Blue Cross and Blue Shield licensees (i.e., to those licensees who would

otherwise be capable of having their shares acquired). These include four situations in which a

member plan’s license will terminate automatically: (1) if any institutional investor become

beneficially entitled to 10 percent or more of the voting power of the member plan; (2) if any non-

institutional investor become beneficially entitled to 5 percent or more of the voting power of the


                                                100
     Case 2:13-cv-20000-RDP Document 2616 Filed 11/02/20 Page 106 of 142




member plan; (3) if any person become beneficially entitled to 20 percent or more of the member

plan’s then-outstanding common stock or equity securities; or (4) if the member plan conveys,

assigns, transfers, or sells substantially all of its assets to any person, or consolidates or merges

with or into any person, other than a merger in which the member plan is the surviving entity and

in which, immediately after the merger, no institutional investor is beneficially entitled to 10

percent or more of the voting power, no non-institutional investor is beneficially entitled to 5

percent or more of the voting power, and no person is beneficially entitled to 20 percent of more

of the then-outstanding common stock or equity securities. These restrictions apply unless

modified or waived in particular circumstances upon the affirmative vote both of a majority of the

disinterested member plans and also of a majority weighted vote of the disinterested member plans.

These restraints effectively preclude the sale of a BCBSA member to a non-member entity, absent

special approval.

       482.    These acquisition restraints reduce competition in violation of the Sherman Act

because they substantially reduce the ability of non-member insurance companies to expand their

business and compete against the Individual Blue Plans. To expand into a new geographic area, a

non-member insurance company faces the choice of whether to build its own network in that area,

or to acquire a network by buying some or all of an existing plan doing business in that area.

Through the acquisition restrictions, the Blue plans have conspired to force competitors to build

their own networks, and have effectively prohibited those competitors from ever choosing what

may often be the more efficient solution of acquiring new networks by purchasing some or all of

an existing Blue plan. By preventing non-Blue entities from acquiring Blue entities and their

networks, the acquisition restrictions in the BCBSA licenses effectively force competitors to adopt




                                                101
     Case 2:13-cv-20000-RDP Document 2616 Filed 11/02/20 Page 107 of 142




less efficient methods of expanding their networks, thereby reducing and in some instances

eliminating competition.

       483.    Since the 1996 adoption of the acquisition restrictions, the only acquisitions of Blue

Cross or Blue Shield licensees have been acquisitions by other member plans. During the period

from 1996 to the present, there has been a wave of consolidation among the Blue plans: in 1996,

there were 62 Blue licensees; at present, there are only 36.

       484.    By agreeing to restrict the pool of potential purchasers of a Blue licensee to other

Blue licensees, the member plans of BCBSA raise the costs their rivals must incur to expand their

networks and areas of practice, reduce efficiency, and protect themselves and each other from

competition. The net effect is less competition and higher premium costs for consumers.


               The BCBSA Licensing Agreements Have Reduced Competition
                               Across The United States

       485.    The Individual Blue Plans, as licensees, members, and parts of the governing body

of BCBSA, have conspired with each other (the member plans of BCBSA) to create, approve,

abide by, and enforce the rules and regulations of BCBSA, including the per se illegal territorial

restrictions in the License Agreements and Guidelines nationwide.

       486.    But for the per se illegal territorial restrictions, many of the Individual Blue Plans

would otherwise be significant competitors of each other in their respective ESAs. As alleged

above, fifteen of the twenty-five largest commercial health benefit product companies in the

country are Blue plans: if all of these plans, together with all other BCBSA members, were able to

compete with each other, the result would be lower costs and thus lower premiums and ASO fees

paid by their enrollees.

       487.    In a letter written in February of 2016, the American Hospital Association (“AHA”)

summarized the market dominance of the Blue plans (footnotes omitted):

                                                102
Case 2:13-cv-20000-RDP Document 2616 Filed 11/02/20 Page 108 of 142




 • Blue plans have the largest membership of any insurer. The Blues cover more
 than 105 million Americans. That is “nearly one in three Americans.” Collectively,
 the Blues are three times bigger than any other health plan.

 • Blue plans command the largest share of the commercial fully insured (FI)
 segment in at least 45 states and the District of Columbia (D.C.); in 35 states, a Blue
 plan holds 50 percent or more FI market share; in some states, 85 percent of all FI
 members belong to a Blue plan.

 • Blue plans rank first in total membership in at least 43 states and D.C., with a
 high market share of 97 percent.

 • In the Federal Employees Health Benefits Program, the Blue plans command 66
 percent of total membership, and control 50 to 90 percent of the membership in 48
 states and D.C.

 • In the public exchanges, Blue plans dominate. In at least one state, the Blue plan
 enrolled 100 percent of the exchange membership in 2015, and other Blue plans
 acquired membership shares in the forties through nineties in many states.

 • Blue plans collectively are significantly larger than any of their rivals on a
 consolidated basis. Indeed, collectively Blue plans had $244 billion in revenue in
 2013, making them larger than all companies on the Fortune 500 except for
 Walmart and Exxon Mobil.

 • The Blue plans of Alabama, Florida, Illinois, Kansas, Minnesota, Montana,
 Nebraska, New Mexico, North Dakota, North Carolina, Oklahoma, Texas and
 Wyoming through their jointly owned pharmacy benefit manager acknowledge
 their “market dominance.”

 • Blue plans dominate provider networks. In 32 states and D.C., Blue plans have
 the largest provider networks and, in seven more states, Blue plans have the second-
 largest provider networks.




                                          103
      Case 2:13-cv-20000-RDP Document 2616 Filed 11/02/20 Page 109 of 142




        • Blue plans contract with 96 percent (more than 5,100) of U.S. hospitals and 92
        percent of professional providers, which is more than any other insurer. 35

        488.     A 2015 snapshot of the Blues’ state-by-state market penetration is reflected in the

following chart:




35
  American Hospital Association Letter to Hon. William Baer, Antitrust Division, U.S. Department of Justice (Feb.
29, 2016) (“AHA Letter”), at 7-9.

                                                      104
        Case 2:13-cv-20000-RDP Document 2616 Filed 11/02/20 Page 110 of 142




          489.   The market allocation agreement “eliminates competition from other Blue Plans”

and evades “open warfare” between the Blues. 36

          490.   For example, one Plan noted that “If BCBSKC’s right to its exclusive service

territory were lost or materially changed, we could experience increased competition from other,

much larger Blue Plans in our 32-county territory.” 37

          491.   BCBS-AL stated that for itself, “[c]ompetitive advantage, rather than simply being

competitive, is the key to long-term success.” 38



36
     BCBSA00083738-39.
37
     BCBS-KC_MDL00091966.
38
     BCBSAL_0000042594-650.

                                                105
     Case 2:13-cv-20000-RDP Document 2616 Filed 11/02/20 Page 111 of 142




       492.    Consideration of a few of the Blue Plans illustrates this point. For example,

WellPoint/Anthem is the largest health insurer in the country by total medical enrollment, with

approximately 36 million enrollees. It is the Blue Cross and Blue Shield licensee for Georgia,

Kentucky, and portions of Virginia, as well as for California (Blue Cross only), Colorado,

Connecticut, Indiana, Maine, Missouri (excluding 30 counties in the Kansas City area), Nevada,

New Hampshire, New York (as Blue Cross Blue Shield in 10 New York City metropolitan and

surrounding counties, and as Blue Cross or Blue Cross Blue Shield in selected upstate counties

only), Ohio, and Wisconsin, and also serves customers throughout the country through its non-

Blue brand subsidiary, UniCare. But for the illegal territorial restrictions summarized above,

Anthem would be likely to offer its commercial health benefit services and products in many more

regions across the United States in competition with the Individual Blue Plans in those regions.

Such competition would result in lower health care costs and premiums paid by the other

Individual Blue Plans’ enrollees as well as lower ASO fees, thereby increasing consumer choice

and stimulating innovation in healthcare products and services.

       493.    Similarly, with more than 13 million members, Health Care Service Corporation

(“HCSC”), which operates BCBS-IL, BCBS-NM, BCBS-OK, BCBS-MT and BCBS-TX, is the

largest mutual health insurance company in the country and the fourth largest overall. But for the

illegal territorial restrictions summarized above, HCSC would be likely to offer its commercial

health benefit services and products in many more regions across the United States in competition

with the Individual Blue Plans in those regions. Such competition would result in lower health care

costs, premiums, and ASO paid by the other Individual Blue Plans’ enrollees as well as lower ASO

fees, thereby increasing consumer choice and stimulating innovation in healthcare products and

services.



                                               106
     Case 2:13-cv-20000-RDP Document 2616 Filed 11/02/20 Page 112 of 142




       494.   BCBS-MI is the ninth largest health insurer in the country by total medical

enrollment, with approximately 4.5 million enrollees in its ESA of Michigan. But for the illegal

territorial restrictions summarized above, BCBS-MI would be likely to offer its commercial health

benefit services and products in more regions across the United States in competition with the

Individual Blue Plans in those regions. Such competition would result in lower health care costs

and premiums paid by the other Individual Blue Plans’ enrollees as well as lower ASO fees,

thereby increasing consumer choice and stimulating innovation in healthcare products and

services.

       495.   Highmark, Inc. is the tenth largest health insurer in the country by total medical

enrollment, with approximately 4.1 million enrollees. Its affiliated Blue plans include Highmark

BCBS, BCBS-WV, and BCBS-DE. But for the illegal territorial restrictions summarized above,

Highmark would be likely to offer its commercial health benefit services and products in more

regions across the United States in competition with the Individual Blue Plans in those regions.

Such competition would result in lower health care costs and premiums paid by the other

Individual Blue Plans’ enrollees, as well as lower ASO fees, thereby increasing consumer choice

and stimulating innovation in healthcare products and services.

       496.   BCBS-AL is the thirteenth largest health insurer in the country by total medical

enrollment, by some measures, with approximately 3.5 million enrollees. But for the illegal

territorial restrictions summarized above, BCBS-AL would be likely to offer its commercial health

benefit services and products in more regions across the United States in competition with the

Individual Blue Plans in those regions. Such competition would result in lower health care costs

and premiums paid by the other Individual Blue Plans’ enrollees as well as lower ASO fees,




                                              107
     Case 2:13-cv-20000-RDP Document 2616 Filed 11/02/20 Page 113 of 142




thereby increasing consumer choice and stimulating innovation in healthcare products and

services.

       497.    CareFirst, Inc., which operates the Blue Plans Maryland, Washington, DC, and

parts of Virginia, is the fourteenth largest health insurer in the U.S. and the largest health care

insurer in the Mid-Atlantic region, with approximately 3.33 million subscribers. But for the illegal

territorial restrictions summarized above, CareFirst would be likely to offer its commercial health

benefit services and products in more regions across the United States in competition with the

Individual Blue Plans in those regions. Such competition would result in lower health care costs

and premiums paid by the other Individual Blue Plans’ enrollees as well as lower ASO fees,

thereby increasing consumer choice and stimulating innovation in healthcare products and

services.

       498.    BCBS-MA is the seventeenth largest health insurer in the country by total medical

enrollment, with approximately 3 million enrollees in its ESA of Massachusetts. But for the illegal

territorial restrictions summarized above, BCBS-MA would be likely to offer its commercial

health benefit services and products in more regions across the United States in competition with

the Individual Blue Plans in those regions. Such competition would result in lower health care

costs and premiums paid by the other Individual Blue Plans’ enrollees as well as lower ASO fees,

thereby increasing consumer choice and stimulating innovation in healthcare products and

services.

       499.    BCBS-FL is the eighteenth largest health insurer in the country by total medical

enrollment, with approximately 2.9 million enrollees in its ESA of Florida. But for the illegal

territorial restrictions summarized above, BCBS-FL would be likely to offer its commercial health

benefit services and products in more regions across the United States in competition with the



                                                108
        Case 2:13-cv-20000-RDP Document 2616 Filed 11/02/20 Page 114 of 142




Individual Blue Plans in those regions. Such competition would result in lower health care costs

and premiums paid by the other Individual Blue Plans’ enrollees as well as lower ASO fees,

thereby increasing consumer choice and stimulating innovation in healthcare products and

services.


 Supra-Competitive Premiums and ASO Fees Charged by BCBS Plans And Deprivation of
             Consumer Choice And Access To More Innovative Products

          500.   Supracompetitive premiums and ASO Fees. The Individual Blue Plans’ illegal

anticompetitive conduct has restrained competition, prevented entry by Individual Blue Plans and

their non-Blue affiliates into other markets, among other matters increased health care costs,

inflated premiums and ASO fees, and deprived individuals, small groups, and other businesses of

the opportunity to purchase health insurance or ASO services in the respective Service Areas from

one or more additional Individual Blue Plans and/or their non-Blue affiliates, at a lower premium

or contractual rate and/or at a price set by a market free from the non-price restraints imposed by

Defendants’ anti-competitive agreements.

          501.   Highmark Health Services noted in 2003 that Pennsylvania was one of the very few

states with two competing Blue Plans and the result was “enormous downward pressure on

premium price levels . . . .” 39

          502.   The ESAs eliminated competition among Blue Plans and, therefore, eliminated the

downward pressure on premium and ASO contract price levels.

          503.   As the AHA explained in the aforementioned 2016 AHA Letter (footnotes omitted):

          A recent study looking at pricing changes on 34 state exchanges found that the
          “largest insurance company in each state on average increased their rates 75 percent
          more than smaller insurers in the same state,” and increases did not appear to be
          related to higher medical costs. “In most states insurers with large market share

39
     HMK00205245-64.


                                                  109
        Case 2:13-cv-20000-RDP Document 2616 Filed 11/02/20 Page 115 of 142




           [overwhelmingly Blue plans] have proposed rate increases in excess of 20 percent
           for next year.” These studies seem to suggest that Blue premiums are higher in
           states where they are dominant and any network efficiencies they enjoy as a result
           do not translate into lower premiums for consumers.

           • New Mexico ─ the Blue plan requested a 52 percent increase.

           • North Carolina ─ the Blue plan sought an average increase of 26 percent and the
           Blue plan’s individual rates are increasing by 32.5 percent for 2016.

           • Illinois ─ the Blue asked for an average increase of 29 percent for its HMO plan
           and 38 percent for its PPO plans.

           • Pennsylvania and Maryland ─ the Blue plan asked for 30 percent increases.

           • Alaska ─ the Blue plan requested 39 percent average increases.

           • Arizona ─ the Blue plan requested a 21 percent increase.

           • Idaho ─ the Blue plan requested a 24 percent increase.

           • Kansas ─ the Blue plan asked for average increases of 38 percent.

           • Montana ─ the Blue plan requested a 23 percent increase.

           • Oklahoma ─ the Blue plan requested increases from 23 to 44 percent.

           • Tennessee ─ the Blue plan was approved for a 36.3 percent average increase.

           • Anthem requested exchange premium increases of more than 10 percent in
           California, Connecticut, Georgia, Kentucky, New York, and Virginia. Despite its
           higher premiums in the individual market and despite losing some share to lower-
           priced competitors, Anthem declared that “we will not chase price to buy
           membership. 40

           504.    Small groups and individuals are especially injured by the Blue’ anticompetitive

practices, as explained in the AHA letter (footnotes omitted):


           While all sized groups are sensitive to price increases, small groups are particularly
           sensitive to them:




40
     AHA Letter at 18-19.

                                                    110
         Case 2:13-cv-20000-RDP Document 2616 Filed 11/02/20 Page 116 of 142




            [S]mall employers are less able to provide health coverage . . . because of the greater
            risk associated with small groups. Furthermore, such firms generally do not have
            the necessary administrative capacity to negotiate with multiple provider groups
            and handle all the day-to-day operational functions.

            To “help keep premiums affordable, small firms tend to offer coverage with higher
            deductibles.”

            Similar observations may be made about individual health insurance: “Because
            individual health insurance is not subsidized by employers, each consumer pays the
            entire cost, deciding whether the coverage justifies the premiums. As a result,
            consumers in this market tend to be very price sensitive.” Yet, “individual insurance
            is expensive for what one gets . . . .”

            The Blue plans’ dominance in these insurance markets appears to be corroborated
            by their success in the health insurance marketplaces, or exchanges. In the
            exchanges’ first year of operation, Blue plans “account[ed] for almost half [48
            percent] of all exchange products.” That initial lead will undoubtedly widen in the
            wake of the failure of a number of co-op competitors. To date, 12 of the 23 co-ops
            subsidized by the federal government have failed and two capped enrollment for
            2016.80 The only money-making co-op last year is now losing millions.81 This is
            especially concerning because the exchanges were expected to provide a platform
            for new entry and greater competition. 41

            505.     There is also evidence obtained through discovery in this case from BCBS-AL

Chief Actuary Noel Carden that BCBS-AL has for years charged supracompetitive insurance rates

that were never filed with state regulators.


            506.     Plaintiffs were damaged by paying non-competitive premiums or ASO fees, which

are to be calculated by estimating the premiums or ASO fees that would have been competitively

available to consumers but for the Individual Blue Plans’ antitrust violations.


            507.     Deleterious Effects On Consumer Choice And Innovation. The challenged

restraints also limited consumer choice and adversely affected innovation in health care products

and services.



41
     Id. at 14-15.

                                                     111
     Case 2:13-cv-20000-RDP Document 2616 Filed 11/02/20 Page 117 of 142




        508.    This point was made by Professor Daniel Rubinfeld, a highly respected economist

retained by Plaintiffs in this litigation:


        The challenged restraints, by virtue of eliminating most Blue-on-Blue competition
        and reducing Blue-on-Green competition, reduce incentives to innovate. As part of
        its strategy, the Blue System has depended on its broad-based networks to growth
        its customer base while making it difficult for competitors (including Blues and
        Greens) to entice customers. To compete with the Blues, competitors like Cigna
        have developed different innovative strategies to reduce costs, such as through the
        use of accountable care organizations that provide financial incentives for higher-
        quality care. These kinds of innovate strategies can reduce costs to consumers while
        improving quality. However, Blues like BCBS-AL, which enjoys substantial
        market power in Alabama, have no incentive to deviate from a broad-based network
        approach. I find it noteworthy that in an internal survey pointed out that “it is
        becoming increasingly difficult to innovate in broad networks” and further “that
        competitors are more appealing for accounts seeking innovative solutions.” A
        survey of subscribers rating the Blues and other national carriers gave the Blues the
        lowest marks for innovation. The same survey pointed out that a “[t]heme” for
        BCBS was “[l]ack of innovation.”

         Indeed, the threat to innovation was one of the reasons that the court rejected the
        Anthem/Cigna proposed merger. The district court in the case brought by the
        government against the Anthem-Cigna merger found that Anthem and Cigna, as
        competitors, offered two different approaches to cost savings:

        “Anthem's defense is that its greater ability to command discounts from providers
        will save customers money at the end of the day. At the same time, Cigna says that
        its collaboration with providers will save customers money at the end of the day.
        Plaintiffs take the position that customers should continue to have a choice between
        these options, and the Court agrees.”

        “While Anthem has also moved to incorporate quality and cost savings incentives
        into its provider contracts, Cigna has sought to differentiate itself with its approach
        towards reducing costs by increasing health. Its message is that better information
        and clinical management on the provider side, along with encouraging behaviors
        that support health on the patient side, can reduce a patient's need to be hospitalized
        or undergo expensive medical procedures at all, and that this decrease in utilization
        will reduce the total medical cost per employee over time. For this reason, some
        customers prefer Cigna notwithstanding its discount disadvantage, and there was
        costs, such as through the use of accountable care organizations that provide
        financial incentives for higher-quality care. These kinds of innovate strategies can
        reduce costs to consumers while improving quality. However, Blues like BCBS-
        AL, which enjoys substantial market power in Alabama, have no incentive to
        deviate from a broad-based network approach. I find it noteworthy that in an
        internal survey pointed out that ‘it is becoming increasingly difficult to innovate in

                                                 112
      Case 2:13-cv-20000-RDP Document 2616 Filed 11/02/20 Page 118 of 142




        broad networks’ and further ‘that competitors are more appealing for accounts
        seeking innovative solutions.” A survey of subscribers rating the Blues and other
        national carriers gave the Blues the lowest marks for innovation. The same survey
        pointed out that a ‘[t]heme’ for BCBS was ‘[l]ack of innovation.’”

        The court further found that Cigna’s innovation “spurred even those carriers with
        strong provider discounts to improve their products.” It is reasonable to conclude
        that competition among the Blues, or between Greens and Blues, would likewise
        spur innovation in the delivery of health care; indeed, documentary evidence shows
        that the Blues do tend to be pushed towards innovation when their competitors force
        them. Conversely, lack of such competition has had the effect of depriving
        subscribers of these benefits of competition. 42

                                The Widespread Use By BCBSA Licensees Of
                                Anticompetitive Most Favored Nation Clauses

        509.     Over the past two decades (if not longer), numerous Blue plans have adopted what

are described in the industry as “Most Favored Nation” (“MFN”) clauses in their reimbursement

agreements.

        510.     MFNs (also known as “most favored customer,” “most favored pricing,” “most

favored discount,” or “parity” clauses) require a service provider to charge a Blue entity’s

competitors either more than, or no less than, what the provider charges the Blue entity for the

same services. MFNs that require the amount the provider charges the Blue entity’s competitor to

be higher than the amount the provider charges the Blue entity are often known as “MFN-plus”

clauses, and typically require the amount to be higher by a specified percentage.

        511.     In 2010, the DOJ filed a civil action against BCBS-MI, alleging that it entered into

MFNs with 70 of Michigan’s 131 acute care hospitals. The district court denied a motion to

dismiss. United States v. Blue Cross Blue Shield of Mich., 809 F. Supp. 2d 665 (E.D. Mich. 2011).

The district court ruled that “[b]ased on the allegations in the Complaint, it is plausible that the


42
  Class Certification Expert Report of Professor Daniel Rubinfeld 53–55, In re Blue Cross Blue Shield Antitrust
Litig., MDL No. 2406 (N.D. Ala. filedMay 8, 2020), ECF No. 2568-1 (footnotes omitted) (quoting Anthem, 236 F.
Supp. 3d at 183–84).


                                                      113
     Case 2:13-cv-20000-RDP Document 2616 Filed 11/02/20 Page 119 of 142




MFNs entered into by Blue Cross with various hospitals in Michigan establish anticompetitive

effects as to other health insurers and the cost of health services in those areas.”

        512.    The government later dismissed the case after the Michigan Department of

Insurance issued rules that forbade the use of such MFNs. In a follow-on class action (Shane Group

Inv. v. Blue Cross Blue Shield of Mich., No. 2:10-cv-14360-DPH-MKM (E.D. Mich.), documents

were unsealed that showed explicit written agreements between BCBS-MI and Michigan hospitals

that were intended to deter competition. Dr. Jeffrey Leitzinger, the expert for the plaintiff class in

that case, issued a report that said:

        The antitrust injury sustained by Class members in this case is reflected in increased
        rates of hospital reimbursement—both those paid by BCBSM as consideration for
        hospitals’ agreement to MFNs and those imposed upon other insurers by hospitals
        in compliance with their MFN agreements with BCBSM. For each “Affected
        combination” shown in Table 1 economic evidence shows that MFN agreements
        led to higher payments for hospital services. This evidence involves analysis of
        rates of reimbursement for eligible claims over time at the Affected combinations,
        as well as statistical comparisons of reimbursement rates at the Affected
        combinations compared with other hospitals involving the same insurers and
        networks where there were no MFN agreements.

        • The reimbursement mechanisms set forth in the Affected Provider Agreements
        operated such that inflated rates of overall reimbursement would accompany
        inflated payments for all or virtually all of the claims paid pursuant to those
        agreements. Inflated claim payments mean that Class members paid overcharges.
        In particular, Class members that are health insurance companies paid increased
        amounts to cover their reimbursement obligations under fully-insured plans.
        Employer Class members paid increased amounts to cover their obligations under
        self-insured plans implemented on behalf of their employees. Class members who
        were participants in these plans (the patients receiving hospital services) paid
        increased amounts for the service through deductibles and co-insurance payments.
        As a result, all (or virtually all) Class members were impacted by higher hospital
        reimbursement rates stemming from the MFNs.

        • I have concluded that the aggregate overcharges incurred by the Class is
        susceptible to formulaic calculation in a class-wide manner. Individualized analysis
        on the part of Class members will not be necessary. In particular, using claims data
        provided by BCBSM and other insurers in this case, statistical analysis of
        reimbursement rates across hospitals in the State of Michigan with and without
        MFN agreements can be used to measure the impact of those agreements on


                                                 114
         Case 2:13-cv-20000-RDP Document 2616 Filed 11/02/20 Page 120 of 142




           reimbursement for hospital healthcare services. That impact can be used in turn to
           quantify the amount by which total reimbursements paid by the Class members as
           a whole were inflated by virtue of the MFN agreements. 43

           513.     Use of MFNs by the Blues unreasonably reduces competition for a number of

reasons. First, MFNs establish that the dominant market provider will be charged the lowest prices.

The Blues have the ability to pass through costs, thus making them indifferent to the actual price

charged in markets in which they are dominant, as long as they are not competitively

disadvantaged. The MFNs thus reduce competition by eliminating an incentive for the Plans to

reduce overhead prices.

           514.     Second, MFNs limit competition by preventing other health insurers in the region

from achieving lower costs with providers and thereby becoming significant competitors to the

MFN user. Because of the Blues’ market power in their respective ESAs, the MFN user can pass

its own higher costs onto consumers through higher premiums without fearing that its competitors

will be able to reduce premiums and draw consumers from it.

           515.     MFNs also effectively establish a price floor below which providers will not sell

services to the MFN user’s competitors. MFNs enable the MFN user to raise that price floor. The

price floors deter competition among health insurers in the relevant region. By reducing the ability

of the MFN user’s competitors to compete against the MFN user, MFNs ensure that the Plans can

substantially raise premiums while maintaining, or even increasing, their respective market shares.

           516.     Moreover, if the MFN user is certain that no insurer will pay less to a provider than

it will, it will be willing to pay more to that provider than it would otherwise. The more the MFN

user agrees to pay that provider, the more its competitors must pay that provider. And by raising




43
     See id. Doc. No. 290-2 at 4-5.

                                                    115
     Case 2:13-cv-20000-RDP Document 2616 Filed 11/02/20 Page 121 of 142




the price floor, the MFN user keeps other insurers’ costs artificially high, forcing those insurers to

offset the higher costs by raising premiums.

       517.    Third, MFNs raise barriers to entry in the market for commercial health insurance.

If a provider can reduce the price it charges an insurer with little to no market share only by

reducing the price it charges a market-dominant MFN user, the provider has a strong incentive not

to lower prices. Without the ability to compete on price, a new competitor will be unable to price

below the market-dominant MFN user, and thus will be unable to survive.

       518.    A number of the independent Blue Cross and Blue Shield licensees, including

BCBS-MI, BCBS-NC, Highmark BCBS, and BCBS-SC, have used and/or continue to use MFNs

to exploit the monopoly power they hold in their respective ESAs. These independent Blue Cross

and Blue Shield licensees, including BCBS-MI, BCBS-NC, Highmark BCBS, and BCBS-SC,

have coordinated their use of MFNs with other Blue entities.

       519.    Use of MFNs and related techniques is widespread and pervasive among Blue

plans. The member plans of BCBSA have discussed the legality and usefulness of MFNs at

BCBSA gatherings, such as the BCBSA 41st Annual Lawyers Conference, held May 3, 2007 in

Miami, Florida. There, a presenter informed representatives of the member plans that “DOJ and

FTC have focused on potential anticompetitive character of MFN clauses, particularly on

exclusionary impact” and that “[w]here [an] MFN has overall exclusionary effect on competition

and entrenches market power, it could be actionable.”

       520.    There is direct evidence that, like BCBS-MI and its fellow member plans of

BCBSA, BCBS-NC uses MFNs in its contracts with providers. On July 13, 2006, BCBS-NC

admitted that “BCBSNC’s favorable pricing [MFN] clause has been in use for years.” BCBS-NC’s

use of MFNs has raised the costs of its competitors, has protected it from competition (and thereby



                                                 116
     Case 2:13-cv-20000-RDP Document 2616 Filed 11/02/20 Page 122 of 142




protected its ever-growing market share), and has contributed to the artificial inflation of its health

insurance premiums in North Carolina.

       521.    From 2006 to 2009, BCBS-NC used at least four form provider agreements that

included MFNs. These form provider agreements (May 15, 2006, December 19, 2007, May 21,

2008, and May 8, 2009) all included an MFN stating that:

       Provider acknowledges and warrants that, as of [date], Provider [has notified
       BCBSNC of] [does not have [and will not enter into]] any contract, agreement, or
       other arrangement under which it provides services, treatments, or supplies at a rate
       of payment and/or through any payment mechanism, which results [or will result
       in] lower [or equal] aggregate payments to the Provider by any such similar payor
       than BCBSNC’s payments would produce under this Agreement.

       522.    There is direct evidence that, like its fellow member plans of BCBSA, Highmark

BCBS uses MFNs in its contracts with providers. Highmark BCBS’s use of MFNs has raised the

costs of its competitors, has protected it from competition (and thereby protected its ever-growing

market share), and has contributed to the artificial inflation of its health insurance premiums in

Western Pennsylvania.

       523.    Multiple Highmark BCBS provider contracts, publicly available on PID’s website,

evidence Highmark BCBS’s recent and current use of MFNs. Highmark BCBS’s MFNs in

provider contracts come in at least two forms. In one type of provider contract, Highmark BCBS

defines “Usual Charges” as “the amount that the Provider bills other payors and/or patients for the

same services” and then states that “Highmark agrees to pay the Provider for Provider Services

provided to eligible Members and determined to be Covered Services the lesser of: (A) the

payment due in accordance with Highmark’s payment rates as currently in effect at the time the

Provider Services are rendered; or (b) one hundred percent (100%) of the Provider’s Usual

Charges” (emphasis added). This type of MFN appeared in a Highmark BCBS freestanding renal

dialysis ancillary provider agreement filed June 3, 2008; a Highmark BCBS ground ambulance


                                                 117
     Case 2:13-cv-20000-RDP Document 2616 Filed 11/02/20 Page 123 of 142




transport ancillary provider agreement filed June 3, 2008; a Highmark BCBS durable medical

equipment and/or respiratory therapy equipment ancillary provider agreement filed June 3, 2008;

a Highmark BCBS oncology ancillary provider agreement filed February 13, 2009; a Highmark

BCBS home infusion therapy ancillary provider agreement filed August 25, 2009; a Highmark

BCBS laboratory services ancillary provider agreement filed January 12, 2011; and potentially

others.

          524.   In the second type of MFN, Highmark BCBS states that it will pay the contracting

provider a rate established by agreement “or one hundred percent (100%) of the [contracting

provider’s] total covered charges for such services, whichever is less” (emphasis added). This type

of MFN appeared in a Highmark BCBS acute care facility agreement filed September 2, 2008; a

Highmark BCBS freestanding ambulatory surgery facility agreement filed September 10, 2008; a

Highmark BCBS managed care products hospital facility agreement filed September 15, 2008; a

Highmark BCBS traditional products only hospital facility agreement filed September 15, 2008; a

Highmark BCBS home health agency provider agreement filed September 26, 2008; a Highmark

BCBS long term acute care facility agreement filed October 9, 2008; a Highmark BCBS home

health agency provider agreement filed October 24, 2008; a Highmark BCBS managed care

products hospital facility agreement filed March 28, 2008; a Highmark BCBS traditional products

only hospital facility agreement filed March 28, 2008; a Highmark BCBS traditional products only

hospital facility agreement filed May 29, 2009; a Highmark BCBS managed care products hospital

facility agreement filed June 5, 2009; a Highmark BCBS traditional products only hospital facility

agreement filed June 5, 2009; a Highmark BCBS acute care facility agreement filed June 16, 2009;

and potentially others.




                                                118
         Case 2:13-cv-20000-RDP Document 2616 Filed 11/02/20 Page 124 of 142




           525.     There is direct evidence that, like its fellow member plans of BCBSA, BCBS-SC

uses MFNs in its contracts with providers. In a recent Post and Courier article, a BCBS-SC

spokesman admitted that BCBS-SC used MFNs, claiming that they are intended “to ensure that

our customers get the best possible pricing for their health care services” and “reflect our intention

to obtain the best value for our customers as we possibly can.” Instead, BCBS-SC’s use of MFNs

has raised the costs of its competitors, protected it from competition (and thereby protected its

ever-growing market share), and contributed to the artificial inflation of its health insurance

premiums in South Carolina.

           526.     In 2006, the South Carolina Legislature repealed a decades-old insurance code,

stripping the State’s authority to regulate provider contracts between insurers and health care

providers. This deletion allows BCBS-SC to negotiate and execute provider contracts that include

MFNs, with no review or approval required from the South Carolina Department of Insurance.

                                    Blue Plans’ Collective Market Power

           527.     The Blue Plans wield collective nationwide economic power. BCBSA’s own

factsheet admits this. 44

           528.     The 36 Individual Blue Plans serve 106 million people—one out of every three

Americans. The various Plans service 88 of the Fortune 100 companies, including major firms like

Wal-Mart, Microsoft, General Motors, and UPS. They also service over seven million people who

work for small employers. They are the number one choice for organized labor, serving 17 million

organized workers, retirees, and their families. They offer coverage through Affordable Care Act

insurance exchanges and service millions of Americans through government-supported healthcare

programs. The BCBS provider network includes more than 90% of doctors and hospitals


44
     https://www.bcbs.com/sites/default/files/file-attachments/page/BCBS.Facts__0.pdf


                                                         119
     Case 2:13-cv-20000-RDP Document 2616 Filed 11/02/20 Page 125 of 142




nationwide. More than 62 million BCBS members across all 50 states have access to care from

more than 342,000 providers. As described above, the market shares of Individual Blue Plans in

various states are indicative of market power.

       529.    The state insurance authorities in any of the Defendant Individual Blue Plans’ states

do not regulate the division of markets and allocation of customers that are the subject of this

Complaint.

       530.    No state insurance authority in any of the Defendant Individual Blue Plans’ states

clearly articulates and affirmatively expresses as state policy the challenged restraints on trade that

are the subject of this Complaint, i.e., division of markets and allocation of customers. Nor does

any state insurance authority in any of the Individual Blue Plans’ states actively supervise the

challenged restraints on trade that are the subject of this Complaint.

       531.    Prior to the Affordable Care Act, no Defendant Individual Blue Plan filed its

insurance rate(s) with a federal regulatory agency.

       532.    Even since the Affordable Care Act has been implemented, no federal regulatory

agency has had the authority to prevent the Defendant Individual Blue Plans from increasing

premiums.

       533.    No Defendant Individual Blue Plan has detailed the challenged restraints on trade

that are the subject of this Complaint to any insurance authority.

       534.    The conspiracy alleged in this Complaint hindered the development of the health

care markets across the nation because the Defendant Individual Blue Plans acted to inhibit lower

cost Blue competitors from entry and stifled innovation and consumer choice.




                                                 120
     Case 2:13-cv-20000-RDP Document 2616 Filed 11/02/20 Page 126 of 142




                                   VIOLATIONS ALLEGED


                                            Count One
                    (Contract, Combination, or Conspiracy in Restraint of Trade
              in Violation of Sections 1 and 3 of the Sherman Act—Injunctive Relief)

       535.     The License Agreements, Membership Standards, and Guidelines agreed to by the

Individual Blue Plans and BCBSA represent horizontal agreements entered into between the

Individual Blue Plans, all of whom are competitors or potential competitors in the market for

commercial health benefit products.

       536.     Each of the License Agreements, Membership Standards, and Guidelines entered

into between BCBSA and the Individual Blue Plans represents a contract, combination, and/or

conspiracy within the meaning of Sections 1 and 3 of the Sherman Act.

       537.     Through the License Agreements, Membership Standards, and Guidelines, BCBSA

and the Individual Blue Plans have agreed to divide and allocate the geographic territories for the

sale of commercial health benefit products into a series of exclusive areas for each of the thirty-

six BCBSA members. By so doing, the BCBSA members (the Individual Blue Plans) have

conspired to restrain trade in violation of Sections 1 and 3 of the Sherman Act. These territorial

allocation agreements are per se illegal under Sections 1 and 3 of the Sherman Act.

       538.     As a direct and proximate result of the Individual Blue Plans’ continuing violations

of Section 1 of the Sherman Act described in this Complaint, Plaintiffs and other members of the

Nationwide Injunctive Class have suffered actual or threatened injury.

       539.     Plaintiffs and the Nationwide Injunctive Class seek an injunction prohibiting the

Individual Blue Plans and BCBSA from entering into, honoring, or enforcing any agreements that

restrict the territories or geographic areas in which any BCBSA member may compete.




                                                121
     Case 2:13-cv-20000-RDP Document 2616 Filed 11/02/20 Page 127 of 142




                                           Count Two
                   (Contract, Combination, or Conspiracy in Restraint of Trade
                 in Violation of Sections 1 and 3 of the Sherman Act–Damages)
                                (Asserted Against All Defendants)

       540.    Plaintiffs repeat and reallege the allegations in all Paragraphs above.

       541.    The License Agreements, Membership Standards, and Guidelines agreed to by the

Individual Blue Plans represent horizontal agreements entered into between and among the

Individual Blue Plans, all of whom are competitors or potential competitors in the market for

commercial health benefit products in the United States.

       542.    Each of the License Agreements, Membership Standards, and Guidelines entered

into between BCBSA and the Individual Blue Plans represents a contract, combination and/or

conspiracy within the meaning of Sections 1 and 3 of the Sherman Act.

       543.    Through the License Agreements, Membership Standards, and Guidelines, BCBSA

and the Individual Blue Plans have agreed to divide and allocate the geographic territories for the

sale of commercial health benefit products into a series of exclusive areas for each of the thirty-

six Individual Blue Plans. By so doing, the Individual Blue Plans and the BCBSA have conspired

to restrain trade in violation of Sections 1 and 3 of the Sherman Act. These market allocation

agreements are per se illegal under Sections 1 and 3 of the Sherman Act.

       544.    The market allocation agreements entered into between the Individual Blue Plans

(executed through the BCBSA License Agreements and related Membership Standards and

Guidelines) are anticompetitive. The conspiracy to allocate markets and restrain trade adversely

affected Blue subscribers, enrollees, and self-funded accounts around the nation by depriving such

consumers of, among other things, the opportunity to purchase health benefit products from a

lower cost competitor and/or at a price set by a market free from the non-price restraints imposed

by the alleged anti-competitive agreements and of a wider choice of healthcare products and

                                                122
     Case 2:13-cv-20000-RDP Document 2616 Filed 11/02/20 Page 128 of 142




services as well as of increased innovation. As a result of Defendants’ market allocation agreement

and related restraints, the 36 Individual Blue Plans have not marketed individual and/or

commercial health benefit products in other Individual Blue Plans’ respective Service Areas and

have been precluded by the agreement and restraints from doing so.

       545.    Each of the challenged agreements has had substantial and unreasonable

anticompetitive effects, including but not limited to:

               a. Reducing the number of Blue-branded licensee health benefit product

                   companies competing with the Individual Blue Plans throughout their

                   respective Service Areas;

               b. Unreasonably limiting the entry of competitor health benefit product companies

                   into Alabama;

               c. Allowing the Individual Blue Plans to maintain and enlarge their market power

                   in their respective Service Areas;

               d. Allowing the Individual Blue Plans to supra-competitively raise the premiums

                   and ASO fees charged to consumers by artificially inflated, unreasonable,

                   and/or supra-competitive amounts; and

               e. Depriving Plaintiffs and class members of the full benefits of free and open

                   competition.

       546.    As a direct and proximate result of the Individual Blue Plans’ continuing violations

of Sections 1 and 3 of the Sherman Act described in this Complaint, Plaintiffs and Members of the

Nationwide Damages Class and the Self-Funded Subclass have suffered and continued to be

threatened with suffering injury and damages in an amount to be proven at trial. These damages

consist of having paid artificially inflated, unreasonable, and/or supra-competitive premiums and



                                                123
     Case 2:13-cv-20000-RDP Document 2616 Filed 11/02/20 Page 129 of 142




ASO fees to the Individual Blue Plans; these premiums and ASO fees were higher than Plaintiffs

and Members of the Nationwide Damages Class and the Self-Funded Subclass would have paid

but for the Sherman Act violations. These damages further consist of being deprived of the

opportunity to purchase health benefit products from one or more of the other Individual Blue

Plans and/or their non-Blue affiliates at a lower premium or contractual rate and/or at a price set

by a market free from the non-price restraints imposed by Defendants’ anti-competitive

agreements. As described above, Plaintiffs and other Members of the Nationwide Damages Class

and the Self-Funded Subclass have also been deprived of consumer choice and increased

innovation.

                                           Count Three
                      (Violation of Section 2 of the Sherman Act–Damages)
                                (Asserted Against All Defendants)

       547.    In addition to being a violation of Section 1 of the Sherman Act,

Plaintiffs allege that Defendants’ restrictions on competition violate Section 2 of the Sherman

Act in each of the jurisdictions in which Defendants operate.

       548.    The License Agreements, Membership Standards, and Guidelines agreed to by each

of the Individual Blue Plans and BCBSA, as well as meetings between the Individual Blue Plans

and attempts by the Individual Blue Plans to enforce the policies challenged in this Complaint,

represent overt acts in furtherance of the Individual Blue Plans’ efforts to monopolize.

       549.    As a direct and proximate result of the Individual Blue Plans’ continuing violations

of Section 2 of the Sherman Act described in this Complaint, Plaintiffs and other members of the

Damages Class have suffered injury and seek damages. Plaintiffs and the Injunctive Class also

seek injunctive relief from BCBSA and the Individual Blue Plans for their violations of Section 2

of the Sherman Act.

                                               124
        Case 2:13-cv-20000-RDP Document 2616 Filed 11/02/20 Page 130 of 142




                                   JURY TRIAL DEMANDED

         Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiffs demand a trial by

jury.


                                     RELIEF REQUESTED

         WHEREFORE, Plaintiffs request that this Court:

         a.     Determine that this action may be maintained as a class action under Rule 23 of the

                Federal Rules of Civil Procedure;

         b.     Enjoin BCBSA and each of the Individual Blue Plans from entering into, honoring,

                or enforcing any agreements that restrict the territories or geographic areas in which

                any BCBSA member plan may compete;

         c.     Adjudge and decree that BCBSA and each of the Individual Blue Plans have

                violated Sections 1, 2, and 3 of the Sherman Act;

         d.     Award Plaintiffs treble damages;

         e.     Award costs and attorneys’ fees to Plaintiffs;

         f.     Award any such other and further relief as may be just and proper.



This the 2nd day of November, 2020




                                                 125
   Case 2:13-cv-20000-RDP Document 2616 Filed 11/02/20 Page 131 of 142




     Respectfully submitted,

  /s/ David Boies                          /s/ Michael D. Hausfeld
David Boies – Co-Lead Counsel            Michael D. Hausfeld – Co-Lead
BOIES, SCHILLER & FLEXNER LLP            Counsel
333 Main Street                          Swathi Bojedla – Discovery Committee
Armonk, NY 10504                         HAUSFELD LLP
Tel: (914) 749-8200                      1700 K Street NW, Suite 650
Fax: (914) 749-8200                      Washington, DC 20006
dboies@bsfllp.com                        Tel: (202) 540-7200
                                         Fax: (202) 540-7201
                                         mhausfeld@hausfeld.com
                                         sbojedla@hausfeld.com

Charles J. Cooper – Co-Chair, Written    Megan Jones – Settlement Committee &
Submissions Committee                    PSC Member
COOPER & KIRK, PLLC                      Arthur Bailey – Discovery Committee
1523 New Hampshire Avenue NW             HAUSFELD LLP
Washington, DC 20036                     600 Montgomery Street, Suite 3200
Tel: (202) 220-9600                      San Francisco, CA 94111
Fax: (202) 220-9601                      Tel: (415) 633-1908
ccooper@cooperkirk.com                   Fax: (415) 358-4980
                                         mjones@hausfeld.com
                                         abailey@hausfeld.com

Chris T. Hellums – Local Facilitating    William A. Isaacson – Settlement
Counsel                                  Committee & PSC Member
PITTMAN, DUTTON & HELLUMS,               PAUL WEISS
P.C.                                     2001 K Street, NW
2001 Park Place N, 1100 Park Place       Washington, DC 20006-1047
Tower                                    Tel: (202) 223-7313
Birmingham, AL 35203                     Fax: (202) 379-4937
Tel: (205) 322-8880                      wisaacson@bsfllp.com
Fax: (205) 328-2711
chrish@pittmandutton.com




                                        126
   Case 2:13-cv-20000-RDP Document 2616 Filed 11/02/20 Page 132 of 142




Gregory Davis – Settlement Committee    Cyril V. Smith – Settlement Committee
& PSC Member                            & PSC Member
DAVIS & TALIAFERRO, LLC                 ZUCKERMAN SPAEDER, LLP
7031 Halcyon Park Drive                 100 East Pratt Street, Suite 2440
Montgomery, AL 36117                    Baltimore, MD 21202-1031
Tel: (334) 832-9080                     Tel: (410) 949-1145
Fax: (334) 409-7001                     Fax: (410) 659-0436
gldavis@knology.net                     csmith@zuckerman.com

Kathleen Chavez – Settlement            David Guin – Co-Chair, Written
Committee & PSC Member                  Submissions Committee
FOOTE, MIELKE, CHAVEZ &                 Tammy Stokes – Damages Committee
O’NEIL, LLC                             GUIN, STOKES & EVANS, LLC
10 West State Street, Suite 200         300 Richard Arrington Jr. Blvd. North
Geneva, IL 60134                        Suite 600/Title Building
Tel: (630) 797-3339                     Birmingham, AL 35203
Fax: (630) 232-7452                     Tel: (205) 226-2282
kcc@fmcolaw.com                         Fax: (205) 226-2357
                                        davidg@gseattorneys.com
                                        tammys@gseattorneys.com

Carl S. Kravitz – Expert Committee      Richard Feinstein – Expert Committee
ZUCKERMAN SPAEDER LLP                   Karen Dyer – Expert Committee
1800 M Street NW, Suite 1000            Hamish P.M. Hume – Discovery
Washington, DC 20036-5807               Committee
Tel: (202) 778-1800                     BOIES, SCHILLER FLEXNER LLP
Fax: (202) 822-8106                     1401 New York Avenue NW
ckravitz@zuckerman.com                  Washington, DC 20005
                                        Tel: (202) 237-2727
                                        Fax: (202) 237-6131
                                        rfeinstein@bsfllp.com
                                        kdyer@bsfllp.com
                                        hhume@bsfllp.com




                                       127
   Case 2:13-cv-20000-RDP Document 2616 Filed 11/02/20 Page 133 of 142




Mindee Reuben                       Nate Cihlar
Lite DePalma Greenberg              Joshua Callister
1835 Market Street, Suite 2700      Srauss & Boies
Philadelphia, PA 19103              4041 University Drive, 5th Floor
Tel: (267) 314-7980                 Fairfax, VA 22030
Fax: (973) 623-0858                 Tel: (703) 764-8700
mreubin@litedepalma.com             Fax: (703) 764-8704
                                    ncihlar@straus-boies.com
                                    jcallister@straus-boies.com

Patrick Cafferty – Discovery        Bryan Clobes – Litigation Committee
Committee                           Ellen Meriwether – Written
CAFFERTY CLOBES                     Submissions Committee
MERIWETHER & SPRENGEL LLP           CAFFERTY CLOBES MERIWETHER
150 S. Wacker Drive, Suite 300      & SPRENGEL LLP
Chicago, IL 60606                   2005 North Monroe Street
Tel: (312) 782-4880                 Media, PA 19063
pcafferty@caffertyclobes.com        Tel: (215) 864-2800
                                    Fax: (215) 864-2810
                                    bclobes@caffertyclobes.com
                                    emeriwether@caffertyclobes.com


Andrew Lemmon – Chair, Discovery    Virginia Buchanan – Chair, Class
Committee                           Certification Committee
LEMMON LAW FIRM                     LEVIN PAPANTONIO THOMAS
15058 River Road                    MITCHELL RAFFERTY &
PO Box 904                          PROCTOR, P.A.
Hahnville, LA 70057                 316 South Baylen Street, Suite 600
Tel: (985) 783-6789                 Pensacola, FL 32502
Fax: (985) 783-1333                 Tel: (850) 435-7000
andrew@lemmonlawfirm.com            Fax: (850) 435-7020
                                    vbuchanan@levinlaw.com




                                   128
   Case 2:13-cv-20000-RDP Document 2616 Filed 11/02/20 Page 134 of 142




Douglas Dellaccio – Litigation      Larry McDevitt – Chair, Class
Committee                           Certification Committee
CORY WATSON CROWDER &               David Wilkerson – Discovery
DEGARIS, P.C.                       Committee
2131 Magnolia Avenue, Suite 200     VAN WINKLE LAW FIRM
Birmingham, AL 32505                11 North Market Street
Tel: (205) 328-2200                 Asheville, NC 28801
Fax: (205) 324-7896                 Tel: (828) 258-2991
ddellaccio@cwcd.com                 lmcdevitt@vwlawfirm.com
                                    dwilkerson@vwlawfirm.com

Edwin J. Kilpela, Jr.               Robert M. Foote – Damages
Benjamin Sweet – Litigation         Committee
Committee                           FOOTE, MIELKE, CHAVEZ &
DEL SOLE CAVANAUGH STROYD           O’NEIL, LLC
LLC                                 10 West State Street, Suite 200
200 First Avenue, Suite 300         Geneva, IL 60134
Pittsburgh, PA 15222                Tel: (630) 797-3339
Tel: (412) 261-2393                 Fax: (630) 232-7452
Fax: (412) 261-2110                 rmf@fmcolaw.com
ekilpela@dsclaw.com
bsweet@dsclaw.com

Charles T. Caliendo – Class         Robert Eisler – Discovery Committee
Certification Committee             GRANT & EISENHOFER
GRANT & EISENHOFER                  123 Justison Street
485 Lexington Avenue                Wilmington, DE 19801
New York, NY 10017                  Tel: (302) 622-7000
Tel: (646) 722-8500                 Fax: (302) 622-7100
Fax: (646) 722-8501                 reisler@gelaw.com
ccaliendo@gelaw.com




                                   129
   Case 2:13-cv-20000-RDP Document 2616 Filed 11/02/20 Page 135 of 142




Daniel Gustafson – Litigation             Brent Hazzard – Litigation Committee
Committee                                 HAZZARD LAW, LLC
Daniel C. Hedlund – Damages               447 Northpark Drive
Committee                                 Ridgeland, MS 39157
GUSTAFSON GLUEK PLLC                      Tel: (601) 977-5253
120 South Sixth Street, Suite 2600        Fax: (601) 977-5236
Minneapolis, MN 55402                     brenthazzard@yahoo.com
Tel: (612) 333-8844
Fax: (612) 339-6622
dgustafson@gustafsongluek.com
dhedlund@gustafsongluek.com

John Saxon – Litigation Committee         Lawrence Jones – Damages Committee
JOHN D. SAXON, P.C.                       JONES WARD PLC
2119 3rd Avenue North                     The Pointe
Birmingham, AL 35203-3314                 1205 East Washington Street, Suite 111
Tel: (205) 324-0223                       Louisville, Kentucky 40206
Fax: (205) 323-1583                       Tel: (502) 882-6000
jsaxon@saxonattorneys.com                 Fax: (502) 587-2007
                                          larry@jonesward.com

Robert Methvin – Chair, Settlement        Michael McGartland – Class
Committee                                 Certification Committee
James M. Terrell – Class Certification    MCGARTLAND & BORCHARDT
Committee                                 LLP
MCCALLUM, METHVIN &                       1300 South University Drive, Suite 500
TERRELL, P.C.                             Fort Worth, TX 76107
The Highland Building                     Tel: (817) 332-9300
2201 Arlington Avenue South               Fax: (817) 332-9301
Birmingham, AL 35205                      mike@attorneysmb.com
Tel: (205) 939-0199
Fax: (205) 939-0399
rgm@mmlaw.net
jterrell@mmlaw.net




                                         130
   Case 2:13-cv-20000-RDP Document 2616 Filed 11/02/20 Page 136 of 142




H. Lewis Gillis – Co-Head Chair,        David J. Hodge – Chair, Settlement
Litigation Committee                    Committee
MEANS GILLIS LAW, LLC                   MORRIS, KING & HODGE
3121 Zelda Court                        200 Pratt Avenue NE
Montgomery, AL 36106                    Huntsville, AL 35801
Tel: 1-800-626-9684                     Tel: (256) 536-0588
hlgillis@tmgslaw.com                    Fax: (256) 533-1504
                                        lstewart@alinjurylaw.com

Dianne M. Nast – Class Certification    Patrick W. Pendley – Chair, Damages
Committee                               Committee
NASTLAW LLC                             Christopher Coffin – State Liaison
1101 Market Street, Suite 2801          Committee
Philadelphia, PA 19107                  PENDLEY, BAUDIN & COFFIN, LLP
Tel: (215) 923-9300                     Post Office Drawer 71
Fax: (215) 923-9302                     Plaquemine, LA 70765
dnast@nastlaw.com                       Tel: (225) 687-6369
                                        pwpendley@pbclawfirm.com
                                        ccoffin@pbclawfirm.com


Edgar D. Gankendorff – Co-Head          Richard Rouco – Written Submissions
Chair, Litigation Committee             Committee
Eric R.G. Belin – Damages Committee     QUINN, CONNOR, WEAVER,
PROVOSTY & GANKENDORFF,                 DAVIES & ROUCO LLP
LLC                                     2 – 20th Street North, Suite 930
650 Poydras Street, Suite 2700          Birmingham, AL 35203
New Orleans, LA 70130                   Tel: (205) 870-9989
Tel: (504) 410-2795                     Fax: (205) 870-9989
Fax: (504) 410-2796                     rrouco@qcwdr.com
egankendorff@provostylaw.com
ebelin@provostylaw.com




                                       131
     Case 2:13-cv-20000-RDP Document 2616 Filed 11/02/20 Page 137 of 142




 Garrett Blanchfield – Written                        Jason Thompson – Damages
 Submissions Committee                                Committee
 REINHARDT, WENDORF &                                 SOMMERS SCHWARTZ
 BLANCHFIELD                                          One Towne Square, 17th Floor
 E-1250 First National Bank Building                  Southfield, MI 48076
 332 Minnesota Street                                 Tel: (248) 355-0300
 St. Paul, MN 55101                                   jthompson@sommerspc.com
 Tel: (651) 287-2100
 Fax: (651) 287-2103
 g.blanchfield@rwblawfirm.com

    Subscriber Plaintiff Co-Lead Counsel and Committee Chairs and Members


Steven P. Gregory (ASB-0737-R73S)
GREGORY LAW FIRM, P.C.
505 20th Street North
Suite 1215
Birmingham, AL. 35203
Telephone 205-208-0312
email: steve@gregorylawfirm.us
Local Counsel for Subclass Plaintiffs Hibbett Sports, Inc. and A. Duie Pyle, Inc.

Warren Burns
BURNS CHAREST LP
900 Jackson St., Suite 500
Dallas, Texas 75202
Telephone: (469) 904-4550
Facsimile: (469) 444-5002
Email: wburns@burnscharest.com
Counsel for Subclass Plaintiff Hibbett Sports, Inc.

David S. Stone
STONE & MAGNANINI LAW FIRM
100 Connell Drive
Suite 2200
Berkeley Heights, NJ 07922
Telephone: (973) 218-1111
Facsimile: (973)218-1106
Email: dstone@stonemagnalaw.com
Counsel for Sublcass Plaintiff A. Duie Pyle, Inc.

                                    Counsel for Sublcass Plaintiffs



                                                    132
     Case 2:13-cv-20000-RDP Document 2616 Filed 11/02/20 Page 138 of 142




                             APPENDIX—GLOSSARY OF TERMS


         “Blue-Branded” means a product a service marketed, offered, or sold under any of the Blue

Marks.

         “Blue Marks” means the Blue Cross and/or Blue Shield service marks, trademarks, names,

and/or symbols.

         “Commercial Health Benefit Product” means any product or plan providing for the

payment or administration of health care services (including but not limited to medical, pharmacy,

dental, and vision products and services) or expenses through insurance, reimbursement, or other

similar healthcare financing mechanism, for Members in the U.S. (however funded, including

insured or self-funded) other than a product or plan offered under the Children with Special Health

Care Needs Program (CSHCN); Children’s Health Insurance Program (CHIP); Civilian Health

and Medical Program of the Department of Veteran’s Affairs (CHAMPVA); Civilian Health and

Medical Program of the Uniformed Services (CHAMPUS); Indian Health Service, Tribal, and

Urban Indian Health Plan; Medicaid; Medicare; Medicare Advantage (including but not limited to

Medicare Advantage Prescription Drug Plans and Special Needs Plans, including but not limited

to Medicare-Medicaid or Dual-Eligible Plans); Medicare Stand-Alone Prescription Drug Plans;

Refugee Medical Assistance Program; State Maternal and Child Health Program (MCH); or

TriCare. For purposes of clarity, it excludes any product or plan purchased or offered by a

Government Account.

         “Commercial Health Insurance” means any Commercial Health Benefit Product which (1)

an insurer, carrier, or health plan underwrites, issues, insures, or reinsures (e.g., through a stop-

loss policy) to cover healthcare costs and/or utilization risk, or (2) is filed with the applicable state

regulator as, or is considered by the applicable state regulator to be, an insured product.


                                                  133
     Case 2:13-cv-20000-RDP Document 2616 Filed 11/02/20 Page 139 of 142




       “Controlled Affiliate Licensee” means a company operating under the control of a Primary

Licensee that is licensed to use the Blue Marks pursuant to a Controlled Affiliate License

Agreement (Larger or Smaller) granted by BCBSA.

       “Government Account” means only a state, a county, a municipality, an unincorporated

association performing municipal functions, a Native American tribe, or the federal government

(including the Federal Employee Program). A Government Account includes all Members of the

Government Account. No other entity that is not a state, county, municipality, unincorporated

association performing municipal functions, Native American tribe or the federal government is a

Government Account, unless it is required by law to provide any health care coverage it makes

available to Members only under, or as a participant in, a Commercial Health Benefit Product

approved, selected, procured, sponsored or purchased by a Government Account. Entities that are

not Government Accounts (e.g., utility companies, school districts, government-funded hospitals,

public retiree benefit plans, public libraries, port authorities, transportation authorities, waste

disposal districts, police departments, fire departments) will receive notice and an opportunity to

submit a claim form to the extent they are otherwise within the definition of the Damages Class.

       “Individual Member” means a person (including dependents and beneficiaries under the

policy) covered by an individual Commercial Health Insurance policy (i.e., a non-group

Commercial Health Insurance policy).

       “Insured Group” means a health benefit plan, group account, or employer, including all

Members, sponsors, administrators, and fiduciaries thereof, that purchases, subscribes to, or is

covered by Commercial Health Insurance. For associational entities (e.g., trade associations,

unions, etc.), this includes any member entity which is covered by, enrolled in, or included in the




                                               134
     Case 2:13-cv-20000-RDP Document 2616 Filed 11/02/20 Page 140 of 142




associational entity’s Blue-Branded Commercial Health Benefit Product. For clarity, this

definition excludes all Government Accounts.

       “Member” means any individual enrolled in or covered by a Commercial Health Benefit

Product regardless what term or title is used to refer to the individual in documents that pertain to

the Commercial Health Benefit Product, including employees, their spouses and dependents,

beneficiaries, and ERISA participants.

       “Primary Licensee” means the following entities:

               Anthem, Inc.
               Aware Integrated, Inc.
               Blue Cross and Blue Shield of Alabama
               Blue Cross and Blue Shield of Arizona, Inc.
               Blue Cross and Blue Shield of Florida, Inc.
               Blue Cross and Blue Shield of Kansas City
               Blue Cross and Blue Shield of Kansas, Inc.
               Blue Cross and Blue Shield of Massachusetts, Inc.
               Blue Cross Blue Shield of Michigan Mutual Insurance Company
               Blue Cross & Blue Shield of Mississippi, a Mutual Insurance Company
               Blue Cross and Blue Shield of North Carolina
               Blue Cross & Blue Shield of Rhode Island
               Blue Cross and Blue Shield of South Carolina
               BlueCross BlueShield of Tennessee, Inc.
               Blue Cross and Blue Shield of Vermont
               Blue Cross and Blue Shield of Wyoming
               Blue Cross of Idaho Health Service, Inc.
               California Physicians’ Service
               Cambia Health Solutions, Inc.
               Capital Blue Cross
               CareFirst, Inc.
               GoodLife Partners, Inc.
               GuideWell Mutual Holding Corporation
               Hawaii Medical Service Association
               Health Care Service Corporation, a Mutual Legal Reserve Company
               HealthNow Systems, Inc.
               HealthyDakota Mutual Holdings
               Highmark Health
               Horizon Healthcare Services, Inc.
               Independence Health Group, Inc.
               Lifetime Healthcare, Inc.
               Louisiana Health Service & Indemnity Company


                                                135
     Case 2:13-cv-20000-RDP Document 2616 Filed 11/02/20 Page 141 of 142




               PREMERA
               Regence BlueShield of Idaho
               Triple-S Management Corporation
               USAble Mutual Insurance Company
               Wellmark, Inc.


       “Self-Funded Account” means any account, employer, health benefit plan, ERISA plan,

non-ERISA plan, or group, including all sponsors, administrators, fiduciaries, and Members

thereof, that purchases, is covered by, participates in, or is enrolled in a Self-Funded Health Benefit

Plan. For associational entities (e.g., trade associations, unions, etc.), this includes any member

entity which is covered by, enrolled in, or included in the associational entity’s Blue-Branded

Commercial Health Benefit Product. A Self-Funded Account that purchases a Blue-Branded Self-

Funded Health Benefit Plan and Blue-Branded stop-loss coverage remains a Self-Funded Account.

For clarity, Self-Funded Account also excludes all Government Accounts.

       “Self-Funded Health Benefit Plan” means any Commercial Health Benefit Product other

than Commercial Health Insurance, including administrative services only (“ASO”) contracts or

accounts, administrative services contracts or accounts (“ASC”), and jointly administered

administrative services contracts or accounts (“JAA”).

       “Settling Defendants” means Blue Cross Blue Shield Association and any Primary

Licensee and its Controlled Affiliate Licensees.




                                                 136
    Case 2:13-cv-20000-RDP Document 2616 Filed 11/02/20 Page 142 of 142




                         CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the foregoing was served using
the CM/ECF system, which will send notification of such filing to counsel of record.

      Dated: November 2, 2020
                                       /s/ David J. Guin
                                          David J. Guin




                                        137
